Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 1 of 29




                         EXHIBIT D
December 2017 - MayCase
                     2018                 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 2 of 29
The Bank Directory
Worldwide Correspondents                                                                                             HAITI - HONG KONG                                   703

Societe Generale Haitienne de Banque S.A. (Sogebank) continued                         USD      Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct
                                                                                                No. 3544021641001
USD      The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM
                                                                                       USD      Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct
                                                                                                No. 3544021641003
Unibank S.A.                                                                           USD      Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct
157 rue Faubert, Pelion-Ville                                                                   No. 3544021641001
Tel (509) 2299-2089 Fax (509) 2299-2069                                                USD      Wells Fargo Bank, National Association, New York
Prin Corr                                                                                       City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000191007949
CAD     National Bank of Canada, Montreal, SWIFT BNDCCAMM, Dept COM, Acct
        No. 097608-236-001-001-01
CAD     The Bank of Nova Scotia, Toronto, SWIFT NOSCCATT, Dept COM, Acct
                                                                                       Banco Financiera Centroamericana, S.A. (Ficensa)
        No. 52712-00281-18                                                             Edificio Principal, Blvd Morazan
EUR     Societe Generale, Paris, SWIFT SOGEFRPP, Dept COM, Acct No. 00301506070-FR
                                                                                       Tel (504) 2221-3870 Fax (504) 2221-3855
        76 30003 06990 00301506070 53
                                                                                       Prin Corr
EUR     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
                                                                                       USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 36024194
        No. 8033030003
USD     Bank of America, National Association, Miami, SWIFT BOFAUS3M, Dept COM, Acct
                                                                                       Banco Financiera Comercial Hondureiia SA
        No. 1901892336
                                                                                       Col las Colinas, Blvd Francia, Edit Plaza Victoria
USD     Bank of America, National Association, Miami, SWIFT BOFAUS3M, Dept FIN, Acct   Tel (504) 2239-6410 Fax (504) 2239-6420
        No. 1901892336
                                                                                       Prin Corr
USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 36338572
                                                                                       GBP.    Citibank, N.A., London, SWIFT CITIGB2L, Dept COM, Acct No. GB85 CITI 1850 0811
USD     National Bank of Canada, Montreal, SWIFT BNDCCAMM, Dept COM, Acct
                                                                                                0322 40
        No. 097608-240-002-001-01
                                                                                       GBP      Citibank, N.A., London, SWIFT CITIGB2L, Dept FIN, Acct No. GB85 CITI 1850 0811
USD     Societe Generale, New York City, SWIFT SOGEUS33, Dept COM, Acct No. 00194980
                                                                                                0322 40
USD     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct     USD      Wells Fargo Bank, National Association, New York
        No. 8900570881
                                                                                                City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000192000220
                                                                                       USD      Wells Fargo Bank, National Association, New York
                                                                                                City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2000192000220



HONDURAS                                                                               Banco Hondureiio del Cafe, S.A.
                                                                                       Col. Lomas Del Mayab, Esquina Formada Por Calle Boulevard Juan Pablo Segundo
                                                                                       Tel (504) 2239-8370 Fax (504) 2232-8782
                                                                                       Prin Corr
TEGUCIGALPA                                                                            USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM
                                                                                       USD     Deutsche Bank Trust Company Americas, New York
                                                                                                City, SWIFT BKTRUS33, Dept COM
Banco Atlantida, S.A.                                                                  USD      Eastern National Bank, Miami, SWIFT ENBKUS3M, Dept COM
Plaza Bancatlan, Blvd Centroamerica                                                    USO      The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM
Tel (504) 2280-0000 Fax (504) 2280-0076
Prin Corr
EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct
        No. 400-87 4-99-13-00
USD
USD
        Citibank, N.A., New York City, SWIFT CITIUS33; Dept COM, Acct No. 109-28-929
        JPMorgan Chase Bank, National Association, New York
        City, SWIFT CHASUS33, Dept COM, Acct No. 00-11-377-934
                                                                                       HONG KONG
USD     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct

USD
        No. 803-3148-144
        Wells Fargo Bank, National Association, New York
                                                                                       HONG KONG ISLAND
        City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000-192-001164
                                                                                       Bank of China (Hong Kong) Limited
                                                                                       14th Floor, Bank of China Tower, 1 Garden Road Central
Banco Central de Honduras                                                              Tel (852) 82062389 Fax (852) 25371266
Barrio el Centro Ave. Juan Ramon Molina 1a Calle
                                                                                       Prin Corr
Tel (504) 2237-2270 Fax (504) 2237-1876                                                AUD     Bank of China Limited, Sydney, SWIFT BKCHAU2S, Dept COM, Acct
Prin Corr
                                                                                               No. 100000500001559
EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 400874984800     AUD      Bank of China Limited, Sydney, SWIFT BKCHAU2S, Dept FIN, Acct
EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct No. 400874984800
                                                                                               No. 100000500001559
JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct
                                                                                       CAD      Bank of China (Canaila), Toronto, SWIFT BKCHCATT, Dept COM
        No. 6530402346
                                                                                       CAD      Bank of China (Canada), Toronto, SWIFT BKCHCATT, Dept FIN
JPY     The Bank of Tokyo-Mitsubishi UFJ, Lid, Tokyo, SWIFT BOTKJPJT, Dept FIN, Acct   CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct
        No. 6530402346
                                                                                               No. 0230-86009.05C
USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 10928996     CHF     UBS Switzerland AC3,Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct
USO     Citibank, N.A., New York City, SWIFT CITIUS33, Dept FIN, Acct No. 10928996             No. 0230-86009.05C
USD     Federal Reserve Bank of New York, New York                                     DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
        City, SWIFT FRNYUS33, Dept FIN, Acct No. 021084131
                                                                                               No. 3007526148
USO     JPMorgan Chase Barik, National Association, New York                           DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007526148
        City, SWIFT CHASUS33, Dept COM, Acct No. 544-7-70433                           EUR     Bank of China Limited, Frankfurt, SWIFT BKCHDEFF, Dept COM, Acct
USO     JPMorgan Chase Bank, National Association, New York                                    No. 1082434000
        City, SWIFT CHASUS33, Dept FIN, Acct No. 544-7-70433
                                                                                       EUR     Bank of China Limited, Frankfurt, SWIFT BKCHDEFF, Dept FIN, Acct No. 1082434000
USO     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct
                                                                                       EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM
        No. 6530450227
                                                                                       EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN
USO     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept FIN, Acct
                                                                                       GBP     Bank of China Limited, London, SWIFT BKCHGB2L, Dept COM, Acct
        No. 6530450227
                                                                                               No. 1164320105000
USO     Wells Fargo Bank, National Association, New York                               GBP     Bank of China Limited, London, SWIFT BKCHGB2L, Dept FIN, Acct
        City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000192000275                              No. 1164320105000
USO     Wells Fargo Bank, National Association, New York                               JPV     Bank of China Limited, Tokyo, SWIFT BKCHJPJT, Dept COM, Acct
        City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2000192000275                              No. 10000000000267 4
                                                                                       JPY     Bank of China Limited, Tokyo, SWIFT BKCHJPJT, Dept FIN, Acct
                                                                                               No. 10000000000267 4
Banco Davivienda Honduras, S.A.                                                                 DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001.02.36086
                                                                                       NOK
Centro Bancario BGA, lnterseccion Blvd Suyapa & Centroamerica
                                                                                       NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001 .02.36086
Tel (504) 2232-0909    Fax (504) 2232-0860
Prin Corr                                                                              NZD     ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept COM, Acct
                                                                                               No. 207704-00001
EUR Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 400
        874994700EUR
                                                                                       NZD     ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept FIN, Acct
                                                                                               No. 207704-00001
HNL     Banco Central de Honduras, Tegucigalpa, SWIFT BCEHHNTE, Dept COM, Acct
                                                                                       SEK     Nordea Ban.k AB (publ), Stockholm, SWIFT NDEASESS, Dept COM, Acct
        No. 22100010000305
                                                                                               No. 39527701481 SEK
HNL     Banco Central de Honduras, Tegucigalpa, SWIFT BCEHHNTE, Dept FIN, Acct
                                                                                       SGD     Bank of China Limited, Singapore, SWIFT BKCHSGSG, Dept COM, Acct
        No. 22100010000305
                                                                                               No. 650090001350300
USO     Banco Davivienda (Panama) S.A., Panama City, SWIFT CAFEPAPA, Dept FIN, Acct
                                                                                       SGD     Bank of China Limited, Singapore, SWIFT BKCHSGSG, Dept FIN, Acct
        No. 10002000338
                                                                                               No. 650090001350300
USO     Bank of America, National Association, Miami, SWIFT BOFAUS3M, Dept COM, Acct
        No. 1901629680                                                                 THB     Bangkok Bank Public Company Limited,
                                                                                               Bangkok, SWIFT BKKBTHBK, Dept COM, Acct No. 610-975
USO     Deutsche Bank Trust Company Americas, New York
                                                                                       THB     Bangkok Bank Public Company Limited, ~angkok, SWIFT BKKBTHBK, Dept FIN, Acct
        City, SWIFT BKTRUS33, Dept COM, Acct No. 04452231
                                                                                               No. 610-975
            CaseKong
            Hong 1:20-mc-00131-VSB
                     Island                                    Document 5-4 Filed 03/04/20 Page 3 of 29
                                                                                                      December                                                        2017 - May 20IS
                                                                                                                                                                 · The Bank Directo
704         HONGKONG                                                                                                                                        Worldwide Correspondeni

Bank of China (Hong Kong) Limited continued                                              SGD       JPMorgan Chase Bank, National Association,
                                                                                                   Singapore, SWIFT CHASSGSG, Dept FIN, Acct No. 01-11,35590-9
USO     Bank of China Limited, New York City, SWIFT BKCHUS33, Dept COM, Acct
        No. 01002285                                                                     THB       Bangkok Bank Public Company Limited, Bangkok, SWIFT BKKBTHBK Dept FIN
                                                                                                   No. 0000610595                                              '         • Acct
USO     Bank of China Limited, New York City, SWIFT BKCHUS33, Dept FIN, Acct
                                                                                         USO       JPMorgan Chase Bank, National Association, New York
        No. 01002285
                                                                                                   City, SWIFT CHASUS33, Dept FIN, Acct No. 400-042-304
USO     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM
                                                                                         ZAR       The Standard Bank of South Africa Limited,
USO     Citibank, N.A., New York City, SWIFT CITIUS33, Dept FIN
USO     Deutsche Bank Trust Company Americas, New York                                             Johannesburg, SWIFT SBZAZAJJ, Dept FIN, Acct No. 7225408
        City, SWIFT BKTRUS33, Dept COM
USO     Deutsche Bank Trust Company Americas, New York City, SWIFT BKTRUS33, Dept FIN
                                                                                         China Construction Bank (Asia) Corporation Limited
USO·    JPMorgan Chase Bank, National Association, New York
                                                                                         28/F, CCB Tower, No 3 Connaught Road Central Central
        Cny, SWIFT CHASUS33, Dept COM
                                                                                         Tel (852) 27795533       Fax (852) 37183273
USO     JPMorgan Chase Bank, National Association, New York
                                                                                         Prin Corr                                                 .
        City, SWIFT CHASUS33, Dept FIN
                                                                                         AUD       Australia and New Zealand Banking Group Limited,
                                                                                                  Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 210799-00001
The Bank of East Asia, Limited                                                           AUD       Bank of America, National Association, Sydney, SWIFT BOFAAUSX, Dept COM A
                                                                                                  No. 5201-1200-5011                                                                              ' cct
Bank of East Asia Building 1o Des Voeux Road Central
Tel (852) 36083608       Fax (852) 36086000                                              AUD       Bank of America, National Association, Sydney, SWIFT BOFAAUSX, Dept FIN A t
Prin Corr                                ·
                                                                                                  No. 5201-1200-5011                                                                           • cc
                                                                                         AUD       China Construction Bank (Asia) Corporation Limited, Hong Kong
AUD      Commonwealth Bank of Austraiia, Sydney, SWIFT CTBAAU2S, Dept COM,. Acct
        No. 06796710005291                                                                        Island, SWIFT CCBQHKAX, Dept COM, Acct No. 0299650-02
                                                                                         AUD       China Construction Bank (Asia) Corporation Limited, Hong Kong
AUD      Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept FIN, Acct
                                                                                                  Island, SWIFT CCBQHKAX, Dept FIN, Acct No. 0299650-02
        No. BEA0001973
CAD      Canadian Imperial Bank of Commerce, Toronto, SWIFT C/BCCATT, Dept COM, Acct     AUD       China Construction Bank Corporaiion, Sydney, SWIFT PCBCAU2S, Dept COM A t
                                                                                                  No. .680030139400                                                                .           • cc
        No. 1766511
         Industrial and Commercial Bank of China (Canada),                               CAD       China Construction Bank (Asia) Corporation Limited, Hong Kong
CAD
                                                                                                  Island, SWIFT CCBQHKAX, Dept COM, Acct No. 0299650-06
        Toronto, SWIFT ICBKCAT2, Dept COM, Acct No. 0000130710010000013
         Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct No. 109-549-6     CAD       China Construction Bank (Asia) Corporation Limited, Hong Kong
CAD
         Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct Na. 109-549-6              Island, SWIFT CCBQHKAX, Dept FIN, Acct No. 0299650-06
CAD
        UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct                    CAD       Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM Acct
CHF
        No. 86.011.05K                                                                            No. 095911035310                                                    '
                                                                                         CAD       Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct
CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct No. 86.011.05K
         Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM
                                                                                                  No. 095911035310                       .
DKK
                                                                                         CHF      China Construction Bank (Asia) Corporation Limited, Hong Kong
DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN
        CaixaBank, S.A., Barcelona, SWIFT CAIXESBB, Dept COM                                      Island, SWIFT CCBQHKAX, Dept COM, Acct No. 0299286-04
EUR
                                                                                         CHF      China Construction Bank (Asia) Corporation Limited, Hong Kong
EUR     DZ Bank AG Deutsche Zentral-Genossenschaftsbank,
                                                                                                  Island, SWIFT CCBQHKAX, Dept FIN, Acct No. 0299286-04
        Frankfurt, SWIFT GENODEFF, Dept COM
        Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct      CHF      Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM Acct
EUR
                                                                                                 No. 0835-0890943-03-010                                                        '
        No. 953300110
EUR     Societe Generale, Paris, SWIFT SOGEFRPP, Dept COM, Acct No. 002016980590         CHF      Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN Acct
        Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM
                                                                                                 No. 0835-0890943-03-010                                                      '
GBP
                                                                                        CNY       Bank of China (Hong Kong) Limited, Hong Kong
GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN
        Lloyds Bank Pie, London, SWIFT LOYDGB2L, Dept COM, Acct No. 01040503                     Island, SWIFT BKCHHKHH838, Dept COM, Acct No. 875-60-10794'1
GBP
        The Bank of East Asia, Limited, Hong Kong Island, SWIFT BEASHKHH, Dept COM      CNY       China Construction Bank (Asia) Corporation Limited, Hong Kong
HKD
                                                                                                 Island, SWIFT CCBQHKAX, Dept COM             .
HKD     The Bank of East Asia, Limited, Hong Kong Island, SWIFT BEASHKHH, Dept FIN
        Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct      CNY       China Construction Bank (Asia) Corporation Limited, Hong Kong
JPY
                                                                                                 Island, SWIFT CCBQHKAX, Dept FIN
        No. 4801
                                                                                        CNY       China Construction Bank (London) Limited,
JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct
        No. 4801                                                                                 London, SWIFT PCBCGB2LCLR, Dept COM, Acct No. 679031182711
                                                                                        CNY       China Construction Bank (London) Limited,
MYR Malayan Banking Berhad, Kuala Lumpur, SWIFT MBBEMYKL, Dept COM
         Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept COM                                   London, SWIFT PCBCGB2LCLR, Dept FIN, Acct No. 679031182711
NOK
NOK      Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept FIN                          DKK       Nordea Bank AB (publ), Copenhagen, SWIFT NDEADKKK, Dept COM Acct
                                                                                                 No. 5000002223                        ·                                      '
NZD Bank of New Zealand, Wellington, SWIFT BKNZNZ22985, Dept COM
NZD Bank of New Zealand, Wellington, SWIFT BKNZNZ22985, Dept FIN                        DKK       Nordea Bank AB (pub!), Copenhagen, SWIFT NDEADKKK, Dept FIN Acct
                                                                                                 No. 5000002223                                                             '
PHP     Metropolitan Bank & Trust Company, Metropolitan
        Manila, SWIFT MBTCPHMM, Dept COM, Acct No. 066-7066-31496-7                     EUR      Bank of America, National Association, London, SWIFT BOFAGB22 Dept FIN Acct
SEK     Svenska Handelsbanken AB (publ), Stockholm, SWIFT HANDSESS, Dept COM, Acct
                                                                                                 No. 6008-1882-7032                                                     '                  '
        No. 40.698. 769                                                                 EUR      China Cohstructio_nBank Corporation, Frankfurt, SWIFT PCBCDEFF, Dept COM Acct
                                                                                                 No. 671500110090                                                                               '
SEK     Svenska Handelsbanken AB (publ), Stockholm, SWIFT HANDSESS, Dept FIN, Acct
        No. 40.698.769                                                                  EUR      China Construction Bank Corporation, Frankfurt, SWIFT PCBCDEFF Dept COM Acct
                                                                                                 No. 678034771500                                                         '                     '
SGD     The Bank of East Asia, Limited, Singapore, SWIFT BEASSGSG, Dept COM
SGD     The Bank of East Asia, Limited, Singapore, SWIFT BEASSGSG, Dept FIN             EUR      China Construction Bank Corporation, Frankfurt, SWIFT PCBCDEFF Dept FIN Acct
                                                                                                 No.. 678034771500                                                        '                  '
THB     Bangkok Bank Public Company Limited, Bangkok, SWIFT BKKBTHBK, Dept COM
THB     Bangkok Bank Public Company Limited, Bangkok, SWIFT BKKBTHBK, Dept FIN          GBP       Bank of America, National Association, London, SWIFT BOFAGB22, Dept FIN Acct
        Bank of America, National Association, New York
                                                                                                 Na. 6008-1882-7024                                                                        '
USO
        City, SWIFT BOFAUS3N, Dept COM, Acct No. 6550-4-90452                           GBP       Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM Acct
USO     Citibank, N.~ .• New York City, SWIFT CITIUS33, Dept COM, Acct No. 10929016
                                                                                                 Na. 20325373826848                                           '
USO     JPMorgan Chase Bank, National Association, New York                             GBP      China Construction Bank (London) Limited,
        City, SWIFT CHASUS33, Dept FIN, Acct No. 400-005840                                      London, SWIFT PCBCGB2L, Dept COM, Acct No. 679031189710
                                                                                        GBP      China Construction Bank (London) Limited,
                                                                                                 London, SWIFT PCBCGB2L, Dept FIN, Acct No. 679031189710
China CITIC Bank International Limited                                                  HKD      China Construction Bank (Asia) Corporation Limited, Hong Kong
61-65 Des Voeux Road Central                                                                     Island, SWIFT CCBQHKAX, Dept COM
Tel (852) 36036633      Fax (852) 36034000                                              HKD      China Construction Bank (Asia) Corporation Limited, Hong Kong
Prin Corr                                                                                        Island, SWIFT CCBQHKAX, Dept FIN
AUD      Australia and New Zealand Banking Group Limited,                               HKD      China Construction Bank Corporation, Hong Kong
        Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 220988/00001                               Island, SWIFT PCBCHKHH, Dept COM, Acct No. 671064349500
CAD      Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept FIN, Acct    HKD      China Construction Bank Corporation, Hong Kong
        Na. 1766112                                                                             Island, SWIFT PCBCHKHH, Dept FIN, Acct No. 671064349500
CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct No. 93.804.051/   INR     Standard Chartered Bank, Mumbai, SWIFT SCBLINBB, Dept COM, Acct
CNY      China CITIC Bank International Limited, Hong Kong                                      No. 222-0-524743-8
        Island, SWIFT KWHKHKHH, Dept FIN, Acct No. 694'0001                             INR     Standard Chartered Bank, Mumbai, SWIFT SCBLINBB, Dept FIN, Acct
EUR     Citibank, N.A., London, SWIFT CITIGB2L, Dept FIN, Acct No. 0013263908                   No. 222·0-524743-8
GBP      National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept FIN, Acct          JPY     Bank of America, National Association, Tokyo, SWIFT BOFAJPJX,. Dept COM Acct
        Na. 04456564                                                                            No. 6064-1870-2038                                                                     '
HKD      China CliflC Bank International Limited, Hong Kong                             JPY     Bank of America, National Association, Tokyo, SWIFT BOFAJPJX Dept FIN Acct
        Island, SWIFT KWHKHKHH, Dept FIN, Acct Na. 694-0001                                     No. 6064-1870-2038                                                '                  '
JPY     The Bank of New York Mellon, Tokyo, SWIFT IRVTJPJX, Dept FIN, Acct              JPY     China Construction Bank (Asia) Corporation Limited, Hong Kong
        Na. 5303283950                                                                          Island, SWIFT CCBQHKAX, Dept COM, Acct No. 0299650-04
MYR Malayan Banking Berhad, Kuala Lumpur, SWIFT MBBEMYKL, Dept FIN, Acct                JPY     China Construction Bank (Asia) Corporation Limited, Hong Kong
        No. 6-14011-680621                                                                      Island, SWIFT CCBQHKAX, Dept FIN, Acct No. 0299650-04
NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001.02.36183           JPY     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT Dept COM Acct
NZD Bank of New Zealand, Wellington, SWIFT BKNZNZ229.85, Dept FIN, Acct                         No. 653-0463434                                                     '                    '
        No. 2604840000                                                                  MOP      Autoridade Monetaria de Macau, Macao, SWIFT MFAMMOMX Dept COM Acct
SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct             No. 9000070614                                                  '                 '
        No. 5201-85-269-44
December 2017 - MayCase
                     2018             1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page
                                                                                     Hong 4Kong
                                                                                            of 29
                                                                                                Island
The Bank Directory
Worldwide Correspondents                                                                                                                     HONGKONG                         705

ChinaConstruction Bank (Asia) Corporation Limited continued                                  THB     Bangkok Bank Public Company Limited,
                                                                                                     Bangkok, SWIFT BKKBTHBK, Dept COM, Acct No. 0000610979
MOP    Autoridade Monetaria de Macau, Macao, SWIFT MFAMMOMX, Dept FIN, Acct
                                                                                             THB     Bangkok Bank Public Company Limited, Bangkok, SWIFT BKKBTHBK, Dept FIN, Acct
       No. 9000070614
                                                                                                     No. 0000610979
NOK Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept COM, Acct No. 60010236382
                                                                                             USO     Bank of China Limited, New York City, SWIFT BKCHUS33, Dept COM, Acct
NOK Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept FIN, Acct No. 60010236382
                                                                                                     No. 01002295
NZD ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept COM, Acct
                                                                                             USO     Bank of China Limited, New York City, SWIFT BKCHUS33, Dept FIN, Acct
       No. 210799NZD00001
                                                                                                     No. 01002295
NZD ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept FIN, Acct
                                                                                               USO   Chiyu Banking Corporation Limited, Hong Kong Island, SWIFT CIYUHKHH, Dept COM
      No. 210799NZD00001
                                                                                               USO   Chiyu Banking Corporation Limited, Hong Kong Island, SWIFT CIYUHKHH, Dept FIN
NZD China Construction Bank (Asia) Corporation Limited, Hong Kong
                                                                                             , USO   Citibank, N.A., New Yprk City, SWIFT CITIUS33, Dept COM, Acct No. 36011377
      Island, SWIFT CCBQHKAX, Dept COM, Acct No. 0299286-02
                                                                                            -USO     JPMorgan Chase Bank, National Association, New York
NZD China Construction Bank (Asia) Corporation Limited, Hong Kong
                                                                                                     City, SWIFT CHASUS33, Dept COM, Acct No. 001 1 724432
      Island, SWIFT CCBQHKAX, Dept FIN, Acct No. 0299286-02
                                                                                             USO     Wells Fargo Bank, National Association, New York
pHP   Bank of America, National Association, Metropolitan
                                                                                                     City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000191051364
      Manila, SWIFT BOFAPH2X, Dept COM, Acct No. 6059-9616-2037
                                                                                             USO     Wells Fargo Bank, National Association, New York
SEK   Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
                                                                                                     City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2000191051364
      No. 52018526316                             .
SEK   Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct
      No. 52018526316                                                                        Chong Hing Bank Limited                                 .
SGD    Bank of America, National Association,                                                Ground Floor, Chong Hirig Bank Ce.ntre 24 Des Voeux Road Central
      Singapore, SWIFT BOFASG2X, Dept COM, Acct No. 6212-9616-2014                           Tel (852) 37681111 Fax (852) 37681888
SGD    Bank  of America, National Association, Singapore, SWIFT BOFAf)G2X, Dept FIN, Acct    Prin Corr
      No. 6212-9616-2014                                                                     AUD     National Australia Bank Limited, Melbourne, SWIFT NATAAU33033, Dept FIN, Acct
SGD    China Construction Bank (Asia) Corporation Limited, Hong Kong                                 No. 1803059633500            .
      Island, SWIFT CCBQHKAX, Dept COM, Acct No. 0299286-05                                  CAD      Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept FIN, Acct
SGD    China Construction Bank (Asia) Corporation Limited, Hong Kong                                 No. 1769219
      Island, SWIFT CCBQHKAX, Dept FIN, Acct No. 0299286-05                                  CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct
THB r Bank  of America, National Association, Bangkok, SWIFT BOFATH2X, Dept COM, Acct
                                                                                                     No. 0230-86030.05A
      No. 6204-9616-2022                                                                     CNY     Chong Hing Bank Limited, Hong Kong Island, SWIFT LCHBHKHH, Dept FIN, Acct
THB   Bank of America, National Association, Bangkok, SWIFT BOFATH2X, Dept FIN, Acct
                                                                                                     No. 041
      No. 6204-9616-2022                                                                     DKK      Nordea Bank AB (publ), Copenhagen, SWIFT NDEADKKK, Dept FIN, Acct
USO    Bank of America,. National Association, New York                                              No. 5000-002210
      City, SWIFT BOFAUS3N, Dept COM, Acct No. 6550-7906-01                                  EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct
USO   Bank of America, National Association, New York                                                No. 953122910
      City, SWIFT BOFAUS3N, Dept COM, Acct No. 65509-94820                                   GBP     Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept FIN, Acct No. 00 01
USO   Bank of America, National Association, New York                                                8042632 01
      City, SWIFT BOFAUS3N, Dept FIN, Acct No. 6550-7906-01                                  HKD     Chong Hing Bank Limited, Hong Kong Island, SWIFT LCHBHKHH, Dept FIN, Acct
USO   Bank of America, National Association, New Yo,rk                                               No. 041
      City, SWIFT BOFAUS3N, Dept FIN, Acct No. 65509-94820                                   JPY     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept FIN, Acct
USO The Hongkong and Shanghai Banking..Corporation Limited, Hong Kong                                No. 653-0421561                                        .
      Island, SWIFT HSBCHKHHHKH, Dept COM, Acct No. 002-268183-228                           NZD     ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept FIN, Acct
USO The Hongkong and Shanghai Banking Corporation Limited, Hong Kong                                 No. 212118NZD00001
      Island, SWIFT HSBCHKHHHKH, Dept FIN, Acct No. 002-268183-228                           SEK     Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept FIN, Acct No. 3952 77
ZAR The Standard Bank of South Africa Limited,                                                       08869
      Johannesburg, SWIFT SBZAZAJJ, Dept COM, Acct No. 7223046                               SGD     Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept FIN, Acct
ZAR The Standard Bank of South Africa Limited,                                                       No. 01-0-936959-9
      Johannesburg, SWIFT SBZAZAJJ, Dept FIN, Acct No. 7223046                               THB     Bangkok Bank Public Company Limited, Bangkok, SWIFT BKKBTHBK, Dept FIN, Acct
                                                                                                     No. 610-418                              .
                                                                                             USO     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN
Chiyu Banking Corporation Limited
74-78 Des Voeux Road Central
Tel (852) 28430111 Fax (852) 28104207                                                        Citibank (Hong Kong) Limited
Prin Corr                                                                                    8th Floor, Dorset House, Taikoo Place 979 King's Road, Quarry Bay
AUD     Bank of China Limited, Sydney, SWIFT BKCHAU2S, Dept COM, Acct                        Tel (852) 29627311
       No. 100000500001752        .      .
                                                                                             Prin Corr
AUD     Bank of China Limited, Sydney, SWIFT BKCHAU2S, Dept FIN, Acct                        AUD     Citigroup Ply Limited, Sydney, SWIFT CITIAU2X, Dept COM, Acct No. 912018-008
       No. 100000500001152                                                                   CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct
AUD     Commonwealth Bank of Australia, Sydney, SWIFT CTBAAU2S, Dept COM, Acct                       No. 071721006824 via CITICATTBCH
       No. 06796710005267                                                                    CHF     Citibank, N.A., London, SWIFT CITIGB2L, Dept COM, Acct No. 10570281
CAD     Bank of Montreal, Montreal, SWIFT BOFMCAM2, Dept COM, Acct No. 31691035967           EUR     Citibank, N.A., London, SWIFT CITIGB2L, Dept. COM, Acct
CAD     Bank of Montreal, Montreal, SWIFT BOFMCAM2, Dept FIN, Acct No. 31691035967                   No. GB44CITl1850-0800-6558-21
CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct                        GBP     Citibank, N.A., London, SWIFT CfflGB2L, Dept COM, Acct No. 600172
       No. 095911194539                                                                      JPY     Citibank Japan Ltd, Tokyo, SWIFT CITIJPJT, Dept COM, Acct No. 0201079403
CHF    UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct                         NZD     Citibank, N.A., Auckland, SWIFT CITINZ2X, Dept COM, Acct No. 31-2840-0400188-10
       No. 02300000086018050000N                                                             USO     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 10990845
CHF    UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct.
       No. 02300000086018050000N
EUR    Bank of China Limited, Frankfurt, SWIFT BKCHDEFF, Dept COM, Acct                      Dah Sing Bank, Limited
       No. 1000014025-DE 60 5141 0700 1000 0140 25                                           36th Floor, Dah Sing Financial Centre 108 Gloucester Road
EUR    Bank of China Limited, Frankfurt, SWIFT BKCHDEFF, Dept FIN, Acct                      Tel (852) 25078866      Fax (852) 25985052
       No. 1000014025-DE 60 5141 0700 1000 0140 25                                           Prin Corr
EUR    Chiyu Banking Corporation Limited, Hong Kong Island, SWIFT CIYUHKHH, Dept COM         AUD     Australia and New Zealand Banking Group Limited,
EUR    Chiyu Banking Corporation Limited, Hong Kong Island, SWIFT CIYUHKHH, Dept FIN                 Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 920009AUD00001
EUR    J.P. Morgan AG, Frankfurt, SWIFT CHASDEFX, Dept COM, Acct                             AUD      Australia and New Zealand Banking Group Limited,
       No. 6231602613-DE 36 5011 0800 6231 6026 13                                                   Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 920009AUD00001
GBP     Bank of China Limited, London, SWIFT BKCHGB2L, Dept COM, Acct                        CAD      Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct
       No. 100200000000157                                                                           No. 09591123-119-0
GBP     Bank of China Limited, London, SWIFT BKCHGB2L, Dept FIN, Acct                        CAD      Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct
       No. 100200000000157                                                                           No. 09591123-119-0
HKD    Chiyu Banking Corporation Limited, Hong Kong Island, SWIFT CIYUHKHH, Dept COM         CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZHBOA, Dept COM, Acct
HKD     Chiyu Banking Corporation Limited, Hong Kong Island, SWIFT CIYUHKHH, Dept FIN                No. 02300000085986050000
Jpy    Bank of China Limited, Tokyo, SWIFT BKCHJPJT, Dept COM, Acct                          CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZHB0A, Dept FIN, Acct
       No. 100000000002595                                                                           No. 02300000085986050000
Jpy    Bank of China Limited, Tokyo, SWIFT BKCHJPJT, Dept FIN, Acct                          DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
       No. 100000000002595                                                                           No. 3007529155
Jpy    The Bank of Tokyo-Mitsubishi UFJ, ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct          DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007529155
       No. 653-0463795                                                                       EUR     BNP Paribas, Paris, SWIFT BNPAFRPP, Dept COM, Acct No. 74010178
NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001.02.36515                 EUR     BNP Paribas, Paris, SWIFT BNPAFRPP, Dept FIN, Acct No. 74010178
NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001.02.36515                 GBP      HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct No. 39615508
NZD    ANZ Bank N'ew Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept COM, Acct               GBP      HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct No. 39615508
       No. 837575/00001 NZD Acct No 1                                                        HKD      Dah Sing Bank, Limited, Hong Kong Island, SWIFT DSBAHKHH, Dept COM
NZD    ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept FIN, Acct                HKD      Dah Sing Bank, Limited, Hong Kong Island, SWIFT DSBAHKHH, Dept FIN
       No. 837575100001NZD Acct No 1                                                        JPY      The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct
SGo    Bank of China Limited, Singapore, SWIFT BKCHSGSG, Dept COM, Acct                              No. 653-0430226
       No. 650090001350388                                                                  JPY      The Hongkong and Shanghai Banking Corporation Limited,
SGD    Bank of China Limited, Singapore, SWIFT BKCHSGSG, Dept FIN, Acct                              Tokyo, SWIFT HSBCJPJT, Dept FIN, Acct No. 009-028200-026
       No. 650090001350388
             HongCase
                  Kong 1:20-mc-00131-VSB
                       Island                                           Document 5-4 Filed 03/04/20 Page 5 of 29
                                                                                                           December                                   2017 - May 2018
                                                                                                                                                   The Bank Directory
706          HONGKONG                                                                                                                        Worldwide Correspondents


Dah Sing Bank, Limited continued                                                          JPY    The Bank of New York Mellon, Tokyo, SWIFT IRVTJPJX, Dept FIN, Acct
                                                                                                 No. 7906483950
NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001-02-36132
                                                                                          NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001.02.36434
NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001-02-36132
                                                                                          NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001.02.36434
NZD     ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept COM, Acct
                                                                                          NZD    Bank of New Zealand, Wellington, SWIFT BKNZNZ22985, Dept COM, Acct
        No. 920009NZD00001
                                                                                                 No. 2601030000
NZD     ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept FIN, Acct
                                                                                          NZD    Bank of New Zealand, Wellington, SWIFT BKNZNZ22985, Dept FIN, Acct
        No. 920009NZD00001
                                                                                                 No. 2601030000
SEK     Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept COM, Acct
                                                                                          SEK    Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
        No. 39527907195
                                                                                                 No. 5201-85-261-89
SEK     Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept FIN, Acct
                                                                                          SEK    Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct
        No. 39527907195
                                                                                                 No. 5201-85-261-89
SGD     Oversea-Chinese Banking Corporation Limited,
                                                                                          SGD    DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept COM, Acct No. 037-000973-3
        Singapore, SWIFT OCBCSGSG, Dept COM, Acct No. 501-010565-001
                                                                                          SGD    DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept FIN, Acct No. 037-000973-3
SGD     Oversea-Chinese Banking Corporation Limited,
                                                                                          SGD    Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept COM, Acct
        Singapore, SWIFT OCBCSGSG, Dept FIN, Acct No. 501-010565-001
                                                                                                 No. XX-XXXXXXX-7
THB     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
                                                                                          SGD    Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept FIN, Acct
        No. 803-3022-620
                                                                                                 No. XX-XXXXXXX-7
THB     The Banko/ New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
                                                                                          USD    JPMorgan Chase Bank, National Association, New York
        No. 803-3022-620
                                                                                                 City, SWIFT CHASUS33, Dept COM, Acct No. 400054795
USD     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept CO_M,Acct
                                                                                          USD    JPMorgan Chase Bank, National Association, New York
        No. 803-3148-721
                                                                                                 City, SWIFT CHASUS33, Dept FIN, Acct No. 400054795
USD     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
                                                                                          USD    The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
        No. 803-3148-721
                                                                                                 No. 803-3157-887
ZAR     Absa Bank Limited, Johannesburg, SWIFT ABSAZAJJ, Dept COM, Acct
                                                                                          USD    The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
        No. 709147-ZAR-6712-01
                                                                                                 No. 803-3157-887
ZAR     Absa Bank Limited, Johannesburg, SWIFT ABSAZAJJ, Dept FIN, Acct
                                                                                          USD    Wells Fargo Bank, National Assoc,iation, New York
        No. 709147-ZAR-6712-01
                                                                                                 City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000191008906
                                                                                          USD    Wells Fargo Bank, National Association, New York
DBS Bank (Hong Kong) Limited                                                                     City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2000191008906
11/F, The Center 99 Queen's Road Central
Tel (852) 36680808     Fax (852) 21678222
Prin Corr
                                                                                          Habib Bank Zurich (Hong Kong) Limited
                                                                                          Rm 1701-1705, Wing On House, 71 Des Voeux Rd Central
AUD      Commonwealth Bank of Australia, Sydney, SWIFT CTBAAU2S, Dept COM
                                                                                          Tel (852) 2521-4631    Fax (852) 2810-4477
CAD      The Toronto-Dominion Bank, Toronto, SWIFT TDOMCATTTOR, Dept COM
                                                                                          Prin Corr
CHF      UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM
                                                                                          EUR     Habib Bank AG Zurich, Zurich, SWIFT HBZUCHZZ, Dept COM, Acct
CNY      Bank of China (Hong Kong) Limited, Hong Kong ·
                                                                                                  No. 1-1-1-20230-974-20501
         Island, SWIFT BKCHHKHH838, Dept COM
                                                                                          GBP     Habib Bank AG Zurich, London, ·swtFT HBZUGB2L, Dept COM, Acct
CNY      DBS Bank (China) Limited, Shanghai, SWIFT DBSSCNSH, Dept COM
                                                                                                  No. 7-1-1-20230-402-20501 .
DKK       Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM
                                                                                          JPY     Union de Banques Arabes et Francaises, Tokyo, SWIFT UBAFJPJX, Dept COM, Acct
EUR      Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM
                                                                                                  No. 10-096707-001-11-0
EUR      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM
                                                                                          USD     Deutsche Bank Trust Company Americas, New York
EUR      Deutsche Bank Aktlengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM
                                                                                                  City, SWIFT BKTRUS33, Dept COM, Acct No. 04415879
EUR      Societe Generale, Paris, SWIFT SOGEFRPP, Dept COM
                                                                                          USD     Habib American Bank, New York City, SWIFT HANYUS33, Dept COM, Acct
GBP      Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM
                                                                                                  No. 2020-007 4
JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM
NOK       DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM
NZD      ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept COM
                                                                                          Hang Seng Bank Limited
PHP      Bank of the Philippine Islands, Metropolitan Manila, SWIFT BOPIPHMM, Dept COM    Hang Seng Bank Building 83 Des Voeux Road Central
SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM            Tel (852) 21981111      Fax (852) 28684047
SGD       DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept COM
                                                                                          Prin Corr
THB      TMB Bank Public Company Limited, Bangkok, SWIFT TMBKTHBK, Dept COM               AUD      Commonwealth Bank of Australia, Sydney, SWIFT CTBAAU2S, Dept COM
USD      JPMorgan Chase Bank, National Association, New York                              CAD      Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept COM
         City, SWIFT CHASUS33, Dept COM                                                   CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH, Dept COM
                                                                                          CNY     Bank of China (Hong Kong) Limited, Hong Kong
                                                                                                  Island, SWIFT BKCHHKHH, Dept COM
Fubon Bank (Hong Kong) Limited                                                            CNY     Hang Seng Bank (China) Limited, Shanghai, SWIFT HASECNSHHSH, Dept COM
Fubon Bank Building, 38 Des Voeux Road Central
                                                                                          DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM
Tel (852) 28426222      Fax (852) 28101483
                                                                                          EUR     Banco Santander S.A., Boadilla Del Monte, SWIFT BSCHESMM, Dept COM
Prin Corr
                                                                                          EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM
AUD      Australia and New Zealand Banking Group Limited,
                                                                                          EUR     Credit Agricole S.A., Montrouge, SWIFT AGRIFRPP, Dept COM
        Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 229-666-00001
                                                                                          EUR     HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM
AUD     Australia and New Zealand Banking Group Limited,
                                                                                          EUR     Nordea Bank AB (publ), Helsinki, SWIFT NDEAFIHH, Dept COM
        Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 229-666-00001
                                                                                          EUR     Unicredit Bank Austria AG, Vienna, SWIFT BKAUATWW, Dept COM
AUD      Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept COM, Acct
                                                                                          GBP      National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept COM
        No. SHK0001978
                                                                                          JPY     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM
AUD      Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept FIN, Acct
                                                                                          NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM
        No. SHK0001978
                                                                                          NZD     Bank of New Zealand, Wellington, SWIFT BKNZNZ2?, Dept COM
CAD      Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept COM, Acct
                                                                                          SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWfFT ESSESESS, Dept COM
        No. 1768816                                                                   .
                                                                                          SGD     The Hongkong and Shanghai Banking Corporation Limited,
CAD      Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept FIN, Acct
                                                                                                  Singapore, SWIFT HSBCSGSG, Dept COM
        No. 1768816
                                                                                          USD     JPMorgan Chase Bank, National Association, New York
CAD      Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct
                                                                                                  City, SWIFT CHASUS33, Dept COM
        No. 09591-100-794-7
                                                                                          ZAR     Nedbank Limited, Sandown, SWIFT NEDSZAJJ, Dept COM
CAD      Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct
        No. 09591-100-794-7
CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct
                                                                                          The Hongkong and Shanghai Banking Corporation J..imited
        No. 86.014.05Q                                                                    HSBC Main Building, 1 Queen's Road Central
CHF     UBS Switzeriand AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct No. 86.014.05Q
                                                                                          Tel (852) 28221111    Fax (852) 28101112
CNY      Fubon Bank (Hong Kong) Limited, Hong Kong Island, SWIFT IBALHKHH, Dept COM       Prin Corr
CNY      Fubon Bank (Hong Kong) Limited, Hong Kong Island, SWIFT IBALHKHH, Dept FIN
                                                                                          AED     HSBC Bank Middle East Limited, Dubai, SWIFT BBMEAEAD, Dept COM, Acct
DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct                              No. 021-473699-002
        No. 3007509898                                                                    AED     HSBC Bank Middle East Limited, Dubai, SWIFT BBMEAEAD, Dept FIN, Acct
DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007509898
                                                                                                  No. 020898219·001-AE28 0200 0000 2089 8219 001
EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct      AED     HSBC Bank Middle East Limited, Dubai, SWIFT BBMEAEAD, Dept FIN, Acct
        No. 100 9531351 0000                                                                      No. 021-473699-002
EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, _SWIFT DEUTDEFF, Dept FIN, Acct
                                                                                          AUD      HSBC Bank Australia Limited, Melbourne, SWIFT HKBAAU2SMEL, Dept FIN, Acct
        No. 100 9531351 0000                                                                      No. 001-795053-043
GBP      Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct
                                                                                          AUD      HSBC Bank Australia Limited, Sydney, SWIFT HKBAAU2SSYD, Dept COM, Acct
        No. 01722422201
                                                                                                  No. 011-496205-041
GBP      Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept FIN, Acct                  AUD      HSBC Bank Australia Limited, Sydney, SWIFT HKBAAU2SSYD, Dept FIN, Acct
        No. 01722422201
                                                                                                  No. 011-496205-041
HKD      Fubon Bank (Hong Kong) Limited, Hong Kong Island, SWIFT IBALHKHH, Dept COM       BHD      HSBC Bank Middle East Limited, Manama, SWIFT BBMEBHBX, Dept FIN, Acct
HKD      Fubon Bank (Hong Kong) Limited, Hong Kong Island, SWIFT IBALHKHH, Dept FIN
                                                                                                  No. 048-809073-056-BH76 BBME 0004 8809 0730 56
JPY     The Bank of New York Mellon, Tokyo, SWIFT IRVTJPJX, Dept COM, Acct
                                                                                          BND      The Hongkong and Shanghai Banking Corporation Limited, Bandar Seri
        No. 7906483950                                                                            Begawan, SWIFT HSBCBNBB, Dept FIN, Acct No. 001-510015-046
pecember 2017 - May Case
                     2018            1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page
                                                                                    Hong 6Kong
                                                                                           of 29
                                                                                               Island
 The Bank Directory
Worldwide Correspondents                                                                                                                HONGKONG                          707
The Hongkong and Shanghai Banking Corporation Limited continued                            NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 70010236051
CAD      HSBC BANK Canada, Vancouver, SWIFT HKBCCATT, Dept COM, Acct
                                                                                           NZD     The Hongkong and Shanghai Banking Corporation Limited,
                                                                                                   Auckland, SWIFT HSBCNZ2A, Dept COM, Acct No. 040-001224-261
        No. 930-136551-181
CAD      HSBC BANK Canada, Vancouver, SWIFT HKBCCATT, Dept FIN, Acct
                                                                                           NZD     The Hongkong and Shanghai Banking Corporation Limited,
        No. 930-132513-060                                                                         Auckland, SWIFT HSBCNZ2A, Dept FIN, Acct No. 040-001224-261
CAD      HSBC BANK Canada, Vancouver, SWIFT HKBCCATT, Dept FIN, Acct
                                                                                           NZD     The Hongkong and Shanghai Banking Corporation Limited,
        No. 930-136551-181                                                                         Auckland, SWIFT HSBCNZ2A, Dept FIN, Acct No. 302940-0002427-061
CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM, Acct
                                                                                          OMR       HSBC Bank Oman SAOG, Muscat, SWIFT BBMEOMRX, Dept FIN, Acct
                                                                                                   No. 048-001754-001                                                   ~
        No. CH58 0483 5181 5737 2301 0
CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct No. CH58
                                                                                          PGK       Westpac Bank-PNG-Limlted, Port Moresby, SWIFT WPACPGPM, Dept FIN, Acct
                                                                                                   No. 001206-PNG-2310·03                                     .
        0483 5181 5737 2301 0
CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct
                                                                                          PHP      The Hongkong and Shanghai Banking Corporation Limited, Metropolitan
                                                                                                   Manila, SWIFT HSBCPHMM, Dept COM, Acct No. 026-238105-080
        No. 02300000086027050000M
cNY     The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                          PHP      The _Hongkong and Shanghai Banking Corporation Limited, Metropolitan
        Island, SWIFT HSBCHKHHHKH, Dept COM, Acct No. 848-494746-209                               Marnia, SWIFT HSBCPHMM, Dept FIN, Acct No. 000-133314-150
cNY     The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                          PHP      The _Hongkong and Shanghai Banking Corporation Limited, Metropolitan
        Island, SWIFT HSBCHKHHHKH, Dept FIN, Acct No. 002-965564-151                               Mantia, SWIFT HSBCPHMM, Dept FIN, Acct No. 000-800896-080
CNY     The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                          PKR      Standard Chartered Bank (Pakistan) Limited,
        Island, SWIFT HSBCHKHHHKH, Dept FIN, Acct No. 848-494746-209                               Karachi, SWIFT SCBLPKKX, Dept FIN, Acct No. PK31SCBL0000015961197301
CZK     Ceskoslovenska Obchodni Banka, a.s., Prague, SWIFT CEKOCZPP, Dept FIN, Acct
                                                                                          PLN      HSBC Bank Polska SA, Warsaw, SWIFT HSBCPLPW, Dept COM, Acct No. PL96 1280
                                                                                                   0003 0000 0031 7505 6061                                     ·
       No. 80100766503883
DKK     Nordea Bank AB (pub!), Copenhagen, SWIFT NDEADKKK, Dept COM, Acct No. DK30
                                                                                          PLN      HSBC Bank Polska SA, Warsaw, SWIFT HSBCPLPW, Dept FIN, Acct No. PL62 1280
                                                                                                   0003 0000 0030 0103 9061
       2000 5000 0217 00
DKK     Nordea Bank AB (pub!), Copenhagen, SWIFT NDEADKKK, Dept FIN, Acct
                                                                                          PLN      HSBC Bank Polska SA, Warsaw, SWIFT HSBCPLPW; Dept FIN, Acct No. PL96 1280
                                                                                                   0003 0000 0031 7505 6061
       No. 5000405861
DKK     Nordea Bank AB (pub!), Copenhagen, SWIFT NDEADKKK, Dept FIN, Acct No. DK30
                                                                                          QAR      HSBC Bank Middle East Limited, Doha, SWIFT BBMEQAQX, Dept FIN, Acct
                                                                                                   No. QA90 BBME 0000 0000 0048 0009 0514 6
       2000 5000 0217 00
EUR     HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct No. GB02 MIDL 4005
                                                                                          RON      ING Bank N.V., Bucharest, SWIFT INGBROBU, Dept FIN, Acct No. RO28 INGB 0001
                                                                                                   0086 8565 8910                                                               .
       1574 2676 08
EUR     HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct No. 35783253-GB07
                                                                                          RUB      HSBC Bank (RR) Ltd, Moscow, SWIFT BLICRUMM, Dept FIN, Acct
                                                                                                   No. 30111810700000500950
       MIDL 4005 1535 7832 53
EUR     HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct No. GB02 MIDL 4005
                                                                                          SAR      The Saudi British Bank, Riyadh, SWIFT SABBSARI, Dept FIN, Acct No. SA59 4500
       1574 2676 08                                                                 T             0000 0015 5249 6021
EUR    The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                          SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
                                                                                                   No. 55558504625                                              . .
       Island, SWIFT HSBCHKHHHKH; Dept FIN, Acct No. 002-900306-178
FJD    Westpac Banking Corporation, Suva, SWIFT WPACFJFX, Dept FIN, Acct No. 002477
                                                                                          SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct
                                                                                                  No. 5201.85.260.65
       FJD 231001
GBP     HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct No. GB74 MIDL 4005
                                                                                          SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct
                                                                                                  No. 55558504625
       1574 2675 73
GBP     HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct No. 35168951-GB34
                                                                                          SGD      T_heHongkong and Shanghai Banking Corporation Limited,                    ·
       MIDL 4005 1535 1689 51                                               .                     Singapore, SWIFT HSBCSGSG, Dept COM, Acct No. 052-135894-001
GBP     HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct No. GB74 MIDL 4005
                                                                                          SGD      T_heHongkong and Shanghai Banking Corporation Limited,
       1574 2675 73                                               '             •     .           Singapore, SWIFT HSBCSGSG, Dept FIN, Acct No. 052-135894-001
HKD    The Hongkong and Shanghai Banking Corporation Umit~d, Hong Kong
                                                                                          SGO      The Hongkong and Shanghai Banking Corporation Limited
                                                                                                  Singapore, SWIFT HSBCSGSG, Dept FIN, Acct No. 141'.311787-001
       Island, SWIFT HSBCHKHHHKH, Dept COM, Acct No. 848-494746-001
HKD    The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                          THB     The Hongkong and Shanghai Banking Corporation Limited,
                                                                                                  Bangkok, SWIFT HSBCTHBK, Dept COM, Acct No. 001-600022-005
       Island, SWIFT HSBCHKHHHKH, Dept FIN, Acct No. 002-966802-001
                                                                                          THB     The Hongkong and Shanghai Banking Corporation Limited,
HKD    The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                                  Bangkok, SWIFT HSBCTHBK, Dept FIN, Acct No. 001-600022-001
       Island, SWIFT HSBCHKHHHKH, Dept FIN, Acct No. 848-494746-001
HUF    ING Bank N.V., Budapest, SWIFT INGBHUHB, Dept FIN, Acct No. HU17 1370 0016
                                                                                          THB     The Hongkong and Shanghai Banking Corporation Limited,
       0712 3009 0000 0000                                                     .                  Bangkok, SWIFT HSBCTHBK, Dept FIN, Acct No. 001-600022-005
IDR   The Hongkong and Shanghai Banking Corporation Limited,                              THB     The Hongkong and Shanghai Banking Corporation Limited,
                                                                                                  Bangkok, SWIFT HSBCTHBK, Dept FIN, Acct No. 001-600022-006
       Jakarta, SWIFT HSBCIDJA, Dept COM, Acct No. 001-750041-068
IDR   The Hongkong and Shanghai B'anking Corporation Limited,
                                                                                          TNO     Banque Internationale Arabe de Tunisia, Tunis, SWIFT BIATTNTT, Dept FIN, Acct
                                                                                                  No. 71-60-21215-7
       Jakarta, SWIFT HSBCIDJA, Dept FIN, Acct No. 001-700103-001
IDR   The Hongkong and Shanghai Banking Corporation Limited,
                                                                                          TRY     HSBC Bank A.S., lstanbul, SWIFT HSBCTRIX, Dept COM, Acct No. TR84 0012 3000
                                                                                                  0110 2596 9305 00
       Jakarta, SWIFT HSBCIDJA, Dept FIN, Acct.No. 001-750041-068
ILS   HSBC Bank pie, Tel Aviv, SWIFT HSBCILIT, Dept FIN, Acct No. 101666204490-IL98
                                                                                          TRY     HSBC Bank A.S., istanbul, SWIFT HSBCTRIX, Dept FIN, Acct No. TR84 0012 3000
                                                                                                  0110 2596 9305 00
       0231 0101 0166 6204 490
INR   The Hongkong and Shanghai Banking Corporation Limited,
                                                                                          TRY     HSBC Bank A.S., istanbul,. SWIFT HSBCTRIX001, Dept FIN, Acct
                                                                                                  No. 001-1000956-305-00
       Mumbai, SWIFT HSBCINBB, Dept FIN, Acct No. 002-719524-001
ISK   HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct No. 59414856
                                                                                          USO     HSBC Bank USA, National Association, New York
                                                                                                  City, SWIFT MRMDUS33, Dept COM, Acct No. 000-24833-9
JPY   The Hongkong and Shanghai Banking Corporation Limited,
       Tokyo, SWIFT HSBCJPJT, Dept COM, Acct No. 009-050295-026
                                                                                          USO     HSBC Bank USA, National Association, New York      ·
                                                                                                  City, SWIFT MRMDUS33, Dept FIN, Acct No. 0-000-44407
JPY   Th_eHongkong and Shanghai Banking Corporation Limited,
       Tokyo, SWIFT HSBCJPJT, Dept FIN, Acct No. 009-050295-026
                                                                                          USO     HSBC Bank USA, National Association, New York
                                                                                                  City, SWIFT MRMDUS33, Dept FIN, Acct No. 000-24833-9
JPY   The Hongkong and Shanghai Banking Corporation Limited,
       Tokyo, SWIFT HSBCJPJT, Dept FIN, Acct No. 009-105461-092
                                                                                          USO     The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                                  Island, SWIFT HSBCHKHHHKH, Dept FIN, Acct No. 002-900306-102
KWD      HSBC Bank Middle East Limited, Kuwait, SWIFT HBMEKWKW, Dept COM, Acct
       No. KW56 HBME 0000 0000 0000 1030 7580 01
                                                                                          XAG     HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct
                                                                                                  No. 75155HKSBHK000011SIL
KWD      HSBC Bank Middle East Limited, Kuwait, SWIFT HBMEKWKW, Dept FIN, Acct
       No. KW05 HBME 0000 0000 0000 1002 0960 01
                                                                                          XAU     HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct
                                                                                                  No. 75155HKSBHK000011 GLD
KWD     HSBC Bank Middle East Limited, Kuwait, SWIFT HBMEKWKW, Dept FIN, Acct
       No. KW56 HBME 0000 0000 0000 1030 7580 01
                                                                                          XPO     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct No. via
                                                                                                  MIDLGB22 AcctNo: Acct no: 75155
LKR    The Hongkong and Shanghai Banking Corporation Limited,
       Colombo, SWIFT HSBCLKLX, Dept FIN, Acct No. 001-047240-004
                                                                                          XPT     UBS Switzerland AG, Zurich, SWIFT UBSWCHZHSOA, Dept FIN, Acct No. via
                                                                                                  MIDLGB22 AcctNo: Acct no: 75155HKSBHK000014PTM
MAD     Citibank Maghreb, Casablanca, SWIFT CITIMAMC, Dept FIN, Acct
       No. 028-780-0000000400637504-94
                                                                                          ZAR     Nedbank Limited, Sandown, SWIFT NEDSZAJJ, Dept COM, Acct No. 1986-253-260
MOP    The Hongkong and Shanghai Banking Corporation Limited,
                                                                                          ZAR     Nedbank Limited, Sandown, SWIFT NEDSZAJJ, Dept FIN, Acct No. 1986-004279
       Macao, SWIFT HSBCMOMX, Dept FIN, Acct No. 001-526482-001
                                                                                          ZAR     Nedbank Limited, Sandown, SWIFT NEDSZAJJ, Dept FIN, Acct No. 1986-253-260
MUR    The Hongkong and Shanghai Banking Corporation Limited,
       Ebene, SWIFT HSBCMUMU, Dept FIN, Acct No. 001-650118-006
                                                                                          Industrial and Commercial Bank of China (Asia) Limited
MXN    ~SBC Mexico S.A., lnstitucion de Banca Multiple, Grupo Financiero HSBC, Mexico
                                                                                          PO Box 872, 33/F, ICBC Tower, 3 Garden Road Central
       City, SWIFT BIMEMXMM, Dept COM, Acct No. 021180040563883908
                                                                                          Tel (852) 35108888    Fax (852) 28051166
MXN    HSBC Mexico S.A., lnstitucion de Banca Multiple, Grupo Financiero HSBC, Mexico
                                                                                          Prin Corr
       City, ..SWIFT BIMEMXMM, Dept FIN, Acct No. 021180040563883908
                                                                                          AUD     Australia and New Zealand Banking Group Limited,
MXN    HSBC Mexico S.A., lnstitucion de Banca Multiple, Grupo Financiero HSBC, Mexico
                                                                                                  Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 212175AUD00001
       City, SWIFT BIMEMXMM, Dept FIN, Acct No. 4042468850
                                                                                          AUD     Australia and New Zealand Banking Group Limited,
MYR    HSBC Bank Malaysia Berhad, Kuala Lumpur, SWIFT HBMBMYKL, Dept COM, Acct
                                                                                                  Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 212175AUD00001
       No. 105-687420-016
                                                                                          CHF     UBS AG, Zurich, SWIFT UBSBCHZZSCI
MYR    HSBC Bank Malaysia Berhad, Kuala Lumpur, SWIFT HBMBMYKL, Dept FIN, Acct            OKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
       No. 318-174653-019
                                                                                                  No. 399607 4684
MYR    HSBC Bank Malaysia Berhad, Kuala Lumpur, SWIFT HBMBMYKL, Dept FIN, Acct            OKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3996074684
       No. 318-200078-016
                                                                                          EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct
NOK    DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001.02.49102
                                                                                                  No. 40087 4978000EU R
NOK    DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001.02.49102
                Case
              Hong   1:20-mc-00131-VSB
                   Kong Island                                           Document 5-4 Filed 03/04/20 Page 7 of December
                                                                                                               29                                      2017 - M~y 20is1
                                                                                                                                                   The Bank D1recto '"
708           HONGKONG                                                                                                                       Worldwide Correspondeni


Industrial and Commercial Bank of China (Asia) Limited continued                          EUR     Deutsche Bank Aktlengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct
                                                                                                  No. 50070010/95328541000
EUR      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct
         No. 400874978000EUR
                                                                                          EUR     Nanyang Commercial Bank, Limited, Hong Kong
                                                                                                  Island, SWIFT NYCBHKHH, Dept FIN, Acct No. 472-2647228
GBP       Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct No. 40405817
GBP       Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct No. 40405817
                                                                                          GBP     Bank of China Limited, London, SWIFT BKCHGB2L, Dept COM
HKD       Industrial and Commercial Bank of China (Asia) Limited, Hong Kong
                                                                                          GBP     Bank of China Limited, London, SWIFT BKCHGB2L, Dept FIN
         Island, SWIFT UBHKHKHH, Dept COM
                                                                                          HKD     Nanyang Commercial Bank, Limited, Hong Kong
                                                                                                 Island, SWIFT NYCBHKHH, Dept COM, Acct No. 472-2647208
HKD       Industrial and Commercial Bank of China (Asia) Limited, Hong Kong
         Island, SWIFT UBHKHKHH, Dept FIN
                                                                                          HKD     Nanyang Commercial Bank, Limited, Hong Kong                       ,
                                                                                                 Island, SWIFT NYCBHKHH, Dept FIN, Acct No. 472-2647208
IDR     Standard Chartered Bank, Jakarta, SWIFT SCBLIDJX, Dept COM, Acct
         No. 0100054234
                                                                                          JPY    Bank of China Limited, Tokyo, SWIFT BKCHJPJT, Dept COM
IDR     Standard Chartered Bank, Jakarta, SWIFT SCBLIDJX, Dept FIN, Acct No. 0100054234
                                                                                          JPY    Bank of China Limited, Tokyo, SWIFT BKCHJPJT, Dept FIN
INR     ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Di,pt COM, Acct No. 000405075239
                                                                                          NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM
INR     ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept FIN, Acct No, 000405075239
                                                                                          NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN
JPY     Sumitomo Mitsui Banking. Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct
                                                                                          NZD    ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept COM Acct
                                                                                                 No. 212183-00001                                                          '
         No. 4220
JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct
                                                                                          NZD    ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept FIN Acct
                                                                                                 No. 212183-00001                                                        '
         No. 4220
NOK       DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 70010236167
                                                                                          SEK    Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM
NOK       DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 70010236167
                                                                                          SEK    Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN
NZD      ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept COM, Acct
                                                                                          SGD     Bank of China Limited, Singapore, SWIFT BKCHSGSG, Dept COM
                                                                                          SGD     Bank of China Limited, Singapore, SWIFT BKCHSGSG, Dept FIN
         No. 212175NZD00001
NZD      ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept FIN, Acct
                                                                                          THB    Bangkok Bank Public Company Limited,
                                                                                                 Bangkok, SWIFT BKKBTHBK, Dept COM, Acct No. 610-219
         No. 212175NZD00001
PHP      Philippine National Bank, Metropolitan Manila, SWIFT PNBMPHMM, Dept COM, Acct
                                                                                          THB    Bangkok Bank Public Company Limited, Bangkok, SWIFT BKKBTHBK, Dept FIN Acct
                                                                                                 No. 610-219                                                                 '
         No. 1001-075-675
PHP      Philippine National Bank, Metropolitan Manila, SWIFT PNBMPHMM, Dept FIN, Acct
                                                                                          USD    Bank of China Limited, New York City, SWIFT BKCHUS33, Dept COM
         No. 1001-075-675
                                                                                          USD    Bank of China Limited, New York City, SWIFT BKCHUS33, Dept FIN
SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
                                                                                          USD    JPMorgan Chase Bank, National Association, New York
                                                                                                 City, SWIFT CHASUS33, Dept COM, Acct No. 0011386539
         No. 5201-85-569-08                                                 .
SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct
                                                                                          USD    JPMorgan Chase Bank, National Association, New York
                                                                                                 City, SWIFT CHASUS33, Dept FIN, Acct No. 0011386539
         No. 5201-85-569-08
SGD      DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept COM, Acct No. 037-0ofi788-9
                                                                                          USD    Nanyang Commercial Bank, Limited, Hong Kong
                                                                                                 Island, SWIFT NYCBHKHH, Dept FIN, Acct No. 472-2647218
SGD      DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept FIN, Acct No. 037-000788-9
THB      TMB Bank Public Company Limited, Bangkok, SWIFT TMBKTHBK, Dept COM, Acct
         No. 004-1-01543-9                                                                OCBC Wing Hang Bank Limited
THB      TMB Bank Public Company Limited, Bangkok, SWIFT TMBKTHBK, Dept FIN, Acct         161 Queen's Road Central
         No. 004-1-01543-9                                                                Tel (852) 28525111   Fax (852) 28517127
USD      JPMorgan Chase Bank, National Association, New York                              Prin Corr              ·
         City, SWIFT CHASUS33, Dept COM, Acct No: 544-7-20890                             AUD     Australia and New Zealand Banking Group Limited,
USD      JPMorgan Chase Bank, National Association, New York                                     Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 210898100001-
         City, SWIFT CHASUS33, Dept FIN, Acct No. 544-7-20890                             AUD     Australia and New Zealand Banking Group Limited,
ZAR      Nedbank Limited, Sandown, SWIFT NEDSZAJJ, Dept COM, Acct No. 1"986229858                Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 210898100001
ZAR      Nedbank Limited, Sandown, SWIFT NEDSZAJJ, Dept FIN, Acct No. 1986229858          CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct
ZAR      The Standard Bank of South Africa Limited,                                              No. 09591-250-483-5
        Johannesburg, SWIFT SBZAZAJJ, Dept COM, Acct No. 7226634                          CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct
                                                                                                 No. 09591-250-483-5
KDB Asia Limited                                                                          CHF    UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct
                                                                                                 No. 0230-86059.05k
Suites 2005-2009, 20/F Two Intl Finance Ctr, 8 Finance Street, Central
Tel (852) 25247011 Fax (852) 28104447
                                                                                          CHF    UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct
                                                                                                 No. 0230-86059.05k
Prin Corr          ·
CNY      KD_BAsia Limited,_Hong Kong Island, SWIFT KODBHKHH, Dept COM, Acct
                                                                                          CNY     OCBC Wing Hang Bank Limited, Hong Kong           .
                                                                                                 Island, SWIFT WIHBHKHH, Dept COM, Acct No. 802-0097
        No. 989584031807
CNY      KDB Asia Limited, Hong Kong Island, SWIFT KODBHKHH, Dept FIN, Acct
                                                                                          CNY     OCBC Wing Hang Bank ~imited, Hong Kong
                                                                                                 Island, SWIFT WIHBHKHH, Dept FIN, Acct No. 802-0097
        No. 989584031807
EUR      HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct No. 67885240
                                                                                          DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
                                                                                                 No. 3007530676
EUR      HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct No. 67885240
                                                                                          DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007530676
HKD      The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
        Island, SWIFT HSBCHKHH, Dept COM, Acct No. 600-035588-001
                                                                                          EUR    The Bank of New York Mellon, Frankfurt, SWIFT IRVTDEFX, Dept COM, Acct No. 880
                                                                                                 000-9710
HKD     The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                          EUR    The Bank of New York Mellon, Frankfurt, SWIFT IRVTDEFX, Dept FIN, Acct No. 880
        Island, SWIFT HSBCHKHH, Dept FIN, Acct No. 600-035588-001
                                                                                                 000-9710
JPY     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct
        No. 653-0428345
                                                                                          GBP     The Bank of New York Mellon, London, SWIFT IRVTGB2X, Dept COM, Acct
                                                                                                 No. 8786858260
JPY     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept FIN, Acct
        No. 653-0428345
                                                                                          GBP     The Bank of New York Mellon, London, SWIFT IRVTGB2X, Dept FIN, Acct
                                                                                                 No. 8786858260
KRW      The Korea Development Bank, Seoul, SWIFT KODBKRSE, Dept COM, Acct
        No. 013-1700-0307-455     ,
                                                                                          HKD     OCBC Wing Hang Bank Limited, Hong Kong
                                                                                                 Island, SWIFT WIHBHKHH, Dept COM, Acct No. 802-0097
KRW      The Korea Development Bank, Seoul, SWIFT KODBKRSE, Dept FIN, Acct
        No. 013-1700-0307-455
                                                                                          HKD     OCBC Wing Hang Bank Limited, Hong Kong
                                                                                                 Island, SWIFT WIHBHKHH, Dept FIN, Acct No. 802-0097
MCY      Euroclear Bank SA, Brussels, SWIFT MGTCBEBE, Dept FIN, Acct No. 91973
USO     JPMorgan. Chase Bank, National Association, New York
                                                                                          JPY    The Bank of New York Mellon, Tokyo, SWIFT IRVTJPJX, Dept COM, Acct
                                                                                                 No. 8880873950
        City, SWIFT CHASUS33, Dept COM, Acct No. 001-1-385903
USO     JPMorgan Chase Bank, National Association, New York
                                                                                          JPY    The Bank of New York Mellon, Tokyo, SWIFT IRVTJPJX, Dept FIN, Acct
                                                                                                 No. 8880873950
        City, SWIFT CHASUS33, Dept FIN, Acct No. 001-1-385903
                                                                                          NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001.02.36345
                                                                                          NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001.02.36345
Nanyang Commercial Bank, Limited                                                          NZD    Bank of New Zealand, Wellington, SWIFT BKNZNZ22985, Dept COM, Acct
Nanyang Commercial Bank Building 151 Des Voeux Road Central                                      No. 2606010000
Tel (852) 28520888  Fax (852) 28153333                                                    NZD    Bank of New Zealand, Wellington, SWIFT BKNZNZ22985, Dept FIN, Acct
Prin Corr                                                                                        No. 2606010000
AUD     Bank of China Limited, Sydney, SWIFT BKCHAU2S, Dept COM                           SEK    Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept COM, Acct
AUD     Bank of China Limited, Sydney, SWIFT BKCHAU2S, Dept FIN                                  No. 39527903424SEK                     ·
CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct No. 137-116-0       SEK    Nordea Bank AB (pub!), Stockholm, SWIFT NDEASESS, Dept FIN, Acct
CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct No. 137-116-0              No. 39527903424SEK
CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM                           SGD     DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept COM, Acct No. 037-000078-7
CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN                           SGD     DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept FIN, Acct No. 037-000078-7
CNY     Bank of China Limited, Shanghai, SWIFT BKCHCNBJF00, Acct                          THB    Thanachart Bank Public Company Ltd, Bangkok, SWIFT THBKTHBK, Dept COM, Acct
        No. 800117274908030001                                                                   No. 789-3-23109-0
CNY     Nanyang Commercial Bank, Limited, Hong Kong Island, SWIFT NYCBHKHH, Dept FIN      THB    Thanachart Bank Public Company Ltd, Bangkok, SWIFT THBKTHBK, Dept FIN, Acct
DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM                                    No. 789-3-23109-0
DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN                             USO    The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
EUR     Bank of China Limited, Frankfurt, SWIFT BKCHDEFF, Dept COM, Acct                         No. 8033155426//CH011695
        No. 1000951028 ·                                                                  USD    The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
EUR     Bank of China Limited, Frankfurt, SWIFT BKCHDEFF, Dept FIN, Acct No. 1000951028          No. 8033155426//CH011695
EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
        No. 50070010/95328541000
                                  Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 8 of 29
                                                                                      Hong Kong Island
    ,,   cernber 20_17- May 2018
     · pe e Bank Directory
       :Cidwide Correspondents                                                                                                                   HONGKONG                            709
(
           bnc
             sank (Hong Kong) Limited                                                               HKD      Shanghai Commercial Bank Limited, Hong Kong
       Pl.Ip bliCBank Centre 120 Des Voeux Road Central                                                      Island, SWIFT SCBKHKHH, Dept FIN, Acct No. 328001300
      :•    (~52) 25419222   Fax (852) 25410009                                                     JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct
                                                                                                             No. 4798
      Prl~cor~ational Australia Bank Limited, Melbourne, SWIFT NATAAU33032, Dept COM, Acct          JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct
      AU No. 1803037206500                                       .                                           No. 4798
      AUD National Australia Bank Limited, Melbourne, SWIFT NATAAU33032, Dept FIN, Acct             MYR       RHB Bank Berhad, Kuala Lumpur, SWIFT RHBBMYKL, Dept COM, Acct No. 322109
             No. 1803037206500                                                                      NZD      Bank of New Zealand, Wellington, SWIFT BKNZNZ22985, Dept COM, Acct     ~
      CAD Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept COM, Acct                        No. 2605380000
             No. 1765914                                                                            NZD      Bank of New Zealand, Wellington, SWIFT BKNZNZ22985; Dept FIN, Acct.
      cAD Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept FIN, Acct                        No. ·2605380000
             No. 1765914                                                                            PHP      China Banking Corporation, Metropolitan Manila, SWIFT CHBKPHMM, Dept COM, Acct
             UBS AG, Zurich, SWIFT UBSBCHZZSCI                                                              No. 23060180                                                     .
      ~~~ ~BS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct No. 86.056.05               PHP      China Banking Corporation, Metropolitan Manila, SWIFT CHBKPHMM, Dept FIN, Acct
                                                                                                            No. 23060180
      CHF UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct No. 86.056.05               SEK     Svenska Handelsbanken AB (pub!), Stockholm, SWIFT HANDSESS, Dept COM, Acct
              w                                                                                             No. 99-40 630 099
      cNY Public Bank (Hong Kong) Limited, Hong Kong Island, SWIFT CBHKHKHH, Dept COM               SEK     Svenska Handelsbanken AB (pub!), Stockholm, SWIFT HANDSESS, Dept FIN, Acct
      cNY Public Bank (Hong Kong) Limited, Hong Kong Island, SWIFT CBHKHKHH, Dept FIN                       No. 99-40 630 099
      EUR Deutsche Bank Aktiengesellschafl, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct                SGD     DBS Bank Ltd, Singapore, SWIFT DBSSS(:ISG, Dept COM, Acct No. 037-00006l-2
              No. 953111210                                                                          SGD     DBS Bank ltd, Singapore, SWIFT DBSSSGSG, Dept FIN, Acct No. 037-000061-2
      EUR Deutsche Bank Aktiengesellschafl, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct              'USD      Deutsche Bank Trust Company Americas, New York
              No. 953111210                                                                                 City, SWIFT BKTRUS33, Dept COM, Acct No. 04000761 •
      GBP     Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct                       USD     Shanghai Commercial Bank Limited, Hong Kong
              No. XX-XXXXXXX-01                                                                             Island, SWIFT SCBKHKHH, Dept COM, Acct No. 328100856
      GBP     Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept FIN, Acct                       USD     Shanghai Commercial Bank Limited, Hong Kong
              No. XX-XXXXXXX-01                                                                             lsiand, SWIFT SCBKHKHH, Dept FIN, Acct No. 328100856
      HKD Public Bank (Hong Kong) Limited, Hong Kong                                                USD     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
               Island, SWIFT CBHKHKHH, Dept COM, Acct No. 714-0001                                          No. 803-3154-624
      HKD      Public Bank (Hong Kong) Limited, Hong Kong                                           USD     Wells Fargo Bank, National Association, New York
              Island, SWIFT CBHKHKHH, Dept FIN, Acct No. 714-0001                                           City, SWIFT PNBPUS3N, Dept COM, Acct No. 2000191052169
      JPV     The Bank of Tokyo-Mitsubishi UFJ, ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct          USD     Wells Fargo Bank, National Association, New York
              No. 653-0463590                                                               t'              City, SWIFT PNBPUS3N, Dept FIN, Acct No. 2000191052169
      JPV     The Bank of Tokyo-Mitsubishi UFJ, ltd, Tokyo, .SWIFT BOTKJPJT, Dept FIN, Acct         USD     Wells Fargo Bank, National Association, New York
              No. 653-0463590                                                                               City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000191052169
      MYR      Public Bank Berhad, Kuala Lumpur, SWIFT PBBEMYKL, Dept COM, Acct                     USD     Wells Fargo Bank, National Association, New York
              No. 3999017003                                                                                City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2000191052169
      MVR      Public Bank Berhad, Kuala Lumpur, SWIFT PBBEMYKL, Dept FIN, Acct                     ZAR     Nedbank Limited, Sandown, SWIFT NEDSZAJJ, Dept COM, Acct No. 1986210707
              No. 3999017003
      NZD     Bank of New Zealand, Wellington, SWIFT BKNZNZ22; Dept COM, Acct
              No. 2603340000                                                                        USAF (Hong Ko'ng) Limited
      NZD     Bank of New Zealand, Wellington, SWIFT BKNZNZ22, Dept FIN, Acct No. 2603340000        21st Floor 200 Gloucester Road, Wanchai
      SGD      Bangko~ Bank Public Company Limited,                      ·             •       ·    Tel (852) 25201361 Fax (852) 25274256
              Singapore, SWIFT BKKBSGSG, Dept COM, Acct No. 0702-010777-001                         Prin Corr
      SGD      Bangkok Bank Public Company Limited,                                                 EUR       Union de Banques Arabes et Francaises, Paris, SWIFT UBAFFRPP, Dept COM, Acct
              Singapore, SWIFT BKKBSGSG, Dept FIN, Acct No. 0702-010777-001                                  No. 01099535001510                                                      .
      THB     Bangkok Bank Public Company Limited;                                                  EUR      Union de Banques Arabes et Francaises, Paris, SWIFT UBAFFRPP, Dept FIN, Acct
              Bangkok, SWIFT BKKBTHBK, Dept COM, Acct No. 610-980                                            No. 01099535001510
      THB     Bangkok Bank Public Company Limited, Bangkok, SWIFT BKKBTHBK, Dept FIN, Acct          HKD       Bank of China (Hong Kong) Limited, Hong Kong
              No. 610-980                                                                                    Island, SWIFT BKCHHKHH, Dept COM, Acct No. 01287560122058
      USO     JPMorgan Chase Bank, National Association, New York                                   HKD       Bank of China (Hong Kong) Limited, Hong Kong
              City, SWIFT CHASUS33, Dept COM, Acct No. 001-1-384849                                          Island, SWIFT BKCHHKHH, ·Dept FIN, Acct No. 01287560122058
      USO     JPMorgan Chase Bank, National Association, New Yorf                                   USD      Bank of China (Hong Kong) Limited, Hong Kong
              City, SWIFT CHASUS33, Dept FIN, Acct No. 001-1-384849                                          Island, SWIFT BKCHHKHH, Dept COM, Acct No. 01287560122045
      USO     Public Bank (Hong Kong) Limited, Hong Kong                                            USD      Bank of China (Hong Kong) Limited, Hong Kong
              Island, SWIFT CBHKHKHH, Dept COM, Acct No. 714-0011                                            Island, SWIFT BKCHHKHH, Dept FIN, Acct No. 01287560122045
      USO     Public Bank (Hong Kong) Limited, Hong Kong
              Island, SWIFT CBHKHKHH, Dept FIN, Acct No. 714-0011
                                                                                                    UNEX Solution (China) Limited
                                                                                                    Room 1905, Nam Wo Hong Building 148 Wing Lok Street, Sheung Wan
      ShanghaiCommercial Bank Limited                                                               Prin Corr
      35/F,Gloecester Tower, The Landmark 15 Queen's Road Central                                   HKD      Hang Seng Bank Limited, Hong Kong Island, SWIFT HASEHKHH
      Tel (852) 28415415 Fax (852) 28104623
      PrlnCorr
      AUD Australia and New Zealand Banking Group Limited,                                         Wing Lung Bank Limited
                                                                                                   45 Des Voeux Road Central
              Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 231027-00001
      AUD     Australia and New Zealand Banking Group Limited,
                                                                                                   Tel (852) 23095555 Fax (852) 28100592
                                                                                                   Prin Corr
              Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 231027-00001
                                                                                                   AUD     Australia and New Zealand Banking Group Limited,
      CAO     Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept COM, Acct
              No. 1767119       .                                                                          Melbourne, SWIFT ANZBAU3M, Dept COM
                                                                                                   AUD     Australia and New Zealand Banking Group Limited,
      CAD     Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept FIN, Acct
                                                                                                           Melbourne, SWIFT ANZBAU3M, Dept FIN
              No. 1767119
                                                                                                   CAD      Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM.
      CAO     The Bank of Nova Scotia, Toronto, SWIFT NOSCCATT, Dept FIN, Acct No. 2953-10
                                                                                                   CAD      Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN
      CHF     ~BS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct No. 86.035.05
                                                                                                   CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM
                                                                                                   CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN
      CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH8QA, Dept FIN, Acct No. 86.035.05 K
                                                                                                   CNY     Wing Lung Bank Limited, Hong Kong Island, SWIFT WUBAHKHH, Dept COM
     DKK       Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
                                                                                                   CNY     Wing Lung Bank Limited, Hong Kong Island, SWIFT WUBAHKHH, Dept FIN
              No. 3007513674
                                                                                                   DKK     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM
     DKK       Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007513674
                                                                                                   DKK     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN
     EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
                                                                                                   DKK      Danske Bank NS; Copenhagen, SWIFT DABADKKK, Dept COM, Acct No. via
              No. 9531260 10
                                                                                                           COBADEFF
     EUR      Deutsche Bank Aktiengesellschafl, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct
                                                                                                   DKK      Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. via
              No. 9531260 10
                                                                                                           COBADEFF
     EUR      Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept COM, Acct No. 100100003759
                                                                                                   EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM
     EUR      National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept FIN, Acct
                                                                                                   EUR     Deutsche Bank Aktiengesellschafl, Frankfurt, SWIFT DEUTDEFF, Dept FIN
              No. 550/00/10002219
                                                                                                   GBP      National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept COM
     EUR      Shanghai Commercial Bank Limited, Hong Kong
                                                                                                   GBP      National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept flN
     EUR      Island, SWIFT SCBKHKHH, Dept COM, Acct No. 328200244
                                                                                                   HKD     Wing Lung Bank Limited, Hong Kong Island, SWIFT WUBAHKHH, Dept COM
              Shanghai Commercial Bank Limited, Hong Kong
                                                                                                   HKD     Wing Lung Bank Limited, Hong Kong Island, SWIFT WUBAHKHH, Dept FIN
     E        Island, SWIFT SCBKHKHH, Dept FIN, Acct No. 328200244

      ~~~iii~:l~~=;~~sie~r~~n~~~ ~~n~~~.R;~l~~i~K~B~r~t i:pt
                                                          oi~~~~~~
                                                                                                   JPY     Mizuho Bank ltd, Tokyo, SWIFT MHCBJPJT, Dept COM
     G~:
     Gap      No. 04445651
                                                                                         80        JPY
                                                                                                   MOP
                                                                                                           Mizuho Bank Ltd, Tokyo, SWIFT MHCBJPJT, Dept FIN
                                                                                                            Banco Nacional Ultramarine SA, Macao, SWIFT BNULMOMX, Dept COM
                                                                                                   MOP      Banco Nacional Ultramarine SA, Macao, SWIFT BNULMOMX, Dept FIN
              National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept FIN, Acct
                                                                                                   NZD     ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept COM
     HKo No. 04445651                                                                              NZD     ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept FIN
             Shanghai Commercial Bank Limited; Hong Kong
                                                                                                   SEK     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM
             Island, SWIFT SCBKHKHH, Dept COM, Acct No. 328001300
              Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 9 of 29
                                                                           December                                                                      2017 - May 201g;
                                                                                                                                                     The Bank Directory
710          HONG KONG - HUNGARY                                                                                                               Worldwide Correspondents


Wing Lung Bank Limited continued                                                          SEK     Danske Bank A/S, Stockholm, SWIFT DABASESX, Dept FIN, Acct
SEK     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN               .
                                                                                                  No. SE31120000000124601ci4723
                                                                                          USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 36013559
SEK     Nordea Bank AB (publ}, Stockholm, SWIFT NDEASESS, Dept COM, Acct No. via
                                                                                          USD     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
        COBADEFF
SEK     Nordea Bank AB (publ}, Stockholm, SWIFT NDEASESS, Dept FIN, Acct No. via                  No. 890-0050-926
                                                                                          USD     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
        COBADEFF
SGD     DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept COM
                                                                                                  No. 890-0050-926
SGD     DBS Bank Lid, Singapore, SWIFT DBSSSGSG, Dept FIN
THB     Kasikornbank Public Company Limited, Bangkok, SWIFT KASITHBKOMT, Dept COM
THB     Kasikornbank Public Company Limited, Bangkok, SWIFT KASITHBKOMT, Dept FIN
                                                                                          CIB Bank Zrt.
                                                                                          Medve u. 4-14.
USD     Bank of America, National Association, New York City, SWIFT BOFAUS3N, Dept COM
                                                                                          Tel (36-1} 423 1000   Fax (36-1} 489 6500
USD     Bank of America, National Association, New York City, SWIFT BOFAUS3N, Dept FIN
                                                                                          Prin Corr
                                                                                          AUD     Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept COM, Acct
                                                                                                  No. CEI0001974
                                                                                          AUD     Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept FIN, .Acct
                                                                                                  No. CEI0001974
HUNGARY                                                                                   BRL
                                                                                          BRL
                                                                                                    Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept COM, Acct No. 100100000211
                                                                                                   Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept FIN, Acct No. 100100000211
                                                                                          CAD       Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct
                                                                                                   No. 095911187525
BUDAPEST                                                                                  CAD       Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct
                                                                                                   No. 095911187525
                                                                                          CHF      Banca IMI S.p.A., Milan, SWIFT CABOITMH, Dept FIN, Acct No. IT69 0032 4940 1001
Bank of China (Hungaria) Hitelintezet Zrt.                                                         0010 0007 003
J6zsef Nador ter 7.                                                                       CHF      Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM, Acct
Tel (36-1) 429 9200   Fax (36-1) 429 9202                                                          No. CH19 0483 5098 0410 1301 0
Prin Corr.                                                                                CHF      Credit Suisse (Schweiz} AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct No. CH19
CNY     Bank of China (Hong Kong} Limited, Hong Kong                                              0483 5098 0410 1301 0
        Island, SWIFT BKCHHKHH838, Dept COM, Acct No. 01287560113694                      CHF      UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct No. CH18
CNY     Bank of China (Hong Kong} Limited, Hong Kong                                              0023 0230 0685 3805N
        Island, SWIFT BKCHHKHH838, Dept FIN, Acct No. 01287560113694                      CNY      Bank of China Limited, Budapest, SWIFT BKCHHUHH, Dept COM, Acct
EUR     Bank of China Limited, Frankfurt, SWIFT BKCHDEFF, Dept COM, ~ct                           No.· 00201550001770
        No. 1000163004 .                                                                  CNY      Bank of China Limited, Budapest, SWIFT BKCHHUHH, Dept FIN, Acct
EUR     Bank of China Limited, Frankfurt, SWIFT BKCHDEFF, Dept FIN, Acct No. 1000163004           No. 00201550001770
HUF     Magyar Nemzeti Bank, Budapest, SWIFT MANEHUHB, Dept FIN, Acct                     CZK      Ceskoslovenska Obchod_niBanka, a.s., Prague, SWIFT CEKOCZPP, Dept COM, Acct
        No. 19017004-00201751                                                                     No. CZ91 0300 0080 1002 6658 0903
USD     Bank of China Limited, New York City, SWIFT BKCHUS33, Dept COM, Acct              CZK     Vseobecna uverova banka, a.s., Prague, SWIFT SUBACZPP, Dept COM, Acct
        No. 01002291                                                                              No. CZ47 6700 0085 0419 9050 0104
USD     Bank of China Limited, New York City,. SWIFT BKCHUS33, Dept FIN, Acct.            CZK     Vseobecna uverova banka, a.s., Prague, SWIFT SUBACZPP, Dept FIN, Acct No. CZ47
        No. 01002291                                                                              6700 0085 0419 9050 0104
                                                                                          DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct No. DK89 3000
                                                                                                  3007 5307 22                                                           .        .
Budapest Hitel- es Fejlesztesi Bank Zrt.                                                  DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. DK89 3000
Vaci ut 193.                                                                                      3007 5307 22
Tel (36-1) 450 6000   Fax (36-1) 450 6001                                                 EUR      Banca IMI S.p.A., Milan, SWIFT CABOITMH, Dept FIN, Acct No. IT41 L032 4940 1001
Prin Corr                                                                                         0010 0007 000
AUD    _Australia and New Zealand Banking Group Limited,                                  EUR      Banca IMI S.p.A., Milan, SWIFT CABOITMH, Dept FIN, Acct No. IT42 J.032 4940 1001
       Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 48278600001                                  0010 0005 577
AUD     Australia and New Zealand Banking Group Limited,                                  EUR      Banca IMI S.p.A., Milan, SWIFT CABOITMH, Dept FIN, Acct No. IT65 1032 4940 1001
       Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 48278600001                                  0010 0005 576
CAD     The Bank of New York Mellon, N_ewYork City, SWIFT IRVTUS3N, Dept COM, Acct        EUR      Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept COM, Acct No. IT29 Z030
       No. 8033009616                                                                             6940 1011 0010 0003 665
CAD     The Bank of New.York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct        EUR      Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept FIN, Acct No. IT29 2030 6940
       No. 8033009616                                                                             1011 0010 0003 665 ,
CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct                     GBP      Banca IMI S.p.A., Milan, SWIFT CABOITMH, Dept FIN, Acct No. IT46 P032 4940 1001
       No. CH190023023006850305T                                   .                              0010 0007 004                                                    .
CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZHS0A, Dept FIN, Acct                     GBP      HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct No. GB25 MIDL 4005
       No. CH190023023006850305T                                                                  1535 7689 61
CZK     UniCredit Bank Czech Republic and Slovakia, a.s,                                  GBP      HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct No, GB25 MIDL 4005
       Prague, SWIFT BACXCZPP, Dept COM, Acct No. CZ0327000000000000101979                        1535 7689 61
CZK     UniCredit Bank Czech Republic and Slovakia, a.s,                                  HRK      Privredna banka Zagreb d.d., Zagreb, SWIFT PBZGHR2X, Dept COM, Acct No. HR81
       Prague, SWIFT BACXCZPP, Dept FIN, Acct No. CZ0327000000000000101979                        2340 0091 9700 1212 3
DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct                       HRK      Privredna banka Zagreb d.d., Zagreb, SWIFT PBZGHR2X, Dept FIN, Acct No. HR81
       No. DK4530003996049299                          .                                          2340 0091 9700 1212 3          .
DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct                       HUF     Banca IMI S.p.A., Milan, SWIFT CABOITMH, Dept FIN, Acct No. IT18 M032-4940
       No. DK4530003996049299                                     ·                               1001 0010 0007 001
EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct                         HUF     Magyar Nemzeti Bank, Budapest, SWIFT MANEHUHB, Dept COM, Acct No. HU62
       No. DE36500400000886915800                                                                 1901 7004 0020 1074 0000 0000
EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct       HUF     Magyar Nemzeti Bank, Budapest, SWIFT MANEHUHB, Dept FIN, Acct No. HU62 1901
       No. DE54500700100949606800                                                                 7004 0020 1074 0000 0000
EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct       ISK    Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept COM, Acct No. 100100000208
       No. DE54500700100949606800                                                         ISK    Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept FIN, Acct No. 100100000208
EUR     ING Belgique S.A., Brussels, SWIFT BBRUBEBB010, Dept COM, Acct                    JPY     Sumitomo Mitsui. Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct
       No. BE21301018849003                          .                                            No. 3316
GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct                         JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct
       Nb. GB61 BARC20325380406600                                                                No. 3316
GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct                         MXN      Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept COM, Acct No. IT81 V030
       No. GB61BARC20325380406600                                                                 6940 1011 0010 0000 210
JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct       MXN      Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept FIN, Acct No. IT81 V030 6940
       No. 653-0449156                                                                            1011 0010 0000 210
JPY    The Bank of Tokyo-Mitsubishi UFJ, Lid, Tokyo, SWIFT BOTKJPJT, Dept FIN, Acct       NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. NO07 7001 0205
       No. 653-0449156                                                                            911
NOK     Danske Bank A/S, Trondheim, SWIFT DABANO22, Dept COM, Acct                        NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. NO07 7001 0205 911
       No. NO8586014884310                                           .                    NZD     ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept COM, Acct
NOK     Danske Bank A/S, Trondheim, SWIFT DABANO22, Dept FIN, Acct                                No. 445684/00001 NZD ACCOUNT NO1
       No. NO8586014884310                                                                NZD     ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept FIN, Acct
PLN    Bank Polska Kasa Opieki SA, Warsaw, SWIFT PKOPPLPW, Dept COM, Acct                         No. 445684/00001 NZD ACCOUNT NO1
       No. PL51124000013137038111120301                                                   PLN     ING Bank Slaski S.A., Katowice, SWIFT INGBPLPW, ·Dept COM, Acct No. PL43 1050
PLN    Bank Polska Kasa Opieki SA, Warsaw, SWIFT PKOPPLPW, Dept FIN, Acct                         0086 1000 0023 4185 5589                     .
       No. PL51124000013137038111120301                                                   PLN     ING Bank Slaski S.A., Katowice, SWIFT INGBPLPW, Dept FIN, Acct No. PL43 1050
RON     ING Bank N.V., Bucharest, SWIFT INGBROBU, Dept COM, Acct                                  0086 1000 0023 4185 5589
       No. RO091NGB0001008613288910                                                       PLN     mBank SA, Warsaw, SWIFT BREXPLPW, Dept COM, Acct
RON     ING Bank N.V., Bucharest, SWIFT INGBROBU, Dept FIN, Acct                                  No. PL07114000000000106115001003
       No. RO091NGB0001008613288910                                                       RON      Intesa Sanpaolo Romania S.A., Bucharest, SWIFT WBANRO22, Dept COM, Acct
SEK    Danske Bank A/S, Stockholm, SWIFT DABASESX, Dept COM, Acct                                 No. 1221000000099700048
       No. SE3112000000012460104723
                             Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 10 of 29
December 2017 - May 2018
The Bank Directory
Worldwide Correspondents                                                                                                     ICEIAND - INDIA                            717
/s/andsbanki hf continued                                                                !SK     Landsbankinn hf, Reykjavik, SWIFT NBIIISRE, Dept FIN, Acct
                                                                                                  No. IS020105226666667101693819
NZD     ASB Bank Ltd, Auckland, SWIFT ASBBNZ2A, Dept FIN
pLN     Powszechna Kasa Oszcz~dnosci Bank Polski Sp6tka Akcyjna,
                                                                                         JPY     Citibank, N.A., London, SWIFT CITIGB2L, Dept COM, Acct
        Warsaw, SWIFT BPKOPLPW, Dept COM                                                          No. GB18CITl1850081808543
pLN     Powszechna Kasa Oszcz~dnosci Bank Polski Sp6tka Akcyjna,
                                                                                         JPY     Citibank, N.A., London, SWIFT CITIGB2L, Dept FIN, Acct
        Warsaw, SWIFT BPKOPLPW, Dept FIN                                                          No. GB18CITl1850081808543
sEK     Svenska Handelsbanken AB (publ), Stockholm, SWIFT HANDSESS, Dept COM             NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001.02.20023
sEK     Svenska Handelsbanken AB (publ), Stockholm, SWIFT HANDSESS, Dept FIN             NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001.02.20023
USD     Bank of America, National Association, New York City, SWIFT BOFAUS3N, Dept COM   NZD      Citibank, N.A., London, SWIFT CITIGB2L, Dept COM, Acct              '
                                                                                                  No. GB75CITl18500817136145
USD     Bank of America, National Association, New York City, SWIFT BOFAUS3N, Dept FIN
                                                                                         NZD      Citibank, N.A., London, SWIFT CITIGB2L, Dept FIN, Acct
                                                                                                  No. GB75CITl18500817136145
Kvika banki hf.                                                                          PLN      Powszechna Kasa Oszcz~dnosci Bank Polski Sp6tka Akcyjna,
Borgartun 25, 6th Floor                                                                          Warsaw, SWIFT BPKOPLPW, Dept COM, Acct No. PL81102000161201110000005745
Tel (354) 5403230      Fax   (354) 550 1801                                              PLN      Powszechna Kasa Oszcz~dnosci Bank Polski Sp6tka Akcyjna,
Prin Corr                                                                                        Warsaw, SWIFT BPKOPLPW, Dept FIN, Acct No. PL81102000161201110000005745
CAD      JPMorgan Chase Bank, National Association,                                      SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
         London, SWIFT CHASGB2L, .Dept COM, Acct No. GB63CHAS6092424138911 0 via                 No. SE7550000000055558501804
         ROYCCAT2                                                                        SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct
         JPMorgan Chase Bank, National Association,                                              No. SE7550000000055558501804
CAD
         London, SWIFT CHASGB2L, Dept FIN, Acct No. GB63CHAS60924241389110 via           SGD      Citibank, N.A., London, SWIFT CITIGB2L, Dept COM, Acct
         ROYCCAT2                                                                                No. GB07CITl18500812275341
CHF      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct                       SGD      Citibank, N.A., London, SWIFT CITIGB2L, Dept FIN, Acct
         No. DE23500400000875700700 via CRESCHZZ80A                                              No. GB07CITl18500812275341
CHF      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct                       USO      Bank of America, National Association, New York
         No. DE23500400000875700700 via CRESCHZZ80A                                              City, SWIFT BOFAUS3N, Dept FIN, Acct No. 6550962701
DKK      Jyske Bank NS, Copenhagen, SWIFT JYBADKKK, Dept COM, Acct                       USD      Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 36915165
         No. DK9377590000900120                                                          ZAR     Citibank, N.A., London, SWIFT CITIGB2L, Dept COM, Acct
DKK      Jyske Bank NS, Copenhagen, SWIFT JYBADKKK, Dept FIN, Acct                               No. GB54CITl18500812275368
         No. DK9377590000900120                                                          ZAR     Citibank, N.A., London, SWIFT CITIGB2L, Dept FIN, Acct
EUR      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct                               No. GB54CITl18500812275368
         No. DE23500400000875700700
EUR      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct
         No. DE23500400000875700700
                                                                                         Sedlabanki Islands
                                                                                         Kalkofnsvegur 1
GBP      JPMorgan Chase Bank, National Association,
         London, SWIFT CHASGB2L, Dept COM, Acct No. GB53CHAS60929240591101
                                                                                         Tel (354) 569 9600      Fax (354) 569 9605
                                                                                         Prin Corr
GBP      JPMorgan Chase Bank, National Association,
         London, SWIFT CHASGB2L, Dept FIN, Acct No. GB53CHAS60929240591101               CAD     The Toronto-Dominion Bank, Toronto, SWIFT TDOMCATT, Dept COM, Acct
                                                                                                 No. 0360-XX-XXXXXXX
/SK     Kvika banki hf., Reykjavik, SWIFT MPBAISRE, Dept COM, Acct No. IS28 0700 2600
                                                                                         CAD      The Toronto-Dominion Bank, Toronto, SWIFT TDOMCATT, Dept FIN, Acct
         0888 5405 0229 30
                                                                                                 No. 0360-01 -2254693
/SK     Kvika banki hf., Reykjavik, SWIFT MPBAISRE, Dept FIN, Acct No. IS28 0700 2600
        0888 5405 0229 30
                                                                                         CHF     Credit Suisse (Schweiz) AG, ZQrich, SWIFT CRESCHZZ, Dept COM, Acct
                                                                                                 No. CH3204835098924003000
JPY     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct
         No. DE23500400000875700700 via SMBCJPJT
                                                                                         CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ, Dept FIN, Acct
JPY     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct                                No. CH3204835098924003000
         No. DE23500400000875700700 via SMBCJPJT                                         DKK     Jyske Bank NS, Copenhagen, SWIFT JYBADKKK, Dept COM, Acct
                                                                                                 No. DK5277590000900179
NOK       DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. NO2170010220112
NOK       DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. NO2170010220112
                                                                                         DKK     Jyske Bank NS, Copenhagen, SWIFT JYBADKKK, Dept FIN, Acct
                                                                                                 No. DK5277590000900179
SEK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. NO34 7001 0335 599
                                                                                         EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct
         via ESSESESS
SEK                                                                                              No. DE16500400000875704900
         DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. NO34 7001 0335 599
         via ESSESESS
                                                                                         EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct
                                                                                                 No. DE16500400000875704900
USO      JPMorgan Chase Bank, National Association, New York
         City, SWIFT CHASUS33, Dept COM, Acct No. 822839551
                                                                                         GBP      Barclays Bank_PLC, London, SWIFT BARCGB22, Dept COM, Acct
USD                                                                                              No. GB08BARC20325333634639
         JPMorgan Chase Bank, National Association, New York
         City, SWIFT CHASUS33, Dept FIN, Acct No. 822839551
                                                                                         GBP      Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct
                                                                                                 No. GB08BARC20325333634639
                                                                                         JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct
Landsbankinn hf                                                                                  No. 5741
Austurstraeti 11                                                                         JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct
Tel (354) 410 4000     Fax (354) 410 3045                                                        No. 5741
Prin Corr                                                                                NOK      Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept COM, Acct
AUD      Commonwealth Bank of Australia, Sydney, SWIFT CTBAAU2S, Dept COM, Acct                  No. NO7360010220001
        No. 100011901 AUD112601                                                          NOK Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept FI.N, Acct
AUD      Commonwealth Bank of Australia, Sydney, SWIFT CTBAAU2S, Dept FIN; Acct                  No. NO7360010220001
        No. 100011901 AUD112601                                                          SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
CAD      Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct                           No. SE1350000000052018546023
        No. 09591-1036250                                                                SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct
CAD      Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct                           No. S E1350000000052018546023
         No. 09591-1036250                                                               USD     Citibank, N.A., New York City, SWIFT CITIUS33; Dept COM, Acct No. 10929163
CHF      Citibank, N.A., London, SWIFT CITIGB2L, Dept FIN, Acct                          USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept FIN, Acct No. 10929163
         No. CH8789095000012185555
CHF      UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct
        No. 0230-59935.05C
CNY      Bank of America, National Association, Hong Kong

CNY
         Island, SWIFT BOFAHKHX, Dept COM, Acct No. 605596592014
         Bank of America, National Association, Hong Kong                                INDIA
         Island, SWIFT BOFAHKHX, Dept FIN, Acct No. 605596592022
DKK      Jyske Bank NS, Copenhagen, SWIFT JYBADKKK, Dept COM, Acct

DKK
         No. DK9877590000972004                                                          BARODE
         Jyske Bank NS, Copenhagen, SWIFT JYBADKKK, Dept FIN, Acct
         No. DK9877590000972004
EUR      Citibank, N.A., London, SWIFT CITIGB2L, Dept COM, Acct                          Bank of Baroda
         No. GB77CITl18500812185520                                                      Suraj Plaza 1 Sayaji Ganh
EUR      Citibank, N.A., London, SWIFT CITIGB2L, Dept FIN, Acct                          Tel (91-265) 2361152    Fax (91-265) 2362395
         No. GB77CITl18500812185520                                                      Prin Corr
EUR      KBC Bank NV, Brussels, SWIFT KREDBEBB, Dept FIN, Acct No. 488-5921021-78        ACU     Meezan Bank Limited, Karachi, SWIFT MEZNPKKA, Dept COM, Acct
GBP       Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct No. 33427927                 No. 001063387190
GBP      Citibank, N.A., London, SWIFT CITIGB2L, Dept FIN, Acct                          AED     Bank of Baroda, Dubai, SWIFT BARBAEADDUB, Dept COM, Acct
         No. GB27CITl18500812185547                                                              No. AE870110090010200012605
HKD       Citibank, N.A., London, SWIFT CITIGB2L, Dept COM, Acct                         AUD     Australia and New Zealand Banking Group Limited,
         No. GB29CITl18500812275333                                                              Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 83507400001
HKD       Citibank, NA, London, SWIFT CITIGB2L, Dept FIN, Acct                           CAD     Bank of Montreal, Toronto, SWIFT BOFMCAT2, Dept COM, Acct No. 31441020252
         No. GB29CITI 18500812275333                                                     CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A,. Dept COM, Acct
ISK     Landsbankinn hf, Reykjavik, SWIFT NBIIISRE, Dept COM, Acct                               No. 02300000036388050000C
         No. IS020105226666667101693819                                                  DKK     Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
                                                                                                 No. 399607 4463
                  Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 11 of 29

            Barode - Chennai                                                                                                                    December 2017 - May 20Js
                                                                                                                                                  -   The Bank Directo
718         INDIA                                                                                                                               Worldwide Correspondeni

Bank of Baroda continued                                                                  SGD     Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept COM, Acct
EUR    KBC Bank NV, Brussels, SWIFT KREDBEBB, Dept COM, Acct No. 94210200000720                   No. 0106345788
                                                                                          SGD     Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept FIN, Acct
       via BARBBEBB
GBP    National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept COM, Acct                      No. 0106345788
       No. 94100292000557 via BARBGB2L AcctNo: Sort code-60 93 71
                                                                                          USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct   No.36048639
                                                                                          USO     Citibank, N.A., New York City, SWIFT CITIUS33, Dept FIN, Acct No. 3604863 9
HKD    Bank of Baroda, Hong Kong Island, SWIFT BOBIHKHH, Dept COM, Acct
                                                                                          USO     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct
       No. 91210200000121
JPY    Wells Fargo Bank, National Association, Tokyo, SWIFT PNBPJPJX, Dept COM, Acct              No. 3582021842001
                                                                                          USD     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct
       No. 11243069
NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 70030204415                        No. 3582021842001
                                                                                          USO     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
NZD    Bank of New Zealand, Wellingto_n, SWIFT BKNZNZ22, Dept COM, Acct
                                                                                                  No. 803-3161-825
       No. 2651970000
                                                                                          USD     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
SAR    The Saudi British Bank, Riyadh, SWIFT SABBSARI, Dept COM, Acct
                                                                                                  No_ 803-3161-825                                       ,--,
       No. 001551761900
                                                                                          USO     Wells Fargo Bank, National Association, New York
SEK    Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
                                                                                                  City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000191075450
       No. 52018557947
                                                                                          USO     Wells Fargo Bank, National Association, New York
SGD    JPMorgan Chase Bank, National Association,
                                                                                                  City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2000191075450
       Singapore, SWIFT CHASSGSG, Dept COM, Acct No. 0111879113
USO    Wells Fargo Bank, National Association, New York
       City, SWIFT PNBPUS3NNYC,"Dep/ COM, Acct No. 2000193001118
                                                                                          CHENNAI
IBENGAlURU                                                                                The Indian Overseas Bank
                                                                                          763, Anna Salai
                                                                                          Tel (91-44) 28519610        Fax (91-44) 28519619
State Bank of Mysore                                                                      Prin Corr
Kempegowda Road
                                                                                          AUD      Citigroup Pty Limited, Sydney, SWIFT CITIAU2X, Dept COM, Acct No. 23280101B
Tel (91-80) 2235 3473      Fax (91-80) 2228 3684
                                                                                          AUD      Citigroup Pty L1rnited, Sydney, SWIFT CITIAU2X, Dept FIN, Acct No. 232801018
Prin Corr                                                                   ~"'
                                                                                          CAD      HSBC BANK Canada, Vancouver, SWIFT HKBCCATT, Dept COM, Acct
AUD      Australia and New Zealand Banking Group Limited,
        Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 229591/00001//'                             No. 930133552060
                                                                                          CAD      HSBC BANK Canada, Vancouver, SWIFT HKBCCATT, Dept FIN, Acct
CAD      SBI Canada Bank, Toronto, SWIFT SBINCATX, Dept COM, Acct No. 2401003004001
                                                                                                  No. 930133552060
CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct
                                                                                          CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH, Dept COM, Acct No. 0230861710        5J
        No. 02300000094059050000H
                                                                                          CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH, Dept FIN, Acct No. 02308617105J
DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
                                                                                          CHF     Zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZ80A, Dept COM, Acct
        No. 3007504640
                                                                                                  No. 0700-01009.346
EUR      Deutsche Bank Aktiengesellschatt, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
                                                                                          CHF     Zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZ80A, Dept FIN, Acct
        No. 50070010/95342151000
                                                                                                  No. 0700-01009.346
EUR      Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept COM; Acct
                                                                                          DKK      Danske Bank IVS, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
        No. 18165910
EUR      State Bank of India, Frankfurt, SWIFT SBINDEFF, Dept COM,_Acct No. 0073820014            No. 3007523432
                                                                                          DKK      Danske Bank IVS, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007523432
GBP      Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct
                                                                                          EUR      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 0040000
        No. 01249575901
                                                                                          EUR      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct No. 0040000
GBP      State Bank of India, London, SWIFT SBl~IGB2L, Dept COM, Acct No. 10842101
                                                                                          EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
HKD      State Bank of India, Hong Kong Island, SWIFT SBINHKHH, Dept COM, Acct
                                                                                                  No. 10095354280000
        No. 07602068520001
                                                                                          EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct
JPY     State Bank of India, Tokyo, SWIFT SBINJPJT, Dept COM, Acct No. 10173910020001
JPY     Wells Fargo Bank, National Association, Tokyo, SWIFT PNBPJPJX, Dept COM, Acct             No. 10095354280000
                                                                                          EUR      ING Belgique S.A., Brussels, SWIFT BBRUBEBB, Dept COM, Acct
        No. 99846069
                                                                                                  No. 301-0173479-27
NOK       DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001.02.04370
                                                                                          EUR      ING Belgique S.A., Brussels, SWIFT BBRUBEBB, Dept FIN, Acct No. 301-0173479-27
SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
                                                                                          EUR      Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept COM, Acct No. 1001 0000
        No. 5201 8527967
SGD      Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept COM, Acct                       3564
                                                                                          EUR      Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept FIN, Acct No. 1001 00003564
        No. 0109301927
                                                                                          EUR      Societe Generale, Paris, SWIFT SOGEFRPP, Dept COM, Acct No. 001016216060
USO      Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 36051854
                                                                                          EUR      Societe Generals, Paris, SWIFT SOGEFRPP, Dept FIN, Acct No. 001016216060
USD      Deutsche Bank Trust Company Americas, New York
                                                                                          EUR      Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept COM, Acct
        City, SWIFT BKTRUS33, Dept COM, Acct No. 04436872
USD      JPMorgan Chase Bank, National Association, New York                                      No. 018160608
                                                                                          EUR      Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept FIN, Acct
        City, SWIFT CHASUS33, Dept COIVI, Acct No. 0011406063
USD      Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct                   No. 018160608
                                                                                          GBP      Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct
         No. 3582021848001
USO      State Bank of India, New York City, SWIFT SBINUS33, Dept COM, Acct                        No. 01708077801
                                                                                          GBP      Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept FIN, Acct
         No. 2111050229001
                                                                                                   No. 01708077801
USO      Wells Fargo Bank, National Association, ~lew York
                                                                                          HKD      The Indian Overseas Bank, Hong Kong Island, SWIFT IOBAHKHH, Dept COM, Acct
        City, SWIFT PNBPUS3NNYC, Dept CO~!. Acct No. 2000193008043
                                                                                                   No. 19161N
                                                                                          HKD      The Indian Overseas Bank, Hong Kong Island, SWIFT IOBAHKHH, Dept FIN, Acct
Vijaya Bank                                                                                        No. 19161N
                                                                                          jpy     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acer
Trinity Circle Br-Bangalor, Head Office Bldg, 41i2 MG Road
Tel (91-80) 2558 4066       Fax (91-80) 2559 8040                                                  No. 4914
Prin Corr                                                                                 JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct
AED       EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept COM, Acct                                 No. 4914
          No. 1261019345601                                                               NOK       DNB Bank ASA, Oslo, SWIFT DNBANOl<:K, Dept COM, Acct No. 70010204125
AED        EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept FIN, Acct No. 1261019345601     NOK       DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 70010204125
AUD       Australia and New Zealand Banking Group Limited,                                NZD      Bank of New Zealand, Wellington, SWIFT BKNZNZ22, Dept COM, Acct
          Melbourne, SWIFT ANZBAU3M, Dept COIVI, Acct No. 920553AUD00001                           No. 2650620000                                                                 00
AUD        Australia and New Zealand Banking Group Limited,                               NZD      Bank of New Zealand, Wellington, SWIFT BKNZNZ22, Dept FIN, Acct No. 26506200I
          Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 920553AUD00001                    SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Ace
CAD        Bank of Montreal, Montreal, SWIFT BOFMCAM2, Dept COM, Acct No. 1047458                  No. 5201 8529013                          .                                  t
CAD        Bank of Montreal, Montreal, SWIFT BOFMCAM2, Dept FIN, Acct No. 1047458         SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Ace
CHF       Zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZSOA, Dept COM, Acct                          No. 5201 8529013
          No. 0700-01261142                                                               SGD       The Indian Overseas Bank, Singapore, SWIFT IOBASGSG, Dept COM, Acct
CHF       Zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZ80A, Dept FIN, Acct                          No. 001102384752501
          No. 0700-01261142                                                               SGD      The Indian Overseas Bank, Singapore, SWIFT IOBASGSG, Dept FIN, Acct
EUR        Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 400875004400              No. 001102384752501
          EUR                                                                             USO       Bank of America, National Association, New York
EUR        Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct No. 400875004400              City, SWIFT BOFAUS3N, Dept COM, Acct No. 6550-3-92084
          EUR                                                                             USO       Bank of America, National Association, New York
GBP        Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct                         City, SWIFT BOFAUS3N, Dept FIN, Acct No. 6550-3-92084                    OS9
          No. 0001269837401                                                                USO      Citibank, ~I.A., New York City, SWIFT CITIUS33, Dept COM, Acct No.021Dgg89
GBP        Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept FIN, Acct                USO       Citibank, N.A., New York City, SWIFT CITIUS33, Dept FIN, Acct No. 02100
          No. 0001269837401                                                               USO       Deutsche Bank Trust Company Americas, New York
JPY       Wells Fargo Bank, National Association, Tokyo, SWIFT PNBPJPJX, Dept COM. Acct            City, SWIFT BKTRUS33, Dept COM, Acct No. 021001033
          No. 99816069                                                                     USO      Deutsche Bank Trust Company Americas, New York
JPY       Wells Fargo Bank, National Association, Tokyo, SWIFT PNBPJPJX, Dept FIN, Acct            City, SWIFT BKTRUS33, Dept FIN, Acct No. 021001033
          No. 99816069                                                                     USO      HSBC Bank USA, National Association, New York
                                                                                                   City, SWIFT MRlvlDUS33. Dept COM, Acct No. 021001088
                        Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 12 of 29
December 2017 - May 2018                                                                                                                    Chennai - Mumbai
The Bank Directory
Worldwide Correspondents                                                                                                                                  INDIA             719
The Indian Overseas Bank continued                                                          Punjab & Sind Bank
USO     HSBC Bank USA, National Association, New York                                       Bank House 21, Rajindra Place
        City, SWIFT MRMDUS33, Dept FIN, Acct No. 021001088                                  Tel (91-11) 25720849 Fax (91-11) 2576 7381
USO     JPMorgan Chase Bank, National Association, New York                                 Prin Corr
        City, SWIFT CHASUS33, Dept COM, Acct No. 000000 765 902 622                         AUD     National Australia Bank Limited, Melbourne, SWIFT NATAAU33, Dept COM, Acct
USO     JPMorgan Chase Bank, National Association, New York                                         No. 1803011614500
        City, SWIFT CHASUS33, Dept FIN, Acct No. 000000 765 902 622                         CAD     Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept COM,. Acct
USO     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct                      No. 1776819
        No. 358 2066753001                                                                  CHF     Zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZ80A, Dept COM, Acct'
USO     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct No. 358              No. 0-0700-01296205
        2066753001                                                                          DKK     Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
USO     Wells Fargo Bank, National Association, New York                                            No. 3007527578
        City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000191061710                           EUR     Citigroup Global Markets Deutschland AG & Co. KGaA,
USO     Wells Fargo Bank, National Association, New York                                            Frankfurt, SWIFT CITIDEFF, Dept COM, Acct No. 411/6099/018
        City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2900191061710                           EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct
                                                                                                    No. 4008750341 OOEUR
                                                                                            EUR     Societe Generate, Paris, SWIFT SOGEFRPP, Dept COM, Acct No. 3003
                                                                                                    06990-002016200530
DELHI                                                                                       GBP     Barclays Bank PLC, London, SWIFT BARCGB22; Dept COM, Acct
                                                                                                    No. 20325360415324
                                                                                            HKD     The Indian Overseas Bank, Hong Kong Island, SWIFT IOBAHKHH, Dept COM, Acct
Oriental Bank of Commerce                                                                           No. P905ND
Harsha Bhawan, E-Block, Connaught Circus New Delhi
                                                                                            JPY    Mizuho Bank Ltd, Tokyo, SWIFT MHCBJPJT, Dept COM, Acct No. 6408010
Tel (91-11) 2341 7121 Fax (91-11) 2341 5598
                                                                                            NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7002.02.04638
Prin Corr
                                                                                            SEK     Svenska Handelsbanken AB (publ), Stockholm, SWIFT HANDSESS, Dept COM, Acct
AUD     Australia and New Zealand Banking Group Limited,
                                                                                                    No. 40752909
        Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 231548
                                                                                            USO     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 36054174
AUD     Australia and New Zealand Banking Group Limited,
                                                                                            USO     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct
        Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 231548
                                                                                                    No. 3582021648001
CAD     The Bank of Nova Scotia, Toronto, SWIFT NOSCCATT, Dept COM, Acct No. 0279412
CAD     The Bank of Nova Scotia, Toronto, SWIFT NOSCCATT, Dept FIN, Acct No. 0279412
CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct
        No. 02300000094629050000M                                               t           KOLKATA
CHF     UBS Switzerland AG, ZOrich, SWIFT UBSWCHZH80A, Dept FIN, Acct
        No. 02300000094629050000M
DKK     Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept COM, Acct                          United Bank of India
        No. 3007500793                                                                      16 Old Court House Street
DKK     Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007500793           Tel (91-33) 22487471 Fax (91-33) 22485852
EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct                           Prin Corr
        No. 400875080400EUR                                                                 ACU       Myanma Foreign Trade Bank, Yangon, SWIFT MFTBMMMY, Dept ALL
EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct                           ACU      State Bank of·lndia, Dhaka, SWIFT SBINBDDH, Dept ALL, Acct No. 220175
        No. 400875080400EUR                                                                 BOT      State Bank of India, Dhaka, SWIFT SBINBDDH, Dept ALL, Acct No. 051500000200
EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept C.OM, Acct        CHF      Zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZ80A, Dept COM, Acct
        No. 000953538600-DE97500700100953538600                                                      No. 0700-01233.009
EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct         CHF      Zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZ80A, Dept FIN, Acct
        No. 000953538600-DE97500700100953538600                                                      No. 0700-01233.009
GBP     HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct No. 00263990                  EUR      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept ALL, Acct
GBP'    HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct No. 00263990                           No. 50040000/400875046500EUR
GBP     Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct                     EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept ALL, Acct
        No. 01708758601                                                                              No. 953435500-DE91500700100953435500
GBP     Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept FIN, Acct                     EUR      Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept ALL, Acct
        No. 01708758601                                                                              No. 424-018015801
HKD     Citibank, N.A., Hong Kong Island, SWIFT CITIHKHX, Dept COM, Acct                    GBP      Barclays Bank PLC, London, SWIFT BARCGB22, Dept ALL, Acct
        No. 5825201019                                                                               No. 20325360418757
HKD     Citibank, N.A., Hong Kong Island, SWIFT CITIHKHX, Dept FIN, Acct No. 5825201019     JPY      Standard Chartered Bank, Tokyo, SWIFT SCBLJPJT, Dept COM, Acct
JPY     Wells Fargo Bank, National Association, Tokyo, SWIFT PNBPJPJX, Dept COM, Acct                No. 2245-313000166
        No. 99843069                                                                        JPY      Standard Chartered Bank, Tokyo, SWIFT SCBLJPJT, Dept FIN, Acct
JPY    Wells-Fargo Bank, National Association, Tokyo, SWIFT PNBPJPJX, Dept FIN, Acct               · No. 2245-313000166
        No. 99843069                                                                        SGD      DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept ALL, Acct No. 037-003541-6
SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct         USO      Citibank, N.A., New York City, SWIFT CITIUS33, Dept ALL, Acct No. 36061171
        No. 52018509675                                                                     USO      DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept ALL, Acct No. 0710-000249-
SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct         USD      Deutsche Bank Trust Company Americas, New York
        No. 52018509675                                                                              City, SWIFT BKTRUS33, Dept ALL, Acct No. 04441727
SGD.    Oversea-Chinese Banking Corporation Limited,                                        USO      Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept ALL, Acct
        Singapore, SWIFT OCBCSGSG, Dept COM, Acct No. 501217210001                                   No. 3582021835001
SGD     Oversea-Chinese Banking Corporation Limited,                                        USO      The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept ALL, Acct
        Singapore, SWIFT OCBCSGSG, Dept FIN, Acct No. 501217210001                                   No. 8900298766
USO     Bank of America, National Association, New York
        City, SWIFT BOFAUS3N, Dept COM, Acct No. 6550-4-92111
USO     Bank of America, National Association, New York                                     MUMBAI
        City, SWIFT BOFAUS3N, Dept FIN, Acct No. 6550-4-92111
USO     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 36152559
USO     HSBC Bank USA, National Association, New York                                       Axis Bank
        City, SWIFT MRMDUS33, Dept COM, Acct No. 000-30428-0                                Corporate Office 4th Floor, Axis House, Bombay Dyeing Mills Compound, Pandurang Budhkar
USO     HSBC Bank USA, National Association, New York                                               Marg, Wor
        City, SWIFT MRMDUS33, Dept FIN, Acct No. 000-30428-0                                Tel (91-22) 6707 4407 Fax (91-22) 2218 6944
USO     JPMorgan Chase Bank, National Association, New York                                 Prin Corr
        City, SWIFT CHASUS33, Dept COM, Acct No. 406313390                                  AED     EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept COM, Acct
USO     JPMorgan Chase Bank, National Association, New York                                         No. 1261112511104
        City, SWIFT CHASUS33, Dept FIN, Acct No. 406313390                                  AED     EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD,. Dept FIN, Acct No. 1261112511104
USD     Wells Fargo Bank, National Association, New York                                    AED     MashreqBank PSC, Dubai, SWIFT BOMLAEAD, Dept COM, Acct
        City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000191001534                                   No. 0195510382-AE870330000010195510382
USO     Wells Fargo Bank, National Association, New York                                    AED     MashreqBank PSC, Dubai, SWIFT BOMLAEAD, Dept FIN, Acct
        City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2000191001534                                   No. 0195510382-AE870330000010195510382
                                                                                            AUD     Australia and New Zealand Banking Group Limited,
                                                                                                    Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 920637AUD00001
Punjab National Bank                                                                        AUD     JPMorgan Chase Bank, National Association,
7 Bhikhaji Gama Place                                                                               Sydney, SWIFT CHASAU2X, Dept COM, Acct No. 010039558
Tel (91-11) 26102303 Fax (91-11) 26196514                                                   AUD     JPMorgan Chase Bank, National Association,
Prin Corr                                                                                           Sydney, SWIFT CHASAU2X, Dept FIN, Acct No. 010039558
EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Acct No. 9534694·10   AUD      National Australia Bank Limited, Melbourne, SWIFT NATAAU33, Dept COM, Acct
GBP      Punjab National Bank (International) Limited, London, SWIFT PUNBGB22, Acct                 No. 1803040304500
        No. 11000003                                                                        AUD      National Australia Bank Limited, Melbourne, SWIFT NATAAU33, Dept FIN, Acct
USO      Citibank, N.A., New York City, SWIFT CIT\US33, Acct No. 36003588                           No. 1803040304500
                                                                                            CAD      Bank of Montreal, Toronto, SWIFT BOFMCAT2, Dept COM, Acct No. 31441038778
                                                                                            CAD     Bank of Montreal, Toronto, SWIFT BOFMCAT2, Dept FIN, Acct No. 31441038778
            Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 13 of 29
              Mumbai                                                                                                                       December 2017 - M~y 20ii"'l1
                                                                                                                                                 The Bank Directo 1
720           INDIA                                                                                                                        Worldwide CorrespondenZ ·


Axis Bank   continued                                                                  USO     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
CAD     JPMorgan Chase Bank, National Association,                                             No. 890054834 7
       Toronto, SWIFT CHASCATT, Dept COM, Acct No. 4667155101                          USO     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
CAD     JPMorgan Chase Bank, National Association,                                             No. 890054834 7
       Toronto, SWIFT CHASCATT, Dept FIN, Acct No. 4667155101                          USO     Wells Fargo Bank, National Association, New York
CAD     The Toronto-Dominion Bank, Toronto, SWIFT TDOMCATTT()R, Dept COM, Acct                 City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000191075612
       No. 0360-01 -2323854                                                            USO     Wells Fargo Bank, National Association, New York
CAD     The Toronto-Dominion Bank, Toronto, SWIFT TDOMCATTTOR, Dept FIN, Acct                  City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2000191075612
       No. 0360-XX-XXXXXXX                                                             ZAR     FirstRand Bank Ltd, Johannesburg, SWIFT FIRNZAJJ, Dept COr.1, Acct No. 9021906
CHF    Zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZ80A, Dept COM, Acct                 ZAR     FirstRand Bank Ltd, Johannesburg, SWIFT FIRNZAJJ, Dept FIN, Acct No. 9021906
       No. 0700-00037.370-CH650       0700 0700 0003 7370
CHF    Zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZ80A, Dept FIN, Acct
       No. 0700-00037.370-CH650       0700 0700 0003 7370
                                                                                       Development Credit Bank Ltd                               .
                                                                                       6th Floor Tower A 601 & 602, Peninsula Business Park, Senapat, Bapat Marg, Lower Parel
DKK     Nordea Bank AB (publ), Copenhagen, SWIFT NDEADKKK, Dept COM, Acct
                                                                                       Tel (91-22) 2438 7000     Fax (91-22) 2423 1520
       No. 5000012883
                                                                                       Prin Corr
DKK     Nordea Bank AB (publ), Copenhagen, SWIFT NDEADKKK, Dept FIN, Acct
                                                                                       AED MashreqBank PSC, Dubai, SWIFT BOMLAEAD, Dept COM, Acct
       No. 5000012883
                                                                                                No. 0195510366-AE340330000010195510366
EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 4008750788
                                                                                       AED MashreqBank PSC, Dubai, SWIFT BOMLAEAD, Dept FIN, Acct
EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct No. 4008750788
                                                                                                No. 0195510366-AE340330000010195510366
EUR     J.P. Morgan AG, Frankfurt, SWIFT CHASDEFX, Dept COM, Acct
       No. 6231605392-DE81501108006231605392
                                                                                       AUD Australia and New Zealand Banking Group Limited,
                                                                                                Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 92042 AUD 00001
EUR    J.P. Morgan AG, Frankfurt, SWIFT CHASDEFX, Dept FIN, Acct
                                                                                       AUD Australia and New Zealand Banking Group Limited,
       No. 6231605392-DE81501108006231605392
                                                                                                Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 92042 AUD 00001
EUR     Societe Generale, Paris, SWIFT SOGEFRPP, Dept COM, Acct
                                                                                       AUD Commonwealth Bank of Australia, Sydney, SWIFT CTBAAU2S, Dept COM, Acct
       No. 001016213170-FR7630003069900010162131721
                                                                                                No. 06 7967 1000 3659
EUR     Societe Generale, Paris, SWIFT SOGEFRPP, Dept FIN, Acct
       No. 001016213170-FR7630003069900010162131721
                                                                                       CAD BNY Mellon, National Association, Toronto, SWIFT MELNCATT, Dept COM, Acct
                                                                                                No. 01-5-00244
EUR     Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept COM, Acct
                                                                                       CAD BNY Mellon, National Association, Toronto, SWIFT MELNCATT, Dept FIN, Acct
       No. 424-018118508
                                                                                                No. 01-5-00244
EUR     Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept FIN, Acct
                                                                                       CHF Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM, Acct
       No. 424-018118508
                                                                                                No. CH3904835098464083000
GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct    Np.    83111660
                                                                                       CHF Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct
GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct No. 83111660
                                                                                                No. CH3904835098464083000
GBP     JPMorgan Chase Bank, National Association,
       London, SWIFT CHASGB2L, Dept COM, Acct
                                                                                       CHF The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
                                                                                                No. 8033002751 via CRESCHZZ80A AcctNo: IBAN: CH3904835098464083000
       No. 0011131588-GB48CHAS60924211131588
                                                                                       CHF The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
GBP     JPMorgan Chase Bank, National Association,
                                                                                                No. 8033002751 via CRESCHZZ80A AcctNo: IBAN: CH3904835098464083000
       London, SWIFT CHASGB2L, Dept FIN, Acct
       No. 0011131588-GB48CHAS60924211131588
                                                                                       DKK Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept COM, Ac.ct
                                                                                                No. 3996060705
GBP     Lloyds Bank Pie, London, SWIFT LOYOGB2L, Dept COM, Acct No. 01039386
                                                                                       DKK Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3996060705
GBP     Lloyds Bank Pie, London, SWIFT LOYDGB2L, Dept FIN, Acct No. 01039386
HKD     Axis Bank, Hong Kong Island, SWIFT AXISHKHl;I, Dept COM, Acct
                                                                                       EUR Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 4008750945
                                                                                                00
       No. 91115060070004                                           .
                                                                                       EUR Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct No. 4008750945 00
HKD     Axis Bank, Hong Kong Island, SWIFT AXISHKHH, Dept FIN, Acct
                                                                                       EUR Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept COM, Acct
       No. 91115060070004
                                                                                                No. 018297310         .
JPY    JPMorgan Chase Bank, National Association,
                                                                                       GBP Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct
       Tokyo, SWIFT CHASJPJT, Dept COM, Acct No. 0142453463
                                                                                                No. 01270101401-GB12SCBL60910412701014
JPY    JPMorgan Chase Bank, National Association,
                                                                                       GBP Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept FIN, Acct
       Tokyo, SWIFT CHASJPJT, Dept FIN, Acct No. 0142453463
                                                                                                No. 01270101401-GB12SCBL60910412701014
JPY    Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct
                                                                                       JPY Bank of India, Tokyo, SWIFT BKIDJPJT, Dept COM, Acct No. 2005-50
       No. 5234
                                                                                       JPY Bank of India, Tokyo, SWIFT BKIDJPJT, Dept FIN, Acct No. 2005-50
JPY    Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct
                                                                                       NOK DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 70030204342
       No. 5234
                                                                                       NOK DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 70030204342
NZD    Bank of New Zealand, Wellington, SWIFT.BKNZNZ22, Dept COM, Acct
                                                                                       SAR Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept COM, Acct
       No. 265188-0000
                                                                                                No. 031-002-925-635-SA0550000000031002925635
NZD    Bank of New Zealand, Wellington, SWIFT BKNZNZ22, Dept FIN, Acct
                                                                                       SAR Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept FIN, Acct
       No. 265188-0000
                                                                                                No. 031-002-925-635-SA0550000000031002925635
NZD    The Hongkong and Shanghai Banking Corporation Limited,
                                                                                       SAR Bank AI-Jazira, Jeddah, SWIFT BJAZSAJE, Dept COM, Acct
       Auckland, SWIFT HSBCNZ2A, Dept COM, Acct No. 040006181261
                                                                                                No. 0990-050115-001-SA076000990050115001
NZD    The Hongkong and Shanghai Banking Corporation Limited,
                                                                                       SAR Bank AI-Jazira, Jeddah, SWIFT BJAZSAJE, Dept FIN, Acct
       Auckland, SWIFT HSBCNZ2A, Dept FIN, Acct No. 040006181261
                                                                                                No. 0990-050115-001-SA076000990050115001
SAR     Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept COM, Acct No. 010.079.224.007
                                                                                       USD Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct
SAR     Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept FIN, Acct No. 010.079.224.007
                                                                                                No. 3582026646001
SEK     Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept COM, Acct
                                                                                       USD The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
       No. 39527909384SEK
                                                                                                No. 8900405570
SEK    Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept FIN, Acct
       No. 39527909384SEK
SGD     DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept COM, Acct No. 037-003645-5       HDFC Bank Ltd
SGD     DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept FIN, Acct No. 037-003645-5       HDFC Bank House, Senapati Bapat Marg, Lower Parel (W)
SGD     Oversea-Chinese Banking Corporation Limited,                                   Tel (91-22) 6652 1ooo Fax (91-22) 2496 0737
       Singapore, SWIFT OCBCSGSG, Dept COM, Acct No. 501409379001                      Prin Corr                                ,
SGD     Oversea-Chinese Banking Corporation Limited,                                   AED Abu Dhabi Commercial Bank, Abu Dhabi, SWIFT ADCBAEAA, Dept COM, Acct
       Singapore, SWIFT OCBCSGSG, Dept FIN, Acct No. 501409379001                              No. 100228001001-AE320030000100228001001
USO     Bank of America, National Association, New York                                AED EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept COM, Acct
       City, SWIFT BOFAUS3N, Dept COM, Acct No. 6550091765                                     No. 1261025056501-AE950260001261025056501
USO     Bank of America, National Association, New York                                AED EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept FIN, Acct
       City, SWIFT BOFAUS3N, Dept FIN, Acct No. 6550091765                                     No. 1261025056501-AE950260001261025056501
USO     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 36245544     AED MashreqBank PSC, Dubai, SWIFT BOMLAEAD, Dept COM, Acct
USO     Citibank, N.A., New York City, SWIFT CITIUS33, Dept FIN, Acct No. 36245544             No. 195510887-AE320330000010195510887
USO     Deutsche Bank Trust Company Americas, New York                                 AUD Australia and New Zealand Banking Group Limited,
       City, SWIFT BKTRUS33, Dept COM, Acct No. 04431190                                       Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 568204AUD00001
USO     Deutsche Bank Trust Company Americas, New York                                 AUD Australia and New Zealand Banking Group Limited,
       City, SWIFT BKTRUS33, Dept FIN, Acct No. 04431190                                       Melbourne,· SWIFT ANZBAU3M, Dept FIN, Acct No. 568204AUD00001
USO     HSBC Bank USA, National Association, New York                                  AUD JPMorgan Chase Bank, Natiorial Association,
       City, SWIFT MRMDUS33, Dept COM, Acct No. 0000304450                                     Sydney, SWIFT CHASAU2X, Dept COM, Acct No. 0010066820
USO     HSBC Bank USA, National Association, New York                                  CAD JPMorgan Chase Bank, National Association,
       City, SWIFT MRMDUS33, Dept FIN, Acct No. 0000304450                                     Toronto, SWIFT CHASCATT, Dept COM, Acct No. 4681434101
USO     JPMorgan Chase Bank, National Association, New York                                                                                                            11
                                                                                       CAD The Bank of Nova Scotia, Toronto, SWIFT NOSCCATT, Dept COM, Acct No. 24451
       City, SWIFT CHASUS33, Dept COM, Acct No. 0011407376                             CAD The Bank of Nova Scotia, Toronto, SWIFT NOSCCATT, Dept FIN, Acct No. 2445 1
USO     JPMorgan Chase Bank, National Association, New York                            CAD The Toronto-Dominion Bank, Toronto, SWIFT TDOMCATTTOR, Dept COM, Acct
       City, SWIFT CHASUS33, Dept FIN, Acct No. 0011407376                                     No. 0360-XX-XXXXXXX
USO     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct         CHF UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct
       No. 3582091044001                                                                       No. 02300000094 169050000E-CH070023023009416905E
USO     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct         CHF UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct
       No. 3582091044001                                                                       No. 02300000094 169050000E-CH070023023009416905E
                               Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 14 of 29
vecernber 2017 - May 2018                                                                                                                                          Mumbai
rbe Bank Directory
Worldwide Correspondents                                                                                                                                         INDIA           721
,HDFCsank Ltd continued                                                                        CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct
                                                                                                      No. 09591-102-247-4
cNY       Sank of America, National Association, Hong Kong
          island, SWIFT BOFAHKHX, Dept COM, Acct No. 6055 94631012
                                                                                               CHF    Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM, Acct
                                                                                                      No. 0835094601863000-CH23       0483 5094 6018 6300 0
oKK        Nordea Bank AB (publ), Copenhagen, SWIFT NDEADKKK, Dept COM, Acct
          No. 5000015611-DK1820005000015611
                                                                                               CHF    Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct
                                                                                                      No. 0835094601863000-CH23       0483 5094 6018 6300 O
oKK        Nordea Bank AB (publ), Copenhagen, SWIFT NDEADKKK, Dept FIN, Acct
          No. 5000015611-DK1820005000015611
                                                                                               DKK     Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
                                                                                                      No. 3996056694-DK0630003996056694                                          '
EUR        Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct
          No. 20325364442255-GB28BARC20325364442255
                                                                                               DKK     Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct
                                                                                                      No. 3996056694-DK0630003996056694
EUR       ~3~merzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 400875103400
                                                                                               EUR    Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct
                                                                                                      No. 400875075400EUR
EUR       J.P. Morgan AG, Frankfurt, SWIFT CHASDEFX, Dept COM, Acct
          No. 623-16·02308-DE26501108006231602308
                                                                                               EUR    Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct
                                                                                                      No. 400875075400EUR
EUR       J.P. Morgan AG, Frankfurt, SWIFT CHASDEFX, Dept FIN, Acct
          No. 623-16-02308-DE26501108006231602308
                                                                                               EUR    Credit Agricole S.A., Montrouge, SWIFT AGRIFRPP, Dept COM, Acct
                                                                                                      No. 21045348000-FR7630006000012104534800002
EUR       Societe Generals, Paris, SWIFT SOGEFRPP, Dept COM, Acct No. 1013704850
EUR       Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept COM, Acct
                                                                                               EUR    Credit Agricole S.A., Montrouge, SWIFT AGRIFRPP, Dept FIN, Acct
                                                                                                      No. 21045348000-FR7630006000012104534800002
          No. 181 0201O-DE50512305000018102010
GBP        Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct
                                                                                               EUR    J.P. Morgan AG, Frankfurt, SWIFT CHASDEFX, Dept COM, Acct
                                                                                                      No. 6231605988-DE91501108006231605988
          No. 33606546-GB76      BARG 2032 5333 6065 46
GBP        Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct
                                                                                               EUR    J.P. Morgan AG, Frankfurt, SWIFT CHASDEFXi, Dept FIN, Acct
                                                                                                      No. 6231605988-DE91501108006231605988
          No. 33606546-GB76 BARG 2032 5333 6065 46
GBP        Deutsche Bank Aktiengesellschaft, London, SWIFT DEUTGB2L, Dept COM, Acct
                                                                                               GBP    HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct
                                                                                                      No. 37063729-DE91501108006231605988
          No. 84003011320000GBPOOOLDN
GBP        JPMorgan Chase Bank, National Association,
                                                                                               GBP     HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct
                                                                                                      No. 37063729-DE91501108006231605988
          London, SWIFT CHASGB2L, Dept COM, Acct No. 111-35191
                                                                                               GBP    JPMorgan Chase Bank, National Association,
HKD        Standard Chartered Bank (Hong Kong) Limited,
                                                                                                      London, SWIFT CHASGB2L, Dept COM, Acct
          Kowloon, SWIFT SCBLHKHH, Dept COM, Acct No. 447-094-0652-8
                                                                                                      No. 24744501-GB14CHAS60924224744501
HKD        Standard Chartered Bank (Hong Kong) Limited,
          Kowloon, SWIFT SCBLHKHH, Dept FIN, Acct No. 447-094-0652-8
                                                                                               GBP    JPMorgan Chase Bank, National Association,
                                                                                                      London, SWIFT CHASGB2L, Dept FIN, Acct
JPY       JPMorgan Chase Bank, National Association,
                                                                                                      No. 24744501-GB14CHAS60924224744501
JPY
          Tokyo, SWIFT CHASJPJT, Dept COM, Acct No. 01-42-453539
          JPMorgan Chase Bank, National Association,
          Tokyo, SWIFT CHASJPJT, Dept FIN, Acct No. 01 ·42-453539
                                                                                           '   HKD    The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                                      Island, SWIFT HSBCHKHHHKH, Dept COM, Acct No. 511 639197-001
JPY       Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct
                                                                                               HKD    The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                                      Island, SWIFT HSBCHKHHHKH, Dept FIN, Acct No. 511 639197-001
          No. 4313
KRW         Bank of America, National Association, Seoul, SWIFT BOFAKR2X, Dept COM, Acct
                                                                                               JPY    Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct
                                                                                                      No. 4308
          No. 6070-42380-034
NOK        Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept COM, Acct No. 60010206408
                                                                                               JPY    Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct
                                                                                                      No. 4308
NOK        Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept FIN, Acct No. 60010206408
NZD       ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept COM, Acct
                                                                                               NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7002 02
                                                                                                      04271-N04070020204271
          No. 568204NZD00001
NZD       ANZ Bank New Zealand limited, Auckland, SWIFT ANZBNZ22, Dept FIN, Acct
                                                                                               NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7002 02
                                                                                                      04271-N04070020204271
          No. 568204NZD00001
OMA         BankMuscat S.A.O.G., Muscat, SWIFT BMUSOMRX, Dept COM, Acct
                                                                                               NZD    ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept COM, Acct
                                                                                                      No. 103705NZD00001
          No. 1000015480037
 OMR        BankMuscat S.A.0.G., Muscat, SWIFT BMUSOMRX, Dept FIN, Acct
                                                                                               NZD    ANZ Bank New Zealand limited, Auckland, SWIFT ANZBNZ22, Dept FIN, Acct
                                                                                                      No. 103705NZD00001
          No. 1000015480037
SAR        Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept COM, Acct
                                                                                               QAR     The Commercial Bank (QSC), Doha, SWIFT CBOAQAQA, Dept COM, Acct
                                                                                                      No. 4010-004124-001
          No. 31002605275-SA4150000000031002605275
 SAR       Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept FIN, Acct
                                                                                               QAR     The Commercial Bank (QSC), Doha, SWIFT CBQAQAQA, Dept FIN, Acct
                                                                                                      No. 4010-004124-001
          No. 31002605275-SA4150000000031002605275
 SAR       The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct
                                                                                               SAR    Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept COM, Acct No. 031002177003-SA15
                                                                                                      5000 0000 0310 0217 7003
           No. 88344223000104-SA 1410000088344223000104
 SEK       Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept COM, Acct
                                                                                               SAR    Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept FIN, Acct No. 031002177003-SA15
                                                                                                      5000 0000 0310 0217 7003
           No. 39527909511-SE1830000000039527909511
 SEK       Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept FIN, Acct
                                                                                               SEK    Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept COM, Acct No. 3952 79
                                                                                                      10226-SE163000000003952       7910226
           No. 39527909511-SE1830000000039527909511
 SGD       DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept COM, Acct No. 003-901438-4
                                                                                               SEK    Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept FIN, Acct No. 3952 79
                                                                                                      10226-SE163000000003952       7910226
 SGD       DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept FIN, Acct No. 003-901438·4
 SGD       JPMorgan Chase Bank, National Association,
                                                                                               SEK    Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
                                                                                                      No. 52018562525
           Singapore, SWIFT CHA<jSGSG, Dept COM, Acct No. 111874122
 THB       Bank of America, National Association, Bangkok, SWIFT BOFATH2X, Dept COM Acct
                                                                                               SGD     JPMorgan Chase Bank, National Association,
           No.31118014                                                              ,                 Singapore, SWIFT CHASSGSG, Dept COM, Acct No. 111 87278-7
 USO       Bank of America, National Association, New York
                                                                                               SGD     JPMorgan Chase Bank, National Association,
                                                                                                      Singapore, SWIFT CHASSGSG, Dept FIN, Acct No. 111 87278--7
           City, SWIFT BOFAUS3N, Dept COM, Acct No. 6550492079
 USO       JPMorgan Chase Bank, National Association, New York
                                                                                               USO    Bank of America, National Association, New York
                                                                                                      City, SWIFT BOFAUS3N, Dept COM, Acct No. 6550891846
           City, SWIFT CHASUS33, Dept COM, Acct No. 001-1-40S717
 USO       JPMorgan Chase Bank, National Association, New York
                                                                                               USO     Bank of America, National Association, New York
                                                                                                      City, SWIFT BOFAUS3N, Dept FIN, Acct No. 6550891846
           City, SWIFT CHASUS33, Dept FIN, Acct No. 001-1-406717
 USO       Prime Bank Limited, Dhaka, SWIFT PRBLBDDH, Dept COM, Acct
                                                                                               USO    JPMorgan Chase Bank, National Associatton, New York
                                                                                                      City, SWIFT CHASUS33, Dept COM, Acct No. 400808595 USO
           No. 10150110000868
 USO       Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct
                                                                                               USD    JPMorgan Chase Bank, National Association, New York
                                                                                                      City, SWIFT CHASUS33, Dept FIN, Acct No. 400808595 USO
           No. 3582066660001
 USO       The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
                                                                                               USD    The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
                                                                                                      No. 8900584041
           No. 8900330937
 USO       Wells Fargo Bank, National Association, New York
                                                                                               USO    The Bank at New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
                                                                                                      No. 8900584041
           City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000191000409
 ~R        FirstRand Bank Ltd, Johannesburg, SWIFT FIRNZAJJ, Dept COM, Acct No. 9020950
                                                                                               ZAR    The Standard Bank of South Africa Limited
                                                                                                      Johannesburg, SWIFT SBZAZAJJ, Dept COM, Acct No. 7222151
  A        FirstRand Bank Ltd, Johannesburg, SWIFT FIRNZAJJ, Dept FIN, Acct No. 9020950
                                                                                               ZAR    The Standard Bank of South Africa Limited,
                                                                                                      Johannesburg, SWIFT SBZAZAJJ, Dept FIN, Acct No. 7222151
 ICICIBank Ltd
 ICICIT
 Tei ( wrs, Sandra Kurla Complex Sandra (East)
 Pr,· C91·22) 26531116   Fax (91-22) 26531414
                                                                                               IDBI Bank Limited
   n arr                                                                                       Shri Pradip Roy, 9th Floor, ldbi Tower, World Trade Centre Complex, Cute Parade
                                                                                               Tel (91-22) 22189111      Fax (91-22) 22181294
 AED EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept COM, Acct
                                                                                               Prin Corr
 AEo No. 0004-809148-787
     EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept FIN, Acct
                                                                                               AED     Abu Dhabi Commercial Bank, Abu Dhabi, SWIFT ADCBAEAA, Dept COM, Acct
     N                                                                                                 No. 100626001001
 AUD  •. 0004-809148-787                                                                       AED     Abu Dhabi Commercial Bank, Abu Dhabi, SWIFT ADCBAEAA, Dept FIN, Acct
     National Australia Bank Limited, Melbourne, SWIFT NATAAU33032, Dept COM, Acct
                                                                                                       No. 100626001 oo 1
 AUD No. 1803038768500
     National Australia Bank Limited, Melbourne, SWIFT NATAAU33032, Dept FIN, Acct
                                                                                               AUD     HSBC Bank Australia Limited, Sydney, SWIFT HKBAAU2SSYD, Dept COM, Acct
                                                                                                       No. 011-795861-041
 CAD No. 1803038768500                                                                         AUD     HSBC Bank Australia limited, Sydney, SWIFT HKBAAU2SSYD, Dept FIN, Acct
     ~oyal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct
                                                                                                       No. 011-795861-041
      0 - 09591-102-247-4
               Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 15 of 29
             Mumbai                                                                                                                       December 2017 - May 2018
                                                                                                                                                The Bank Directory
722 INDIA                                                                                                                                 Worldwide Correspondents


IDBI Bank Limited continued                                                             AED    Union National Bank, Abu Dhabi, SWIFT UNBEAEAA, Dept FIN, Acct
                                                                                               No. 011004546258
CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct
       No. 95911030634
                                                                                        AUD    Australia and New Zealand Banking Group Limited,
                                                                                               Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 553529/00001 CURRENT A/C
CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct
                                                                                               N0.1
       No. 95911030634
CHF    UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct                    AUD    Australia and New Zealand Banking Group Limited,
                                                                                               Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 553529/00001 CURRENT A/C
       No. 230-94752.05 Y
                                                                                               N0.1
CHF    UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct
       No. 230-94752.05 Y
                                                                                        AUD    Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept COM, Acct
                                                                                               No. 032000775320
DKK     Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
       No. 3996-070- 794                                                                AUD    Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept COM, Acct
                                                                                               No. INU0001972
DKK     Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct
       No. 3996-070- 794
                                                                                        AUD    Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept FIN, Acct
                                                                                              No. 032000775320
EUR    Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 400875045700
EUR    Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct No. 400875045700
                                                                                        AUD    Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept FIN, Acct
                                                                                              No. INU0001972
EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
       No. (100) 9534132 00
                                                                                        CAD    BNY Mellon, National Association, Toronto, SWIFT MELNCATT, Dept COM, Acct
                                                                                              No. 0001500104
EUR    Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct
       No. (100) 9534132 00                                                        ·    CAD    BNY Mellon, National Association, Toronto, SWIFT MELNCATT, Dept COM, Acct
                                                                                              No. 0001500198
EUR    Societe Generals, Paris, SWIFT SOGEFRPP, Dept COM, Acct No. 001014849140
EUR    Societe Generale, Paris, SWIFT SOGEFRPP, Dept FIN, Acct No. 001014849140
                                                                                        CAD    BNY Mellon, National Association, Toronto, SWIFT MELNCATT, Dept FIN, Acct
                                                                                              No. 0001500104
EUR    Wells Fargo Bank, National Association, London, SWIFT PNBPGB2L, Dept COM, Acct
       No. 4696162
                                                                                        CAD    BNY Mellon, National Association, Toronto, SWIFT MELNCATT, Dept FIN, Acct
                                                                                              No. 0001500198
EUR    Wells Fargo Bank, National Association, London, SWIFT PNBPGB2L, Dept FIN, Acct
       No. 4696162
                                                                                        CAD    Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct
                                                                                              No. 09591-230-888-0
GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct No, 93687147
GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct No. 93687147
                                                                                        CAD    Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct
                                                                                              No. 09591-230-888-0
GBP     Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct
       No. 01-70876-2401
                                                                                        CHF   UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct
                                                                                              No. 02300000094250050000Y
GBP     Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept FIN, Acct
       No. 01-70876-2401
                                                                                        CHF   UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct
                                                                                              No. 02300000094250050000Y
HKD    The Hongkong and Shanghai Banking Corporation Limited, Hong Kong ¥'
       Island, SWIFT HSBCHKHHHKH, Dept COM, Acct No. 502379365001
                                                                                        CNY    Standard Chartered Bank (Hong Kong) Limited,
                                                                                              Kowloon, SWIFT SCBLHKHH, Dept COM, Acct No. 44709439841
HKD    The Hongkong and Shanghai Banking Corporation Limited,. Hong Kong
       Island, SWIFT HSBCHKHHHKH, Dept FIN, Acct No. 502379365001
                                                                                        CNY   Standard Chartered Bank (Hong Kong) Limited,
                                                                                              Kowloon, SWIFT SCBLHKHH, Dept FIN, Acct No. 44709439841
JPY    Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct
       No. 5273
                                                                                        DKK    Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
                                                                                              No. 3996053903
JPY    Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct
       No. 5273
                                                                                        DKK    Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3996053903
KRW     Standard Chartered Korea Limited, Seoul, SWIFT SCBLKRSE, Dept COM, Acct
                                                                                        EUR   Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 50040000/400
                                                                                              8750671 00 EUR
       No. 195-10-01 0934
KRW                                                                                     EUR   Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct No. 500400001400
        ,-7~a~~~-~ii'.~~i;~~d   Korea Limited, Seoul, SWIFT SCBLKRSE, Def?t FIN, Acct         8750671 00 EUR
NOK    Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept COM, Acct No. 60010206203
                                                                                        EUR   Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept COM, Acct
                                                                                              No. 18258906
NOK    Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept FIN, Acct No. 60010206203
SEK    Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
                                                                                        EUR   Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept FIN, Acct Na. 18258906
       No. 52018560867
                                                                                        EUR   Wells Fargo Bank, National Association, London, SWIFT PNBPGB2L, Dept COM, Acct
                                                                                              No. 19240162
SEK    Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct
       No. 52018560867
                                                                                        EUR   Wells Fargo Bank, National Association, London, SWIFT PNBPGB2L, Dept FIN, Acct
                                                                                              No. 19240162
SGD    Deutsche Bank Aktiengesellschaft, Singapore, SWIFT DEUTSGSG, Dept COM, Acct
       No. 2773679-00-0
                                                                                        GBP    Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct No. 20325313
                                                                                              741230
SGD    Deutsche Bank Aktiengesellschaft, Singapore, SWIFT DEUTSGSG, Dept FIN, Acct
       No. 2773679-00-0                                                                 GBP    Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct No. 20325313
                                                                                              741230
USD    Bank of India, New York City, SWIFT BKIDUS33, Dept COM, Acct No. 00000-43763
USD    Bank of India, New York City, SWIFT BKIDUS33, Dept FIN, Acct No. 00000-43763
                                                                                        GBP    National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept COM, Acct
                                                                                              No. 4400204625846
USD    Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 3615-1898
USD    Citibank, N.A., New York City, SWIFT CITIUS33, Dept FIN, Acct No. 3615-1898
                                                                                        GBP    National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept FIN, Acct
USD    Deutsche Bank Trust Company Americas, New York                                         No. 4400204625846
       City, SWIFT BKTRUS33, Dept COM, Acct No. 04-169-786                              HKD   The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                              Island, SWIFT HSBCHKHHHKH, Dept COM, Acct Na. 511038168001
USD    Deutsche Bank Trust Company Americas, New York
       City, SWIFT BKTRUS33, Dept FIN, Acct No. 04-169-786
                                                                                        HKD   The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                              Island, SWIFT HSBCHKHHHKH, Dept FIN, Acct Na. 511038168001
USD    JPMorgan Chase Bank, National Association, New York
       City, SWIFT CHASUS33, Dept COM, Acct No. 811165505
                                                                                        JPY   State Bank of India, Tokyo, SWIFT SBINJPJT, Dept COM, Acct No. 10171860020001
USD    JPMorgan Chase Bank, National Association, New York                              JPY   State Bank of India, Tokyo, SWIFT SBINJPJT, Dept FIN, Acct Na. 10171860020001
       City, SWIFT CHASUS33, Dept FIN, Acct No. 811165505
                                                                                        JPY   Wells Fargo Bank, National Association, Tokyo, SWIFT PNBPJPJX, Dept COM, Acct
                                                                                              No. 99813069
USD    Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct
       No. 3582-0670-16001
                                                                                        JPY   Wells Fargo Bank, National Association, Tokyo, SWIFT PNBPJPJX, Dept FIN, Acct
                                                                                              No. 99813069
USD    Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct
       No. 3582-0670-16001
                                                                                        NOK    DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct Na. 7001.02.04656
USD    The Bank of New·York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
                                                                                        NOK    DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct Na. 7001.02.04656
       No. 8900-418-613
                                                                                        NZD   ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept COM, Acct
                                                                                              No. 553529/00001 NZD ACCOUNT N01
USD    The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
       No. 8900-418-613
                                                                                        NZD   ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept FIN, Acct
                                                                                              No. 553529/00001 NZD ACCOUNT N01
USD    Wells Fargo Bank, National Association, New York
       City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000, XXX-XX-XXXX                    SAR   The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct
                                                                                              No. 88312345000903
USD    Wells Fargo Bank, National Association, New York
       City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2000-XXX-XX-XXXX
                                                                                        SAR   The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept FIN, Acct
                                                                                              No. 88312345000903
                                                                                        SEK   Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept COM, Acct
lnduslnd Bank Limited                                                                         No. 39527900085SEK
lnduslnd House, 425 Dadasaheb Bhadkamkar Marg Lamington Road                            SEK   Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept FIN, Acct
Tel (91-22) 23857474     Fax (91-22) 23809931                                                 No. 39527900085SEK
Prin Corr                                                                               SGD   The Hongkong and Shanghai Banking Corporation Limited,
ACU Standard Chartered Bank, Colombo, SWIFT SCBLLKLX, Dept COM, Acct                          Singapore, SWIFT HSBCSGSG, Dept COM, Acct Na. 141167379001
         No. XX-XXXXXXX-93                                                              SGD   The Hongkong and Shanghai Banking Corporation Limited,
ACU Standard Chartered Bank, Colombo, SWIFT SCBLLKLX, Dept FIN, Acct                          Singapore, SWIFT HSBCSGSG, Dept FIN, Acct Na. 141167379001
         No. XX-XXXXXXX-93                                                              SGD   United Overseas Bank Limited, Singapore, SWIFT UOVBSGSG, Dept COM, Acct
ACU Standard Chartered Bank, Dhaka, SWIFT SCBLBDDX, Dept COM, Acct                            No. 3013990121
         No. XX-XXXXXXX-01USD                                                           SGD   United Overseas Bank Limited, Singapore, SWIFT UOVBSGSG, Dept FIN, Acct
ACU Standard Chartered Bank, Dhaka, SWIFT SCBLBDDX, Dept FIN, Acct                            No. 3013990121
         No. XX-XXXXXXX-01 USO                                                          USD   Bank of America, National Association, New York
AED EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept COM, Acct                                  City, SWIFT BOFAUS3N, Dept COM, Acct No. 6550-9-92086
         No. 1264433175701                                                              USD   Bank of America, National Association, New York
AED EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept FIN, Acct No.1264433175701                 City, SWIFT BOFAUS3N, Dept FIN, Acct Na. 6550-9-92086
AED Union National Bank, Abu Dhabi, SWIFT UNBEAEAA, Dept COM, Acct                      USD   HSBC Bank USA, National Association, New York
         No. 011004546258                                                                     City, SWIFT MRMDUS33, Dept COM, Acct No. 48283
                       Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 16 of 29
pecernber 2017 - May 2018                                                                                                                             Mumbai
 The Bank Directory
Worldwide Correspondents                                                                                                                             INDIA            723
lnduslnd Bank Limited continued                                                         AUD    Australia and New Zealand Banking Group Limited,
                                                                                               Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 211540/00001
       HSBC Bank USA, National Association, New York
uso    City, SWIFT MRMDUS33, Dept FIN, Acct No. 48283
                                                                                        AUD     National Australia Bank Limited, Melbourne, SWIFT NATAAU33, Dept COM, Acct
                                                                                               No. 1803002208500
       JPMorgan Chase Bank, National Association, New York
uso    City, SWIFT CHASUS33, Dept COM, Acct No. 406314026
                                                                                        AUD     National Australia Bank Limited, Melbourne, SWIFT NATAAU33, Dept FIN, Acct
                                                                                               No. 1803002208500
       JPMorgan Chase Bank, National Association, New York
uso    City, SWIFT CHASUS33, Dept FIN, Acct No. 406314026
                                                                                        CAD    The Bank of Nova Scotia, Toronto, SWIFT NOSCCATT, Dept COM, Acct No. 0302317
       The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
                                                                                        CAD    The Bank ot Nova Scotia, Toronto, SWIFT NOSCCATT, Dept FIN, Acct No. 0302317
uso                                                                                     CHF    UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct '
       No. 8900444096
                                                                                               No. 02300000086127050000R
uso    The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
                                                                                        CHF    UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct
       No. 8900444096
                                                                                               No. 02300000086127050000R
uso    Wells Fargo Bank, National Association, New York
       City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 200019 1075023
                                                                                        DKK    Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
                                                                                               No. 3007515618
USO    Wells Fargo Bank, National Association, New York
       City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 200019 1075023          .   -
                                                                                        DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007515618
       FirstRand Bank Ltd, Johannesburg, SWIFT FIRNZAJJ, _Dept COM, Acct No. 9020993
                                                                                        EUR    Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct
ZAR                                                                                            No. 400874443500EUR
ZAR    FirstRand Bank Ltd, Johannesburg, SWIFT FIRl'jZAJJ, Dept FIN, Acct No. 9020993
                                                                                        EUR    Commerzbank AG, Frankfurt, -SWIFT COBADEFF, Dept FIN, Acct
                                                                                               No. 400874443500EUR
KotakMahindra Bank Ltd.                                                                 EUR    Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
27BKC, C27, G Block, Sandra Kurla Complex Sandra (E)                                           No. 100 9534926 1000
Tel (91-22). 61660000  Fax (91-22) 67132403                                             EUR    Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct
                                                                                               No. 100 9534926 1000
PrinCorr
AED    EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept COM, Acct                         EUR    Societe Generale, Paris, SWIFT SOGEFRPP, Dept COM, Acct No. 002016203010
       No. 1261168007501-AE430260001261168007501                                        EUR    Societe Generale, Paris, SWIFT SOGEFRPP, Dept FIN, Acct No. 002016203010
AED    EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept FIN, Acct                         EUR    Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept COM, Acct
       No. 1261168007501-AE430260001261168007501                                               No. 018138110
AUD     Commonwealth Bank of Australia, Sydney, SWIFT CTBAAU2S, Dept COM, Acct          EUR    Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept FIN, Acct -
       No. 06796710000597                                                                      No. 018138110                                            ,             -
AUD     Commonwealth Bank of Australia, Sydney, SWIFT CTBAAU2S, Dept FIN, Acct          EUR    Syndicate Bank, London, SWIFT SYNDGB2L, Dept COM; Acct No. 144/01/589200
       No. 06796710000597                       ·                                       EUR    Syndicate Bank, London, SWIFT SYNDGB2L, Dept FIN, Acct No. 144/01/589200
CAD     Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept COM Acct      EUR    Wells Fargo Bank, National Association, London, SWIFT PNBPGB2L, Dept COM, Acct
       No. 1775812                                    -                       <         EUR
                                                                                               No. 06851162
                                                                                               Wells Fargo Bank, National Association, London, SWIFT PNBPGB2L, Dept FIN, Acct
CAD     Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept FIN, Acct
       No. 1775812                                                                             No. 06851162
CHF    Zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZ80A, Dept COM, Acct                  GBP    Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct
       No. CH7800700070000045381                                                               No. 20325300146021
CHF    Zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZ80A, Dept FIN, Acct                  GBP    Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct
       No. CH7800700070000045381                                                               No. 20325300146021                                     '
CNY    The Hongkong and Shanghai Banking· Corporation Limited, Hong Kong                GBP    HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct No. 00262731
       island, SWIFT HSBCHKHHHKH, Dept COM, Acci No. 500830666209                       GBP    HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct No. 00262731
CNY    The Hongkong and Shanghai Banking Corporation Limited, Hong Kong                 GBP    Syndicate Bank, London, SWIFT SYNDGB2L, Dept COM
       Island, SWIFT HSBCHKHHHKH, Dept FIN, Acct No. 500830666209                       GBP    Syndicate Bank, London, SWIFT SYNDGB2L, Dept FIN
DKK     Svenska Handelsbanken AB (pub!),             _                                  HKD    Standard Chartered Bank (Hong Kong) Limited,
       Copenhagen, SWIFT HANDDKKK, Dept COM, Acct No. 08803901660                              Kowloon, SWIFT SCBLHKHH, Dept COM, -Acct No. 44709401232
DKK     Svenska Handelsbanken AB (pub!), Copenhagen, SWIFT HANDDKKK, Dept FIN, Acct     HKD    Standard Chartered Bank (Hong Kong) Li{llited,
       No. 08803901660                                                                         Kowloon, SWIFT SCBLHKHH, Dept FIN, Acct No. 44709401232
EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct     JPY    Bank of America, National Association, Tokyo, SWIFT BOFAJPJX, Dept COM, Acct
       No. 9535345                                                                             No. 606418286016
EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct     JPY    Bank of An:,erica,.National Association, Tokyo, SWIFT BOFAJPJX, Dept FIN, Acct
       No. 9535345                                                                             No. 606418286016
GBP     Deutsche Bank Aktiengesellschaft, London, SWIFT DEUTGB2L, -Dept COM, Acct       NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001.02.04397
       Nq. 84003140740000GBP000LDN                                                      NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK; Dept FIN, Acct No. 7001.02.04397
GBP     Deutsche Bank Aktiengesellschaft, London, SWIFT DEUTGB2L, Dept FIN, Acct        SEK    Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
       No. 84003140740000GBP000LDN                                                             No. 52018528866
HKD     The Hongkong and Shanghai Banking Corporation Limited, Hong Kong                SEK    Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct
       Island, SWIFT HSBCHKHHHKH, Dept COM, Acct No. 500830666001                              No. 52018528866
HKD     The Hongkong and Shanghai Banking Corporation Limited, Hong Kong                SGD     United Overseas Bank Limited, Singapore, SWIFT UOVBSGSG, Dept COM, Acct
       Island, SWIFT HSBCHKHHHKH, Dept FIN, Acct No. 500830666001                              No. 1013990749
JPY    Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct       SGD     United Overseas Bank Limited, Singapore, SWIFT UOVBSGSG, Dept FIN, Acct
       No. 4904                                                                                No. 1013990749
JPY    Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct       USD    Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 36059901
       No. 4904                                                                         USO    Citibank, N.A., New York City, SWIFT CITIUS33, Dept FIN, Acct No. 36059901
NZD    Westpac New Zealand Limited, Auckland, SWIFT WPACNZ2W, Dept ·coM, Acct           USO    Deutsche Bank Trust Company Americas, New York
       No. RET013730NZD220001                                                                  City, SWIFT BKTRUS33, Dept COM, Acct No. 04033950
NZD    Westpac New Zealand Limited, Auckland, SWIFT WPACNZ2W, Dept FIN, Acct            USD    Deutsche Bank Trust Company Americas, New York
        No. RET013730NZD220001                                                                 City, SWIFT BKTRUS33, Dept FIN, Acct No. 04033950
SAR     The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct            USO    JPMorgan Chase Bank, National Association, New York
        No. 55535109000109-SA1810000055535109000109                                            City, SWIFT CHASUS33, Dept COM, Acct No. 406312764
SAR     The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept FIN, Acct            USO    JPMorgan Chase Bank, National Association, New York
        No. 55535109000109-SA 1810000055535109000109                                           City, SWIFT CHASUS33, Dept FIN, Acct No. 406312764
SEK     Svenska Handelsbanken AB (pub!), Stockholm, SWIFT HANDSESS, Dept COM, Acct      USO    Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct
        No. 40367649                                                                           No. 3582089604001
SEK     Svenska Handelsbanken AB (pub!), Stockholm, SWIFT HANDSESS, Dept FIN, Acct      USO    Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct
        No. 40367649                                                                           No. 3582089604001
SGD     Oversea-Chinese Banking Corporation Limited,                                    USD    Syndicate Bank, London, SWIFT SYNDGB2L, Dept COM, Acct No. 022/01/589200
        Singapore, SWIFT OCBCSGSG, Dept COM, Acct No. 517-784310-001                    USD    Syndicate Bank, London, SWIFT SYNDGB2L, Dept FIN, Acct No. 022/01/589200
SGD     Oversea-Chinese Banking Corporation Limited,                                    USO    Wells Fargo Bank, National Association, New York                     I
        Singapore, SWIFT OCBCSGSG, Dept FIN, Acct No. 517-784310-001                           City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000191003493 -
USO     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct      USO    Wells Fargo Bank, National Association, New York           _
        No. 8900517794                                                                         City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2000191003493
USD     The Bank of N_ewYork Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
        No. 8900517794
ZAR     Nedbank Limited, Sandown, SWIFT NEDSZAJJ, Dept COM, Acct No. 1986253287
                                                                                        Union Bank of India
                                                                                        239 Vidhan Bhawan Marg Union Bank Bhawan Ground Floor Nariman Point
ZAR     Nedbank Limited, Sandown, SWIFT NEDSZAJJ, Dept FIN, Acct No. 1986253287
                                                                                        Tel (91-22) 22892000 Fax (91-22) 22824689
                                                                                        Prin Corr
SyndicateBank                                                                           ACU     Bank of Ceylon, Colombo, SWIFT BCEYLKLX125, Dept COM, Acct
Maker Twrs 'F', 2nd Fl, Cuffe Pde, Colaba                                                       No. 0087-XX-XXXXXXX-1-0000
Tel (91-22) 22154649     Fax (91-22) 22161537                                           ACU     Bank of Ceylon, Colombo, SWIFT BCEYLKLX125, Dept FIN, Acct
Prin Corr                                                                                       No. 0087-56·2100002-1-0000
AED      EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept COM, Acct                       ACU     Janata Bank, Dhaka, SWIFT JANBBDDHJBD, Dept COM, Acct
         No. 1261036191101                                                                      No. JBD/LO/DLR/ACU/002/95
AED      EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept FIN, Acct No. 1261036191101     ACU     Janata Bank, Dhaka, SWIFT JANBBDDHJBD, Dept FIN, Acct
AUD Australia and New Zealand Banking Group Limited,                                            No. JBD/LO/DLR/ACU/002/95
         Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 211540/00001                     ACU     Myanma Foreign Trade Bank, Yangon, SWIFT MFTBMMMY, Dept COM, Acct
                                                                                                No. 92905
                 Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 17 of 29

            Mumbai

724         INDIA

Union Bank of India continued                                                           SGD    JPMorgan Chase Bank, National Association,
                                                                                               Singapore, SWIFT CHASSGSG, Dept FIN, Acct No. 88-30-00045-5
ACU    Myanma Foreign Trade Bank, Yangon, SWIFT MFTBMMMY, Dept FIN, Acct
                                                                                        SGD    United Overseas Bank Limited, Singapore, SWIFT UOVBSGSG, Dept COM, Acct
       No. 92905
                                                                                               No. 1013991346            .
ACU    Standard Chartered Bank (Pakistan) Limited,
       Karachi, SWIFT SCBLPKKX, Dept COM, Acct No. 15000480401
                                                                                        SGD    United Overseas Bank Limited, Singapore, SWIFT UOVBSGSG, Dept FIN, Acct
                                                                                               No. 1013991346
ACU    Standard Chartered Bank (Pakistan) Limited,
       Karachi, SWIFT SCBLPKKX, Dept FIN, Acct No. 15000480401
                                                                                        USO    Bank of America, NationalAssociation,New York
                                                                                               City, SWIFT BOFAUS3N, Dept COM, Acct No. 6550-6-92276
AED    Commercial Bank of Dubai, Dubai, SWIFT CBDUAEAD, Dept COM, Acct
       No. 1001396447
                                                                                        USD    Bank of America, NationalAssociation,New York
                                                                                               City, SWIFT BOFAUS3N, Dept FIN, Acct No. 6550-6-92276
AED    Commercial Bank of Dubai, Dubai, SWIFT CBDUAEAD, Dept FIN, Acct
       No. 1001396447
                                                                                        USO    Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 10929227
AUD    Australia and New Zealand Banking Group Limited,
                                                                                        USO    Citibank, N.A., New York City, SWIFT CITIUS33, Dept FIN, Acct No. 10929227
       Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 202945-00001
                                                                                        USO    JPMorgan Chase Bank, National Association, New York
                                                                                               City, SWIFT CHASUS33, Dept COM, Acct No. 11407368
AUD    Australia and New Zealand Banking Group Limited,
       Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 202945-00001
                                                                                        USO    JPMorgan Chase Bank, National Association, New York
                                                                                               City, SWIFT CHASUS33, Dept FIN, Acct No. 11407368
CAD    The Bank of Nova Scotia, Toronto, SWIFT NOSCCATT, Dept COM, Acct No. 0319813
CAD    The Bank of Nova Scotia, Toronto, SWIFT NOSCCATT, Dept FIN, Acct No. 0319813
                                                                                        USO    Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct
                                                                                               No. 3582091780001
CHF    UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct
                                                                                        USO    Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct
       No. 86-131-0500002
                                                                                               No. 3582091780001
CHF    UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct
       No. 86-131-0500002
                                                                                        USO    The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
                                                                                               No. 803-3163-429
DKK    Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
                                                                                        USD    The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
       No. 3007527519
                                                                                               No. 8900548541
DKK    Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007527519
EUR    Bank of India, Paris, SWIFT BKIDFRPP, Dept COM, Acct No. 4310002055
                                                                                        USO    The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
                                                                                               No. 803-3163-429
EUR    Bank of India, Paris, SWIFT BKIDFRPP, Dept FIN, Acct No. 4310002055
                                                                                        USO    The Bank of New York Mellon, New York City, SWIFT IRVTUS3N,. Dept FIN, Acct
EUR    Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct
                                                                                               No. 8900548541
       No. 20325359057533
EUR    Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct No. 20325359057533
                                                                                        USO    Union Bank of India, Hong Kong Island, SWIFT UBINHKHH, Dept COM, Acct
                                                                                               No. 00001-10290,00001
EUR    Commerzbank AG, Dusseldorl, SWIFT COBADEDD, Dept COM, Acct
                                                                                        USO    Union Bank of India, Hong Kong Island, SWIFT UBINHKHH, Dept FIN, Acct
       No. 600068255900
                                                                                               No. 00001-10290-00001
EUR    Commerzbank AG, Dusseldorl, SWIFT COBAOEDD, Dept FIN, Acct

EUR
       No. 600068255900                                                    '
       Deutsche Bank Aktiengesellschalt, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
                                                                                        USO    Wells Fargo Bank, National Association, New York
                                                                                               City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000 193 008506
       No. 953408200
                                                                                        USO    Wells Fargo Bank, National Association, New York
                                                                                               City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2000 193 008506
EUR    Deutsche Bank Aktiengesellschalt, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct
       No. 953408200
EUR    Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept COM, Acct No. 100100003601   Yes Bank ltd
EUR    Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept FIN, Acct No. 100100003601   Nehru Centre, 9th Floor, Discovery of India Dr. A.B. Road, Worli
EUR    Societe Generale, Paris, SWIFT SOGEFRPP, Dept COM, Acct No. FR 763000306         Tel (91-22) 66699000 Fax (91-22) 24900314
       99000                                                                            Prin Corr
EUR    Societe Generale, Paris, SWIFT SOGEFRPP, Dept FIN,, Acct No. FR 7.63000306       AED MashreqBank PSC, Dubai, SWIFT BOMLAEAD, Dept COM, Acct
       99000                                                                                    No. 010195511048-AE500330000010195511048
EUR    The Royal Bank of Scotland pie, Amsterdam, SWIFT RBOSNL2A, Dept COM, Acct        AUD Australia and New Zealand Banking Group Limited,
       No. 529517000                                                                            Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 881169/00001 CURRENT A/C
EUR    The Royal Bank of Scotland pie, Amsterdam, SWIFT RBOSNL2A, Dept FIN, Acct                N0.1
       No. 529517000                                                                    CAD Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept COM, Acct
EUR    UniCredit Bank AG, Munich, SWIFT HYVEDEMM, Dept COM, Acct No. 69105165                   No. 1776215
EUR    UniCredit Bank AG, Munich, SWIFT HYVEDEMM, Dept FIN, Acct No. 69105165           CHF Landesbank Baden-Wurttemberg, Stuttgart, SWIFT SOLADEST, Dept COM, Acct
EUR    Union Bank of India, Hong Kong Island, SWIFT UBINHKHH, Dept COM, Acct                    No. 7482903199-DE95600501017482903199
       No. 10290-00002                                                                  CNY      HSBC Bank (China) Company Limited,
EUR    Union Bank of India, Hong Kong Island, SWIFT UBINHKHH, Dept FIN, Acct                    Shanghai, SWIFT HSBCCNSH, Dept COM, Acct No. 088-858543-001
       No. 10290-00002                                                                  CNY     The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct No. 70148881                  Island, SWIFT HSBCHKHH, Dept COM, Acct No. 808-613202-209
GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct No. 70148881          EUR Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 400875117400
GBP     Deutsche Bank Aktiengesellschalt, London, SWIFT DEUTGB2L, Dept COM, Acct        EUR Landesbank Baden-Wurttemberg, Stuttgart, SWIFT SOLADEST, Dept COM, Acct
       No. 8400339168-6                                                                         No. 2804675-DE83600501010002804675
GBP     Deutsche Bank Aktiengesellschalt, London, SWIFT DEUTGB2L, Dept FIN, Acct        EUR Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept COM, Acct
       No. 8400339168-6                                                                         No. 50000805-DE47512305000050000805
GBP     HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct No. 00264243              GBP HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct
GBP     HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct No. 00264243                       No. 71801569-GB24MIDL40051571801569
GBP     National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept COM, Acct           GBP Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct
       No. 04444019                                                                              No. 1254419901-GB64SCBL60910412544199
GBP     National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept FIN, Acct           HKD Standard Chartered Bank (Hong Kong) Limited,
       No. 04444019                                                                              Kowloon, SWIFT SCBLHKHH, Dept COM, Acct No. 447-0-942504-2
HKD     JPMorgan Chase Bank, National Association, Hong Kong                            INR Yes Bank Ltd, Mumbai, SWIFT YESBINBB, Dept COM, Acct No. 105052414
       Island, SWIFT CHASHKHH, Dept COM, Acct No. 6896015267                            JPY     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct
HKD     JPMorgan Chase Bank, National Association, Hong Kong                                     No. 653-0471526
       Island, SWIFT CHASHKHH, Dept FIN, Acct No. 6896015267                            NOK Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept COM, Acct No. 60010206297
HKD     Union Bank of India, Hong Kong Island, SWIFT UBINHKHH, Dept COM, Acct           NZD ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept COM, Acct
       No. 00001-10290-00000                                                                     No. 881169/00001 NZD ACCOUNT N0.1
HKD     Union Bank of India, Hong Kong Island, SWIFT UBINHKHH, Dept FIN, Acct           PHP Australia and New Zealand Banking Group Limited, Metropolitan
       No. 00001-10290-00000                                                                     Manila, SWIFT ANZBPHMX, Dept COM, Acct No. 002000117524
JPY    Bank of India, Tokyo, SWIFT BKIDJPJT, Dept COM, Acct No. 1655000055              OAR Doha Bank Doha SWIFT DOHBQAQA, Dept COM, Acct No. 201-11287-01-2006-00
JPY    Bank of India, Tokyo, SWIFT BKIDJPJT, Dept FIN, Acct No. 1655000055              RUB Joint Stock,Comp~ny UniCredit Bank, Moscow, SWIFT IMBKRUMM, Dept COM, Acct
MYR     CIMB Bank Berhad, Kuala Lumpur, SWIFT CIBBMYKL, Dept COM, Acct                           No. 30111810600014754091
        No. 1408-1198116-05-04                                                          SAR The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct
MYR     CIMB Bank Berhad, Kuala Lumpur, SWIFT CIBBMYKL, Dept FIN, Acct
                                                                                                 No. 88321136000109                                                      A ct
        No. 1408-1198116-05-04                                                          SEK Svenska Handelsbanken AB (publ), Stockholm, SWIFT HANDSESS, Dept COM, c
NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001-02-04176                     No. 40 309 649
NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001-02-04176             SGD DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept COM, Acct No. 037-003481-9
SAR     The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct            THB Kasikornbank Public Company Limited, Bangkok, SWIFT KASITHBK, Dept COM, Acct
        No. 55535337000105                                                                       No. 0991381244
SAR     The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept FIN, Acct             USO JPMorgan Chase Bank, National Association, New York
        No. 555353370001 05                                                                      City, SWIFT CHASUS33, Dept COM, Acct No. 765902317
SEK     Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept COM, Acct                 USO Wells Fargo Bank, National Association, New York
        No. 39527907365SEK                                                                       City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000193004500
SEK     Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept FIN, Acct                 ZAR The Standard Bank of South Africa Limited,
        No. 39527907365SEK                                                                       Johannesburg, SWIFT SBZAZAJJ, Dept COM, Acct No. 7222562
SGD     JPMorgan Chase Bank, National Association,
        Singapore, SWIFT CHASSGSG, Dept COM, Acct No. 88-30-00045-5
                 Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 18 of 29
                                                                                                                                                December 2017 - May 2018
                                                                                                                                                      The Bank Directory
1412 UKRAINE - UNITED ARAB EMIRATES                                                                                                             Worldwide Correspondents

lndustrialbank continued                                                                  EUR      ING Belgique S.A., Brussels, SWIFT BBRUBEBB, Dept COM, Acct
RUB      Sberbank of Russia, Moscow, SWIFT SABRRUMM012, Dept COM, Acct                            No. 301-0187678-64
         No. 30111810500000000548                                                         GBP      HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM;"'Acct No. 00411245
RUB      TRANSKAPITALBANK, Moscow, SWIFT TJSCRUMM, Dept COM, Acct                         GBP     The Royal Bank of Scotland pie, London, SWIFT RBOSGB2L, Dept COM, Acct
         No. 30111810600000000103                                                                 No. 16003410792507
RUB      VTB.Bank open joint stock company, St.                                           HKD     The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                                  Island, SWIFT HSBCHKHH, Dept COM, Acct No. 567172374001
         Petersburg, SWIFT VTBRRUMM, Dept COM, Acct No. 30111810355550000044
SEK      VTB Bank (Deutschland) AG, Frankfurt, SWIFT OWHBDEFF, Dept COM, Acct             INR    Abu- Dhabi Commercial Bank, Mumbai, SWIFT ADCBINBB, Dept COM, Acct
                                                                                                  No. CA/HOA/01828-99999                                      ~
         No. 0106744469
USO      Ukrgazbank, Kiev, SWIFT UGASUAUK, Dept COM, Acct No. 16006012000015 via
                                                                                          JOO     Arab Bank Pie, Amman, SWIFT ARABJOAX, Dept COM, Acct
         BKTRUS33                                     .                                           No. J061ARAB1000000000100099073900
USO      VTB Bank (Deutschland) AG, Frankfurt, SWIFT OWHBDEFF, Dept COM, Acct             JPY    Mizuho Bank Ltd, Tokyo, SWIFT MHCBJPJT, Dept COM, Acct No. 2778010
         No. 0106744410                                                                   KWD       National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept COM, Acct
                                                                                                  No. KW96NBOK0000000000001000430925
                                                                                          LKR     Hatton National Bank Limited, Colombo, SWIFT HBLILKLX, Dept COM, Acct
Motor-Bank PJSC                                                                                   No. 054010064885
pr. Motorostroiteley, 54-b                                                                MAD      Attijariwafa Bank, Casablanca, SWIFT BCMAMAMC, Dept COM, Acct
Tel (380-61) 7205412         Fax (380-61) 7205412                                                 No. 007780000016900090255196
Prin Corr                                                                                 NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001.02.28040
CHF      Ukreximbank, Kiev, SWIFT EXBSUAUX, Dept COM, Acct No. 16002012139521 via         NZD     Bank of New Zealand, Wellington, SWIFT BKNZNZ22, Dept COM, Acct
         UBSWCHZH80A AcctNo: Ace No- 02300000069017050000M                                        No. 2331450000
CNY      Ukrgazbank, Kiev, SWIFT UGASUAUK, Dept COM, Acct No. 16007000219002 via          OMA       HSBC Bank Oman SAOG, Muscat, SWIFT BBMEOMRX, Dept COM, Acct
         ICBKCNBJ AcctNo: Ace No- 0101000111902825997                                             No. 219-000585-001
EUR      First Ukrainian International Bank, Donetsk, SWIFT FUIBUA2X, Dept COM, Acct      PHP     Australia and New Zealand Banking Group Limited, Metropolitan
         No. .16006804559119 via COBADEFF                                                        Manila, SWIFT ANZBPHMX, Dept COM, Acct No. 002000101813
EUR      First Ukrainian International Bank, Donetsk, SWIFT FUIBUA2X, Dept COM, Acct      PKR     Meezan Bank Limited, Karachi, SWIFT MEZNPKKA, Dept COM, Acct No. 0100632397
         No. 16006804559119 via DEUTDEFF                                                  PKR     Standard Chartered Bank (Pakistan) Limited,
EUR      Ukreximbank, Kiev, SWIFT EXBSUAUX, Dept COM, Acct No. 16002012139521 via                Karachi, SWIFT SCBLPKKX, Dept COM, Acct No. 15903180401
         DEUTDEFF                                                                         OAR      The Commercial Bank (QSC), Doha, SWIFT CBQAQAQA, Dept COM, Acct
EUR      Ukrgazbank, Kiev, SWIFT UGASUAUK, Dept COM, Acct No . ..16001156726 via                 No. QA26CBQA000000004010004152001
         OWHBDEFF                                                                         SAR     The National Commercial Barik, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct
EUR      Ukrgazbank, Kiev, SWIFT UGASUAUK, Dept COM, Acct No . .16001156726 via                   No. SA82100000555300010001 03
         COBADEFF                                                       f'                SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
EUR      Ukrgazbank, Kiev, SWIFT UGASUAUK, Dept COM, Acct No. 16001156726 via                     No. 52018531115
         DEUTDEFF                                                                         SGD     Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept COM, Acct
GBP      Ukreximbank, Kiev, SWIFT EXBSUAUX, Dept COM, Acct No. 16002012139521 .via               No. 0106651552
         DEUTDEFF                                               .                         TND     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF; Dept COM, Acct
RUB       Promsvyazbank Public Joint-Stock Company,                                              No. 10095000340021
         Moscow, SWIFT PRMSRUMM, Dept COM, Acct No. 30111810070000936601                  TRY    Turkiye Garanti Bankasi A.S., istanbul, SWIFTTGBATRIS093, .•Dept COM, Acct
USO      First Ukrainian International Bank, Donetsk, SWIFT FUIBUA2X, Dept COM; Acct              No. TR520006200093000006499664                                •
         No . . 16006804559119 via IRVTUS3N                                               USO     Bank of America, National Association, New York
USO    . First Ukrainian International Bank, Donetsk, SWIFT FUIBUA2X, Dept COM, Acct             City, SWIFT BOFAUS3N, Dept COM, Acct No. 6550786000
         No. 16006804559119 via BKTRUS33               .                                  USO     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct
USD      Ukreximbank, Kiev, SWIFT EXBSUAUX, Depi COM; Acct N~. .16002012139521 via               No. 3582020942001
         CITIUS33                                                                         ZAR     FirstRand Bank Ltd, Johannesburg, SWIFT FIRNZAJJ, Dept COM, Acct No. 9020209
USO      Ukreximbank, Kiev, SWIFT EXBSUAUX, Dept COM, Acct No. 16002012139521 via
         BKTRUS33
USO      Ukrgazbank, Kiev, SWIFT UGASUAUK, Dept COM, Acct No. 16001156726 via
                                                                                          Abu Dhabi Islamic Bank
                                                                                          Al Sateen Towers Sheikha Fatima Building Block A Next to UAE Central Bank
         BKTRUS33
                                                                                          Tel (971-2) 634 3000   Fax (971-2) 634 2222
                                                                                          Prin Corr
Public Joint Stock Company Metabank                                                       AUD      National Australia Bank Limited, Melbourne, SWIFT NATAAU33, Dept COM, Acct
30 Prospekt Metallurgov                                                                           No. 1803071862500
Tel (380-61) 2287835         Fax (380-61) 2131528                                         AUD     National AustraHa Bank Limited, Melbourne, SWIFT NATAAU33, Dept FIN, Acct
Prin Corr                                                                                         No. 1803071862500
EUR      UniCredit Bank AG, Munich, SWIFT HYVEDEMM, Dept COM, Acct No. 69104096           BOT     lslami Bank Bangladesh Limited, Dhaka, SWIFT IBBLBDDH, Dept COM, Acct No. NAT
RUB      Sberbank of Russia, Moscow, SWIFT SABRRUMM, Dept COM, Acct                               023
         No. 30111810100000000074                                                         BOT     lslami Bank Bangladesh Limited, Dhaka, SWIFT IBBLBDDH, Dept FIN, Acct No. NAT
USO      Ukreximbank, Kiev, SWIFT EXBSUAUX, Dept COM, Acct No. 16003012118875/840                 023
                                                                                          BHD      BBK BSC, Manama, SWIFT BBKUBHBM, Dept COM, Acct No. 100000280704
                                                                                          BHD     BBK BSC, Manama, SWIFT BBKUBHBM, Dept FIN, Acct No. 100000280704
                                                                                          CAD     Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept COM, Acct
                                                                                                  No. 1881515
                                                                                          CAD     Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept FIN, Acct
UNITED ARAB EMIRATES                                                                      CNY
                                                                                                  No. 1881515
                                                                                                  Agricultural Bank of China Limited, Beijing, SWIFT ABOCCNBJ, Dept COM, Acct
                                                                                                  No. 03300510040000780
                                                                                          CNY     Agricultural Bank of China Limited, Beijing, SWIFT ABOCCNBJ, Dept FIN, Acct
ABU DHABI                                                                                         No. 03300510040000780
                                                                                          CNY     Industrial and Commercial Bank of China Limited, Abu
                                                                                                  Dhabi, SWIFT ICBKAEAA, Dept COM, Acct No. AE780438000100000055966
Abu Dhabi Commercial Bank                                                                 CNY     Industrial and Commercial Bank of China Limited, Abu
Abu Dhabi Cami Bank Building, Shk Zayed street
                                                                                                  Dhabi, SWIFT ICBKAEAA, Dept FIN, Acct No. AE780438000100000055966
Tel (971-2) 696 2222  Fax (971-2) 6109701
Prin Corr
                                                                                          DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
                                                                                                  No. 39960627 40                                                 .
AUD      Australia and New Zealand Banking Group Limited,
                                                                                          DKK      Danske Bank A/8, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3996062740
         Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 229013/00001 CURRENT A/C
                                                                                          EGP     Abu Dhabi Islamic Bank - Egypt, Cairo, SWIFT ABDIEGCA, Dept COM, Acct
         NO 1
                                                                                                  No. 100000011195
AUD      National Australia Bank Limited, Melbourne, SWIFT NATAAU33032, Dept COM, Acct
                                                                                          EGP     Abu Dhabi Islamic Bank • Egypt, Cairo, SWIFT ABDIEGCA, Dept FIN, Acct
         No. 1803008788500
                                                                                                  No. 100000011195
BHD      National Bank of Abu Dhabi, Manama, SWIFT NBADBHBMBRA, Dept COM, Acct
                                                                                          EUR     Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct No. 46642300
         No. BH07NBAD00006900001022
                                                                                          EUR     Barclays Ba,nk PLC, London, SWIFT BARCGB22, · Dept FIN, Acct No. 46642300
CAD      Bank of America, National Association, Toronto, SWIFT BOFACATT, Dept COM, Acct
                                                                                          EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 4008856197
         No. 711441143206
                                                                                          EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct No. 4008856197
CHF      UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct
                                                                                          EUR     HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct
         No. 02300000091527050000T
                                                                                                  No. GB59MIDL40051569839114
CZK      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
                                                                                          EUR     HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct
         No. 10095000340009
                                                                                                  No. GB59MIDL40051569839114
DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
                                                                                          EUR     Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept COM, Acct No. 9020006.01 .18
         No. 3007525435
                                                                                          EUR     Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept FIN, Acct No. 9020006.01.18
EGP      Commercial International Bank (Egypt) S.A.E.,
                                                                                          EUR     Unlcredit Bank Austria AG, Vienna, SWIFT BKAUATWW, Dept COM, Acct
         Cairo, SWIFT CIBEEGCX, Dept COM, Acct No. 100006811889
                                                                                                  No. 127-119586/00
EUR      ABN AMRO Bank N.V., Amsterdam, SWIFT ABNANL2A, Dept COM, Acct
                                                                                          EUR     Unicredit Bank Austria AG, Vienna, SWIFT BKAUATWW, Dept FIN, Acct
         No. 601319788
                                                                                                  No. 127-119586/00
EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
                                                                                          GBP      HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct
         No. 10095000341000
                                                                                                  No. GB23MIDL40051570457555
                        Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 19 of 29
December 2017 - May 2018                                                                                                                         Abu Dhabi
The Bank Directory
Worldwide Correspondents                                                                                  UNITED ARAB EMIRATES 1413

Abu Dhabi Islamic Bank continued                                                      USD     Wells Fargo Bank, National Association, New York
GBP    HSBC Bank pie, London, SW/Fr MIDLGB22, Dept FIN, Acct                                  City, SW/Fr PNBPUS3NNYC, Dept FIN, Acct No. 2000193007044
      No. GB23MIDL40051570457555
GBP    National Westminster Bank PLC, London, SW/Fr NWBKGB2L, Dept COM, Acct
                                                                                      Al Hilal Bank
      No. 440/00/04597176                                                             Al Bahr Tower Eastern Mangrove Road
GBP    National Westminster Bank PLC, London, SW/Fr NWBKGB2L, Dept FIN, Acct
                                                                                      Tel (971-2) 6356020 Fax (971-2) 6164818
      No. 440/00/04597176                                                             Prin Corr
HKD    DBS Bank (Hong Kong) Limited, Hong Kong
                                                                                      AUD     HSBC Bank Australia Limtted, Sydney, SW/Fr HKBAAU2S, Dept COM, ,.Acct
      Island, SW/Fr DHBKHKHH, Dept FIN, Acct No. 783271044
                                                                                              No. 011-796687-041
HKD   MashreqBank PSC, Hong Kong Island, SW/Fr MSHQHKHH, Dept FIN, Acct
                                                                                      BHD     National Bank of Bahrain (B.S.C.), Manama, SW/Fr NBOBBHBM, Dept COM, Acct
      No. 10001978                                                                            No. 99567520
INR  ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept COM, Acct No. 000 405075443
                                                                                      CAD     Canadian Imperial Bank of Commerce, Toronto, SW/Fr CIBCCATT, Dept COM, Acct
INR  ICICI Bank Ltd, Mumbai, SW/Fr ICICINBB, Dept FIN, Acct No. 000 405075443
                                                                                              No. 1881116
(QD  Abu Dhabi Islamic Bank, Baghdad, SW/Fr ABDIIQBA, Dept COM, Acct No. 10000524
                                                                                      CHF     Credit Suisse (Schweiz) AG, Zurich, SW/Fr CRESCHZZ80A, Dept COM, Acct
IQD  Abu Dhabi Islamic Bank, Baghdad, SW/Fr ABDIIQBA, Dept FIN, Acct No. 10000524
                                                                                              No. CH03 0483 5183 5769 0301 0
JOD   Arab Bank Pie, Amman, SW/Fr ARABJOAX, Dept COM, Acct No. 0100/899973-2/900
                                                                                      DKK      Danske Bank A/S, Copenhagen, SW/Fr DABADKKK, Dept COM, Acct
JOD   Arab Bank Pie, Amman, SW/Fr ARABJOAX, Dept FIN, Acct No. 0100/899973-2/900
                                                                                              No. 3996080730
JOD   Jordan Islamic Bank, Amman, SW/Fr JIBAJOAM, Dept COM, Acct No. 2321/9616/1
                                                                                      EUR     HSBC Bank pie, London, SW/Fr MIDLGB22, Dept COM, Acct No. 020900004018
JOD . Jordan Islamic Bank, Amman, SW/Fr JIBAJOAM, Dept FIN, Acct No. 2321/9616/1
                                                                                      GBP      HSBC Bank pie, London, SW/Fr MIDLGB22, Dept COM, Acct
JOO   The Housing Bank for Trade & Finance, Amman, SW/Fr HBHOJOAX, Dept COM, Acct
                                                                                              No. GB21MID40051559414432
      No. 001-877625-0101
                                                                                      GBP      HSBC Bank pie, London, SW/Fr MIDLGB22, Dept COM, Acct No. GBP 40-05-15
JOD   The Housing Bank for Trade & Finance, Amman, SW/Fr HBHOJOAX, Dept FIN, Acct
                                                                                              59414424
      No. 001-877625-0101                                                     .
                                                                                      HKD      Standard Chartered Bank (Hong Kong) Limited,
JPY   Sumitomo Mitsui Banking Corporation, Tokyo, SW/Fr SMBCJPJT, Dept COM, Acct
                                                                                              Kowloon, SW/Fr SCBLHKHH, Dept COM, Acct No. 44709464234
      No. 3029                                                                        JOD     Arab Bank Pie, Amman, SW/Fr ARABJOAX, Dept COM, Acct No. 900-897301-0100
JPY   Sumitomo Mitsui Banking Corporation, Tokyo, SW/Fr SMBCJPJT, Dept FIN, Acct
                                                                                      JPY     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SW/Fr BOTKJPJT, Dept COM, Acct
      No. 3029                                                                                No. 653-0467677
KWD    National Bank of Kuwait SAKP, Kuwait, SW/Fr NBOKKWKW, Dept COM, Acct
                                                                                      KWD      Kuwait Finance House K.S.C., Kuwait, SW/Fr KFHOKWKW, Dept COM, Acct
      No. 1000473004-KW27NBOK0000000000001000473004
                                                                                              No. 011220000488
KWD National Bank of Kuwait SAKP, Kuwait, SW/Fr NBOKKWKW, Dept FIN, Acct              OMR      National Bank of Oman Limited S.A.0 G.,
      No. 1000473004-KW27NBOK0000000000001000473004                                           Muscat, SWIFT NBOMOMRX, Dept COM, Acct No. 1068-001621-001
LKR   Bank of Ceylon, Colombo, SW/Fr BCEYLKLX, Dept COM, Acct
                                                                                      QAR      Qatar Islamic Bank SAO, Doha, SW/Fr QISBQAQA, Dept COM, Acct No. 108 5 777
      No. 0573-XX-XXXXXXX-6                                                     '     SAR     Riyad Bank,. Riyadh, SW/Fr RIBLSARI, Dept COM, Acct No. 9250015459940
LKR   Bank of Ceylon, Colombo, SW/Fr BCEYLKLX, Dept FIN, Acct No. 0573-XX-XXXXXXX-6
                                                                                      SEK     Danske Bank A/S, Stockholm, SW/Fr DABASESX, Dept COM, Acct No. 12460105118
MAD    Attijariwafa Bank, Casablanca, SW/Fr BCMAMAMC, Dept FIN, Acct
                                                                                      USD     Citibank, N.A., New York City, SW/Fr CITIUS33, Dept COM, Acct No. 36902284
      No. 0077800000165000902647 22
                                                                                      USD     JPMorgan Chase Bank, National Association, New York
NOK    DNB Bank ASA, Oslo, SW/Fr DNBANOKK, Dept COM, Acct No. 7001 02 49455
                                                                                              City, SW/Fr CHASUS33, Dept COM, Acct No. 754520039
NOK    DNB Bank ASA, Oslo, SW/Fr DNBANOKK, Dept FIN, Acct No. 7001 02 49455
NOK    Danske Bank A/S, Trondheim, SWIFT DABAN022, Dept COM, Acct
      No. N03386015424372                                                             Arab Bank for Investment and Foreign Trade
NOK    Danske Bank A/S, Trondheim, SW/Fr DABAN022, Dept FIN, Acct                     Al Masraf Building Sh Hamdan Street , Al Zahyia Area
      No. N03386015424312                                                             Tel (971-2) 721600 Fax (971-2) 6783767
OMR    BankMuscat S.A.0.G., Muscat, SW/Fr BMUSOMRX, Dept COM, Acct •                  Prin Corr
      No. 0001-01970484-001-9                             .                           AUD     Commonwealth Bank of Australia, Sydney, SW/Fr CTBAAU2S, Dept COM, Acct
OMR    BankMuscat S.A.0.G., Muscat, SW/Fr BMUSOMRX, Dept FIN, Acct                            No. 100-180201-AUD-1126-01
      No. 0001-01970484-001-9                                                         AUD     Commonwealth Bank of Australia, Sydney, SW/Fr CTBAAU2S, Dept FIN, Acct
OMR    HSBC Bank Oman SAOG, Muscat, SW/Fr BBMEOMRX, Dept COM, Acct                            No. 100-180201-AUD-1126-01
      No. 219-000189-001                                                              CHF     Credit Suisse (Schweiz} AG, Zurich, SW/Fr CRESCHZZ80A, Dept COM, Acct
OMR    HSBC Bank Oman SAOG, Muscat, SW/Fr BBMEOMRX, Dept FIN, Acct                            No. 0835-0999075-43-004
      No. 219-000189-001                                                              CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct
PHP   The Hongkong and Shanghai Banking Corporation Limited, Metropolitan                     No. 0835-0999075-43-004
      Manila, SW/Fr HSBCPHMM, Dept COM, Acct No, 030-018857-080                       CNY     Bank of China Limited, Abu Dhabi, SW/Fr BKCHAEAA, Dept COM, Acct No. AE48
PHP   The Hongkong and Shanghai Banking Corporation Limited, Metropolitan                     0900100001800001812
      Manila, SW/Fr HSBCPHMM, Dept FIN, Acct No. 030-018857-080                       CNY     Bank of China Limited, Abu Dhabi, SW/Fr BKCHAEAA, Dept FIN, Acct No. AE48
PKR    Standard Chartered Bank (Pakistan).Limited,                                            0900100001800001812
      Karachi, SW/Fr SCBLPKKX, Dept COM, Acct No. XX-XXXXXXX-01                       DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
PKR    Standard Chartered Bank (Pakistan) Limited,                                            No. 3007535198                                                               .
      Karachi, SW/Fr SCBLPKKX, Dept FIN, Acct No. XX-XXXXXXX-01                       DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007535198
PKR    United Bank Limited, Karachi, SW/Fr UNILPKKA, Dept COM,. Acct No. 010-6520-2   EUR     Commerzbank AG, Frankfurt, SW/Fr COBADEFF, Dept COM, Acct
PKR    United Bank Limited, Karachi, SW/Fr UNILPKKA, Dept FIN, Acct No. 010-6520-2            No. 5004000/400885642900EUR
QAR    Qatar International Islamic Bank, Doha, SW/Fr QIIBQAQA, Dept COM, Acct         EUR     Commerzbank AG, Frankfurt, SW/Fr COBADEFF, Dept FIN, Acct
      No. 1111651027001                                                   ..                  No. 5004000/400885642900EUR
QAR    Qatar International Islamic Bank, Doha, SW/Fr QIIBQAQA, Dept FIN, Acct         EUR     Societe Generale, Paris, SW/Fr SOGEFRPP, Dept COM, Acct No. 003016121590
      No. 1111651027001                                                               EUR     Societe Generale, Paris, SW/Fr SOGEFRPP, Dept FIN, Acct No. 003016121590
QAR    Qatar Islamic Bank SAQ, Doha, SW/Fr QISBQAQA, Dept COM, Acct No. 100073461     EUR     UniCredit S.p.A.,. Milan, SW/Fr UNCRITMM, Dept COM, Acct Na. 09958254400
QAR    Qatar Islamic Bank SAO, Doha, SW/Fr QISBQAQA, Dept FIN, Acct No. 100073461     EUR     UniCredit S.p.A., Milan, SW/Fr UNCRITMM, Dept FIN, Acct No. 09958254400
QAR    The Commercial Bank (QSC), Doha, SW/Fr CBQAQAQA, Dept FIN, Acct                GBP      Standard Chartered Bank, London, SW/Fr SCBLGB2L, Dept COM, Acct No. GB98
      No. QA29CBQA000000004010004383001                                                       SCBL 6091 0412 6941 31
SAR    Al Rajhi Bank, Riyadh, SW/Fr RJHISARI, Dept COM, Acct                          GBP      Standard Chartered Bank, London, SW/Fr SCBLGB2L, Dept FIN, Acct No. GB98
      No. SA 1580000100608010048231                                                           SCBL 6091 0412 6941 31
SAR    Al Rajhi Bank, Riyadh, SW/Fr RJHISARI, Dept FIN, Acct                          JPY     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SW/Fr BOTKJPJT, Dept COM, Acct
      No. SA 1580000100608010048231                                                           No. 653-0425249
SAR    The Saudi British Bank, Riyadh, SW/Fr SABBSARI, Dept COM, Acct                 JPY     The Bank of Tokyo-Mitsubishi UFJ, Lid, Tokyo, SW/Fr BOTKJPJT, Dept FIN, Acct
       No. 001-595222-021-SA47 45000000001595222021                                           No. 653-0425249
SAR    The Saudi British Bank, Riyadh, SW/Fr SABBSARI, Dept FIN, Acct                 NOK      DNB Bank ASA, Oslo, SW/Fr DNBANOKK, Dept COM, Acct No. 7001 .02.28083
       No. 001-595222-021-SA47 45000000001595222021                                   NOK      DNB Bank ASA, Oslo, SW/Fr DNBANOKK, Dept FIN, Acct No. 7001.02.28083
SEK    Svenska Handelsbanken AB (publ), Stockholm, SW/Fr HANDSESS, Dept COM, Acct     SAR      Bank Albilad, Riyadh, SW/Fr ALBISARI, Dept COM, Acct
       No. 99-40 392 309                                                                      No. SA0415000999215981750002
SEK    Svenska Handelsbanken AB (publ), Stockholm, SW/Fr HANDSESS, Dept FIN, Acct     SAR     Bank Albilad, Riyadh, SW/Fr ALBISARI, Dept FIN, Acct
       No. 99-40 392 309                                                                      No. SA0415000999215981750002
SGD    DBS Bank Ltd, Singapore, SW/Fr DBSSSGSG, Dept COM, Acct No. 037-003642-0       SAR     The National Commercial Bank, Jeddah, SW/Fr NCBKSAJE, Dept COM, Acct
SGD    DBS Bank Ltd, Singapore, SW/Fr DBSSSGSG, Dept FIN, Acct No. 037-003642-0               No. SA8210000055530069000110
THB    Standard Chartered Bank (Thai} Public Company Limited,                         SAR     The National Commercial Bank, Jeddah, SW/Fr NCBKSAJE, Dept FIN, Acct
       Bangkok, SW/Fr SCBLTHBX, Dept FIN, Acct No. 100851061                                  No. SA8210000055530069000110
USD    Citibank, N.A., New York City, SW/Fr CITIUS33, Dept COM, Acct No. 36143492     SEK     Skandinaviska Enskilda Banken AB, Stockholm, SW/Fr ESSESESS, Dept COM, Acct
 USD   Citibank, N.A., New York City, SW/Fr CITIUS33, Dept FIN, Acct No. 36143492             No. 52018528815
 USD   HSBC Bank USA, National Association, New York                                  SEK     Skandinavlska Enskilda Banken AB, Stockholm, SW/Fr ESSESESS, Dept FIN, Acct
       City, SW/Fr MRMDUS33, Dept COM, Acct No. 000178845                                     No. 52018528815
 USD   HSBC Bank USA, National Association, New York                                  USD      Standard Chartered Bank, New York City, SW/Fr SCBLUS33, Dept COM, Acct
       City, SW/Fr MRMDUS33, Dept FIN, Acct No. 000178845                                     No. 3582-02797 4-001
 USD   JPMorgan Chase Bank, National Association, New York                            USD      Standard Chartered Bank, New York City, SW/Fr SCBLUS33, Dept FIN, Acct
       City, SW/Ff-CHASUS33, Dept COM, Acct No. 400806622                                     No. 3582-02797 4-001
 USD   JPMorgan Chase Bank, National Association, New York                            USD      The Bank of New York Mellon, New York City, SW/Fr IRVTUS3N, Dept COM, Acct
       City, SW/Fr CHASUS33, Dept FIN, Acct No. 400806622                                     No. 890-0548-673
 USD   Wells Fargo Bank, National Association, New York                               USD     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
       City, SW/Fr PNBPUS3NNYC, Dept COM, Acct No. 2000193007044                              No. 890-0548-673
            Abu Case
                Dhabi        1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 20December
                                                                                   of 29                                                             2017 - May 201S
                                                                                                                                                 The Bank Directory
1414 UNITED ARAB EMIRATES                                                                                                                  Worldwide Correspondents


Arab Bank for Investment and Foreign Trade   continued                                   KWD     National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept COM, Acct
USD     UniCredit S.p.A., Milan, SWIFT UNCRITMM, Dept COM, Acct No. 995 / 104113238             No. KW86NBOK0000000000001000442648
                                                                                         KWD     National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept FIN, Acct
USD     UniCredit S.p.A., Milan, SWIFT UNCRITMM, Dept FIN, Acct No. 995 / 104113238
                                                                                                No, KW86NBOK0000000000001000442648
                                                                                         LKR    Bank of Ceylon, Colombo, SWIFT BCEYLKLX, Dept COM, Acct No. 0001431862
Finance House PJSC                                                                       LKR    Bank of Ceylon, Colombo, SWIFT BCEYLKLX, Dept FIN, Acct No. 0001431862
Orjowan Tower Building, Zayed 1st Street, Khalidiya Area,                                MAD     Attijariwafa Bank, Casablanca, SWIFT BCMAMAMC, Dept COM, Acct
Tel (971-2) 621 9999 Fax (971-2) 6194099                                                        No. 007780000016700090259086
Prin Corr                                                                                MAD     Attijariwafa Bank, Casablanca, SWIFT BCMAMAMC, Dept FIN, Acct
AED      Abu Dhabi Commercial Bank, Abu Dhabi, SWIFT ADCBAEAA, Dept COM, Acct                   No. 007780000016700090259086                         .
        No. AE270030000231365020001-231365020001                                         MYR    Standard Chartered Bank Malaysia Berhad, Kuala
AED      Abu Dhabi Islamic Bank, Abu Dhabi, SWIFT ABDIAEAD, Dept COM, Acct                      Lumpur, SWIFT SCBLMYKX, Dept COM, Acct No. 312969993645
        No. AE700500000000010662506-10662506                                             MYR    Standard Chartered Bank Malaysia Berhad, Kuala
AED      Central Bank of the United Arab Emirates, Abu                                          Lumpur, SWIFT SCBLMYKX, Dept. FIN, Acct No. 312969993645
        Dhabi, SWIFT CBAUAEAA, Dept COM, Acct                                            NOK    DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001-02-28253
        No. 1000-101100-001-AE0800100010001011 00001                                     NOK    DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001-02-28253
AED      EMIRATES NBD PJSC, Dubai, SWIFT EBILAEAD, Dept COM, Acct                        NZD    ANZ Bank New Zealand Umited, Auckland, SWIFT ANZBNZ22, Dept COM, Acct
        No. AE220260001011165700601-101-11657006-01                                             No. 154708NZD00001
AED      First Gulf Bank, Abu Dhabi, SWIFT FGBMAEAA, Dept COM, Acct                      NZD    ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept FIN, Acct
        No. AE650271011001021643017-1011001021643017                                            No. 154708NZD00001
AED      National Bank of Abu Dhabi, Abu Dhabi, SWIFT NBADAEAA, Dept COM, Acct           OMR     Ahli Bank S.A.O.G, Muscat, SWIFT AUBOOMRU, Dept COM, Acct
        No. AE230350000006200202369-6200202369                                                  No, 9700-699192-001
AED      National Bank of Fujairah, Fujairah, SWIFT NBFUAEAF, Dept COM, Acct             OMR     Ahli Bank S.A.O.G, Muscat, SWIFT AUBOOMRU, Dept FIN, Acct
        No. AE080380000012000089697-012000089697                                                No. 9700-699192-001
EUR      Abu Dhabi Commercial Bank, Abu Dhabi, SWIFT ADCBAEAA, Dept COM, Acct            PKR    Bank Alfalah Limited, Karachi, SWIFT ALFHPKKA, Dept COM, Acct No, 2020200301
        No. DE66500700100950003411 via DEUTDEFF                                          PKR    Bank Alfalah Limited, Karachi, SWIFT ALFHPKKA, Dept FIN, Acct No, 2020200301
GBP      Abu Dhabi Commercial Bank, Abu Dhabi, SWIFT ADCBAEAA, Dept COM, Acct            QAR    Doha Bank, Doha, SWIFT DOHBQAQA, Dept COM, Acct
        No. GB71MIDL40051500411245 via MIDLGB22                                                 No. QA24DOHB020100133070012006000
OMR       National Bank of Oman Limited S.A.O G., Abu                                    QAR    Doha Bank, Doha, SWIFT DOHBQAQA, Dept FIN, Acct
        Dhabi, SWIFT NBOMAEAD, Dept COM, Acct                                                   No. QA24DOHB020100133070012006000
        No. 2015-150134-002-AE930390002015150134002                                      SAR    Banque Saudi Fransi, Riyadh, SWIFT BSFRSARI, Dept COM, Acct
OAR      Qatar National Bank (S.A.O.), Doha, SWIFT QNBAQAQA, Dept COM, Acct                     No. SA5655000000000671600549
        No. 0220-013808-001-QA54ONBA000000000220013808001                    t'          SAR    Banque Saudi Fransi, Riyadh, SWIFT BSFRSARI, Dept FIN, Acct
USD      Abu Dhabi Commercial Bank, Abu Dhabi, SWIFT ADCBAEAA, Dept COM, Acct                   No. SA5655000000000671600549
        No. 6550786000 via BOFAUS3N                                                      SEK    Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept COM, Acct
                                                                                                No. 39527911028SEK
                                                                                         SEK    Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept FIN, Acct
First Gulf Bank                                                                                 No. 39527911028SEK
FGB Headquarter Bldg Al Khubairah Zayed 1st Street near Capital Police Station           SGD    DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept COM, Acct No. 037-003677-3
Tel (971-2) 681 6666 Fax (971-2) 6811068                                                 SGD    DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept FIN, Acct No, 037-003677-3
Prin Corr                                                                                TND    Attijari bank, Tunis, SWIFT BSTUTNTT, Dept COM, Acct No. 0954054001518
AED      Central Bank of the United Arab Emirates, Abu                                   TND    Attijari bank, Tunis, SWIFT BSTUTNTT, Dept FIN, Acct No. 0954054001518
         Dhabi, SWIFT CBAUAEAA, Dept COM, Acct No. AE850010001000027101001               USD    Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 36011393
AED      Central Bank of the United Arab Emirates, Abu                                   USD    Wells Fargo Bank, National Association, New York
         Dhabi, SWIFT CBAUAEAA, Dept FIN, Acct No. AE850010001000027101001                      City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No, 2000193003802
AUD      Australia and New Zealand Banking Group Limited,                                ZAR    FirstRand Bank Ltd, Johannesburg, SWIFT FIRNZAJJ, Dept COM, Acct No. 9020888
         Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 154708AUD00001                    ZAR    FirstRand Bank ltd, Johannesburg, SWIFT FIRNZAJJ, Dept FIN, Acct No. 9020888
AUD      Australia and New Zealand Banking Group Limited,
         Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 154708AUD00001
BHD      BBK BSC, Manama, SWIFT BBKUBHBM, Dept COM, Acct                                 National Bank of Abu Dhabi
         No. BH31BBKU00100000025026'                                                     One NBAD Tower Bldg Sheikh Khalifa Street
BHD      BBK BSC, Manama, SWIFT BBKUBHBM, Dept FIN, Acct                                 Tel (971-2) 611 1111     Fax (971-2) 6655329
         No. BH31BBKU00100000025026                                                      Prin Corr
CAD      The Bank of Nova Scotia, Toronto, SWIFT NOSCCA TT, Dept COM, Acct No. 0005312   AED     Central Bank of the United Arab Emirates, Abu
CAD      The Bank of Nova Scotia, Toronto, SWIFT NOSCCATT, Dept FIN, Acct No. 0005312            Dhabi, SWIFT CBAUAEAA, Dept COM, Acct No. AE730010001000035101001
CHF      Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM, Acct           AED     Central Bank of the United Arab Emirates, Abu
         No. 0835-988000-23-000                                                                  Dhabi, SWIFT CBAUAEAA, Dept FIN, Acct No. AE730010001000035101001
CHF      Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct           AUD      Australia and New Zealand Banking Group Limited,
         No. 0835-988000-23-000                                                                  Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 202093AUD00001
CNY      Standard Chartered Bank (Hong Kong) Limited,                                    AUD      Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept FIN, Acct
         Kowloon, SWIFT SCBLHKHH, Dept COM, Acct No. 44709443849                                 No. NAD0001974
CNY      Standard Chartered Bank (Hong Kong) Limited,                                    BHD Ahli United Bank BSC, Manama, SWIFT AUBBBHBM, Dept COM, Acct
         Kowloon, SWIFT SCBLHKHH, Dept FIN, Acct No. 44709443849                                 No. BH74AUBB00001635842001
DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct                     BHD      National Bank of Abu Dhabi, Manama, SWIFT NBADBHBM, Dept COM, Acct
         No. 3996003361                                                                          No. BH42NBAD00006200003678
DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3996003361      BHD National Bank of Abu Dhabi, Manama, SWIFT NBADBHBMBRA, Dept FIN, Acct
EGP      National Bank of Abu Dhabi, Cairo, SWIFT NBADEGCA, Dept COM, Acct                       No. BH42NBAD00006200002802
         No. 50813019780                                                                 BWP       Stanbic Bank Botswana Limited, Gaborone, SWIFT SBICBWGX, Dept FIN, Acct
EGP      National Bank of Abu Dhabi, Cairo, SWIFT NBADEGCA, Dept FIN, Acct                       No. 9060001236364
         No, 50813019780                                                                 CAD      Bank of Montreal, Montreal, SWIFT BOFMCAM2, Dept FIN, Acct No. 31691056960
EUR      Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept COM, Acct              CAD      Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct
         No. 050000008                                                                           No. 95911006436
EUR      Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept FIN, Acct              CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM, Acct
         No. 050000008                                                                           No, 0835-0987035-03-008
GBP      Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct No. GB39        CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct
         SCBL 6091 0412 6776 36                                                                  No. 0835-0890889-23-000
GBP      Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept FIN, Acct No. GB39        CNY     Bank of China (Hong Kong) Limited, Hong Kong
         SCBL 6091 0412 6776 36                                                                  Island, SWIFT BKCHHKHH, Dept COM, Acct No. 01287560122870
HKD      Standard Chartered Bank (Hong Kong) Limited,                                    CNY     Bank of China (Hong Kong) Limited, Hong Kong
         Kowloon, SWIFT SCBLHKHH, Dept COM, Acct No. 447094-27282                                Island, SWIFT BKCHHKHH, Dept FIN, Acct No. 01287560122870
HKD       Standard Chartered Bank (Hong Kong) Limited,                                   CZK     Komercni banka a.s., Prague, SWIFT KOMBCZPP, Dept FIN, Acct No, 0704470123
         Kowloon, SWIFT SCBLHKHH, Dept FIN, Acct No. 447094-27282                        DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
INR     ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept COM, Acct No. 000405075560                  No. 3007503490
INR     ICICI Bank ltd, Mumbai, SWIFT ICICINBB, Dept FIN, Acct No. 000405075560          DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007503490
JOD      Jordan Kuwait Bank, Amman, SWIFT JKBAJOAM, Dept COM, Acct                       EGP     National Bank of Abu Dhabi, Cairo, SWIFT NBADEGCAPSU, Dept FIN, Acct
         No. JO93JKBA9000000105720013140000                                                      No, 50813019721
JOD      Jordan Kuwait Bank, Amman, SWIFT JKBAJOAM, Dept FIN, Acct                       EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
         No. JO93JKBA9000000105720013140000                                                      No. 100 9500208 1000
JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct       EUR     ING Belgique S.A., Brussels, SWIFT BBRUBEBB010, Dept FIN, Acct
         No. 4780                                                                                No. 301-0185183-91-EUR
JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct       EUR     Societe Generale, Paris, SWIFT SOGEFRPP, Dept COM, Acct No. 002016120840
         No, 4780                                                                        GBP      Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct No. 13734730
KRW       The Korea Development Bank, Seoul, SWIFT KODBKRSE, Dept COM, Acct              GBP      National Westminster Bank PLC, London, SWIFT_NWBKGB2L, Dept COM, Acct
         No. 01317000753455                                                                      No. 4400-2044-88946
KRW       The Korea Development Bank, Seoul, SWIFT KODBKRSE, Dept FIN, Acct              GBP      National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept FIN, Acct
         No. 01317000753455                                                                      No, 4400-0100-15345
              Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 21 of 29
December 2017 - May 2018                                                                                                                           Abu Dhabi
·The Bank Directory
Worldwide Correspondents                                                                                   UNITED ARAB EMIRATES 1415
National Bank of Abu Dhabf continued.                                                   THB     The Siam Commercial Bank Public Company Limited,
GHS     Stanbic Bank Ghana Limited, Accra, SWIFT SBICGHAC, Dept FIN, Acci                       Bangkok, SWIFT SICOTHBK, Dept COM, Acct No. 1113910548
        No. 111149031600                                                                TNO      Banque Internationale Arabe de Tunisia, Tunis, SWIFT BIATTNTT, Dept COM, Acct
HKD      Bankrof China (Hong Kong) Limited, Hong Kong                                           No. 08003000716021248364
        Island, SWIFT BKCHHKHH, Dept COM, Acct No. 12875-6010-1862                      TND      Banque Internationale Arabe de Tunisia, Tunis, SWIFT BIATTNTT, Dept FIN, Acct
HKD      National Bank of Abu Dhabi, Hong Kong Island, SWIFT NBADHKHH, Dept COM, Acct           No. 08003000716021248364
        No. 7500001599                                                                  TRY     Turkiye Garanti Bankasi A.S., istanbul, SWIFT TGBATRIS093, Dept COM, Acct
HKD      National Bank of Abu Dhabi, Hong Kong Island, SWIFT NBADHKHH, Dept FIN, Acct           No. 9306499780-TR240006200093000006499780
        No. 7500000668                                                                  TRY     Turkiye Garanti Bankasi A.S., istanbul, SWIFT TGBATRIS093, Depf FIN, Acct
HKD     The Bank of East Asia, Limited, Hong Kong                                               No. 9306499780-TR240006200093000006499780
        Island, SWIFT BEASHKHH, Dept COM, Acct No. 51446102845                          TZS     Stanbic Bank Tanzania Ltd, Dar es Salaam, SWIFT SBICTZTX, Dept FIN, Acct
HUF     Unicredit Bank Hungary Zrt, Budapest, SWIFT BACXHUHB, Dept FIN, Acct                    No. 9120000564484
        No. 10788001                                                                    UGX      Stanbic Bank Uganda Limited, Kampala, SWIFT SBICUGKX, Dept FIN, Acct
                                                                                                No. 9030008743478
INR    ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept COM, Acct No. 000405075132
INR    ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept FIN, .Acct No. 000405075132         USD      Bank of America, National Association, San
INR    State Bank of India, Mumbai, SWIFT SBININBB, Dept COM, Acct No. l 1179065509             Francisco, SWIFT BOFAUS6S, Dept COM, Acct No. 6290986081
JOO     National Bank of Abu Dhabi, Amman, SWIFT NBADJOAM, Dept COM, Acct               USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept FIN, Acct No. 36023669
        Nd. 2000001007                                        '                         USD      Deutsche Bank Trust Company Americas, New York
JOO     National Bank of Abu Dhabi, Amman, SWIFT NBADJOAM, Dept rIN, Acct                       City, SWIFT BKTRUS33, Dept COM, Acct No. 4095641
        No. 2000001599---J048NBAD0020000000002000001599                                 XAG      ICBC Standard Bank Pie, London, S_WIFTSBLLGB2L, Dept FIN, Acct No. 250004678
JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct      XAU      ICBC Standard Bank Pie, London, SWIFT SBLLGB2L, Dept FIN, Acct No. 250004677
        No. 3464                                                                        XPD     ICBC Standard Bank Pie, London, SWIFT SBLLGB2L, Dept FIN, Acct Na. 250004680
JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct     XPT     ICBC Standard Bank Pie, London, SWIFT SBLLGB2L, Dept FIN, Acct No. 250004679
        No. 653-0431109               .           .
                                                                                        ZAR     Absa Bank Limited, Johannesburg,. SWIFT ABSAZAJJ, Dept COM, Acct
JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, ·sWIFT BOTKJPJT, Dept FIN, Acct            No. 710046ZAR671201
        No. 653-0467987                                                                 ZAR     Absa Bank Limited, Johannesburg, SWIFT ABSAZAJJ, Dept FIN; Acct
KES     STANBIC BANK KENYA LTD, Nairobi, SWIFT SBICKENX, Dept FIN, Acct No. 0 1000              No. 710046ZAR671201
        0332 4804
                                                                                        ZMW       Stanbic Bank Zambia Limited, Lusaka, SWIFT SBICZMLX, Dept FIN, Acct
KAW      KEB Hana Bank, Seoul,. SWIFT KOEXKRSE, Dept FIN, Acct                                  No. 011104·1900700
        No. 0963-FRW-001000078
KAW      The Korea Development Bank, Seoul, SWIFT KODBKRSE, Dept COM, Acct
                                                                                        Union National Bank
        No. 013-1700-0761-455                           .              .   .
                                                                                        UNB Building Salam Street
KAW      The Korea Development Bank, Seoul, SWIFT KODBKRSE, Dept FIN, ,'{;ct
                                                                                        Tel (971-2) 6741600 Faic (971-2) 6786080
        No. 013-1700-0761-455
                                                                                        Prin Corr
KWD      National Bank of Abu Dhabi, Kuwait, SWIFT NBADKWKW, Dept COM, Acct
                                                                                        AUD     Australia and New Zealand Banking Group Limited,
        No. KW89NBAD0001000000006200003018
                                                                                                Melbourne, SWIFT ANZBAU3M, Dept COM, Acct· No: 924845AUD00001
KWD      National Bank of Abu Dhabi, Kuwait, SWIFT NBADKWKW, Dept FIN, Acct
                                                                                        AUD     Australia and New Zealand Banking Group Limited,
        No. KW27NBAD0001000000006200002873
                                                                                                Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 924845AUD00001
KWO       National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept COM, Acct.
                                                                                        AUD     National Australia Bank Limited, Melbourne, SWIFT NATAAU33, Dept COM, Acct
        No. 1000315719                                                                          No. 180303 11 94 500                          ,
LKR     People's Bank; Colo_mbo, SWIFT PSBKLKLX, Dept FIN, Acct
                                                                                        AUD     National Australia Bank Limited, Melbourne, SWIFT NATAAU33, Dept FIN, Acct
        No. LKR-796-1-001-2-0240780
                                                                                                No. 180303 11 94 500
MAD      Banque Marocaine du Commerce Exterieur,.       .  '          •
                                                                                        CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct
        Casablanca, SWIFT BMCEMAMC, Dept COM, Acct No. 7800000126008920000
                                                                                                No. 095912473544
MAo·     Banque Marocaine du Commerce Exterieur,
                                                                                        CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct
        Casablanca, SWIFT BMCEMAMC, Dept FIN, Acct No. 7800000126008923358
                                                                                                No. 095912473544
MUR      Standard Bank (Mauritius) Limited, Ebene, SWIFT SBICMUMU, Dept FIN, Acct
                                                                                        CHF     Zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZ, Dept COM, Acct
        No. 4311063001900 .                   .
                                                                                                No. 0700-01311190-CH21 0070 0070 0013 11190
MYR      Malayan Banking Berhad, Kuala Lumpur, SWIFT MBBEMYKL, Dept FIN, Acct
                                                                                        CHF    ·zurcher Kantonalbank, Zurich, SWIFT ZKBKCHZZ, Dept FIN, Acct
        No. 614011684806
                                                                                                No. 0700-01311190-CH21 0070 0070 001311190
NAO     Standard Bank Namibia Limited, Windhoek, SWIFT SBNMNANX, Dept FIN, Acct
                                                                                        DKK     Nordea Bank AB (publ), Copenhagen, SWIFT NDEADKKK, Dept COM, Acct
        No. 60000582572      .
                                                                                                No. 50000 00 481
NGN      Stanbic IBTC Bank 'PLC, Lagos, SWIFT SBICNGLX, Dept FIN, Acct No. 0011145870
                                                                                        DKK     Nordea Bank AB (publ), Copenhagen, SWIFT NDEADKKK, Dept FIN, Acct No. 50000
NOK      DNl;l Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 70010228199
                                                                                                00 481
NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 70010228199
                                                                                        EUR     BNP Paribas, Paris, SWIFT BNPAFRPP, Dept COM, Acct No. 646044i76
NZO     Bank of New Zealand, Wellington, SWIFT BKNZNZ22985, Dept COM, Acct
                                                                                        EUR     BNP Paribas, Paris, SWIFT BNPAFRPP, Dept FIN, Acct No. 646044/76
        No. 2331750000
                                                                                        EUR     Banco Bilbao Vizcaya Argentaria, S.A., Madrid, SWIFT BBVAESMM, Dept COM, Acct
NZO     Bank of New Zealand, Wellington, SWIFT BKNZNZ22985, Dept FIN, Acct
                                                                                                No. 01820061750080120561
        No. 2331750000
                                                                                        EUR     Banco Bilbao Vizcaya Argentaria, S.A., Madrid, SWIFT BBVAESMM, Dept FIN, Acct
OMA      National Bank of Abu Dhabi, Muscat, SWIFT NBADOMRX, Dept COM, Acct
                                                                                                No. 01820061750080120561                                              .
        No. 6500000562
                                                                                        EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 400 8856 486
OMA      National Bank of Abu Dhabi, Muscat, SWIFT NBADOMRX, Dept FIN, Acct
                                                                                                01
        No. 6500000575
                                                                                        EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct No. 400 8856 486
PHP     Philippine National Bank, Metropolitan Manila, SWIFT PNBMPHMM, Dept FIN, Acct
                                                                                                01
        No. 134794100028
                                                                                        EUR     ING Bank N.V., Amsterdam, SWIFT INGBNL2A, Dept COM, Acct No. 50904876
PKR     Standard Chartered Bank (Pakistan) Limited,
                                                                                        EUR     ING Bank N.V., Amsterdam, SWIFT INGBNL2A, Dept FIN, Acct No. 50904876
        Karachi, SWIFT SCBLPKKX, Dept COM, Acct No. 15065004201
                                                                                        EUR     KBC Bank NV, Brussels, SWIFT KREDBEBB, Dept COM, Acct No. 480 9179181 79
PKR     Standard Chartered Bank (Pakistan) Limited,
                                                                                        EUR     KBC Bank NV, Brussels, SWIFT KREDBEBB, Dept FIN, Acct No. 480 9179181 79
        Karachi, SWIFT SCBLPKKX, Dept FIN, Acct No. 15065004201
                                                                                        EUR     Raiffeisen Bank International AG, Vienna, SWIFT RZBAA TWW, Dept COM, Acct
PLN     Bank Handlowy w Warszawie S.A., Warsaw, SWIFT CITIPLPX, Dept FIN, Acct
                                                                                                No. 00050 051 895
        No. 300526004-PL08103015080000000300526004
                                                                                        EUR     Raiffeisen Bank International AG, Vienna, SWIFT RZBAATWW, Dept FIN, Acct
OAR      Qatar National Bank (S.A.Q.), Doha, SWIFT QNBAQAQA, Dept COM, Acct
                                                                                                No. 00050 051 895
        No. 1817080001                                                                  GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct No. 50159999
OAR      The Commercial Bank (QSC), Doha, SWIFT CBQAQAQA, Dept FIN, Acct
                                                                                        GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct No. 50159999
        No. 401-0002791-004-QA47CBQA000000004010002791004
                                                                                        HKD     Standard Chartered Bank (Hong Kong) Limited,
RUB      ING Belgique S.A., Brussels, SWIFT BBRUBEBB, Dept FIN, Acct No. 301018518391
                                                                                                Kowloon, SWIFT SCBLHKHH, Dept COM, Acct No. 447 094 92 009
        RUB                                                                             HKD     Standard Chartered Bank (Hong Kong) Limited,
SAR     Banque Saudi Fransi, Riyadh, SWIFT BSFRSARI, Dept FIN, Acct
                                                                                                Kowloon, SWIFT SCBLHKHH, Dept FIN, Acct No. 447 094 92 009
        No. SA5655000000000587700108
                                                                                        JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct
SAR      Riyad Bank, Riyadh, SWIFT RIBLSARI, Dept COM, Acct No. 9250310219940
                                                                                                No. 653 0411523                           .
SAR     The Saudi British Bank, Riyadh, SWIFT SABBSARI, Dept COM, Acct
                                                                                        JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept FIN, Acct
        No. 001-551464-900
                                                                                                No. 653 0411523
SDG      National Bank of Abu Dhabi, Khartoum, SWIFT NBADSDKH, Dept FIN, Acct
                                                                                        NOK     Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept COM, Acct No. 6001 02
        No. 010103700372612                                                                     28045
SEK     Nordea Bank AB (publ), Stockholm, SWIFT NDEASESS, Dept COM, Acct                NOK      Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept FIN, Acct No. 6001 02 28045
        No. 39527900204SEK                                              .
                                                                                        NZD     Bank of New Zealand, Wellington, SWIFT BKNZNZ22, Dept COM, Acct No. 233178
SEK     Skandinaviska Enskilda Benken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct
                                                                                                0000
        No. 5201-85-293-07
                                                                                        NZD     Bank of New Zealand, Wellington, SWIFT BKNZNZ22, Dept FIN, Acct No. 233178
SGO      DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept COM, Acct No. 037-003458-4
                                                                                                0000
SGO      Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept FIN, Acct             SEK     Svenska Handelsbanken AB (publ), Stockholm, SWIFT HANDSESS, Dept COM, Acct
        No. 01-093-8200-5
                                                                                                No. 40 602 249
SGO      United Overseas Bank Limited, Singapore, SWIFT UOVBSGSG, Dept COM, Acct        SEK     Svenska Handelsbanken AB (publ), Stockholm, SWIFT HANDSESS, Dept FIN, Acct
        No. 1013999509
                                                                                                No. 40 602 249
THB     Bangkok Bank Public Company Limited, Bangkok, SWIFT BKKBTHBK, Dept FIN, Acct
                                                                                        SGD     DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept COM, Acct No. 037-003691-9
        No. 610-313                                                                     SGD     DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept FIN, Acct No. 037-003691-9
              Abu Case
                  Dhabi -1:20-mc-00131-VSB
                          Dubai                                       Document 5-4 Filed 03/04/20 Page 22December
                                                                                                          of 29                                                 2017 - May 2018
                                                                                                                                                            The Bank Directo
  1416 UNITED ARAB EMIRATES                                                                                                                           Worldwide Correspondeni

 Union National Bank continued                                                            USO      The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN A
                                                                                                   No. 8901150665                                                      • cct
 USO     Deutsche Bank Trust Company Americas, New York
         City, SWIFT BKTRUS33, Dept COM, Acct No. 04-095-414
 USO     Deutsche Bank Trust Company Americas, New York
         City, SWIFT BKTRUS33, Dept FIN, Acct No. 04-095-414                              DUBAI
 USO     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
         No. 810 9806 413
                                                                                          Commercial Bank International P.J.S.C.
                                                                                          Al Riqa St
 AJMAN                                                                                    Tel (971-4) 2275265
                                                                                          Prin Corr
                                                                                                                 Fax (971-4) 2279038

                                                                                          AED     Central Bank of the United Arab Emirates, Abu
 Ajman Bank                                                                                        Dhabi, SWIFT CBAUAEAA, Dept COM, Acct No. AE470010002000022201001
 A&F Towers, Ground Floor, Sheikh Khalifa Street                                          AED      Central Bank of the United Arab Emirates, Abu
 Tel (971-6) 7479999   Fax (971-6) 7478998                                                         Dhabi, _SWIFT CBAUAEAA, Dept FIN, Acct No. AE470010002000022201001
 Prin Corr                                                                                AUD      Australia and New Zealand Banking Group Limited,
 AED     Central Bank of the United Arab Emirates, Abu                                             Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 921619AUD00001
         Dhabi, SWIFT CBAUAEAA, Dept COM, Acct No. 3000-057301-001                        AUD      Australia and New Zealand Banking Group Limited,
 AED     Central Bank of the United Arab Emirates, Abu                                            Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 921619AUD00001
         Dhabi, SWIFT CBAUAEAA, Dept FIN, Acct No. 3000-057301-001                        BHD      National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept COM Ac t
 AUD     Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct No. 74212188                   No. 99039958-BH76NBOB00000099039958                                         '     c
 AUD     Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct No. 74212188           BHD      National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept FIN Acct
 BHD     Bahrain Islamic Bank BSC, Manama, SWIFT BIBBBHBM, Dept COM, Acct          :              No. 99039958-BH76NBOB00000099039958                                     '
                                                                                          CAD      Bank of Montreal, Toronto, SWIFT BOFMCAT2, Dept COM, Acct No. 3144 1028 908
         No. 100000137598
 BHD     Bahrain Islamic Bank BSC, Manama, SWIFT BIBBBHBM, Dept FIN, Acct                 CAD      Bank of Montreal, Toronto, SWIFT BOFMCAT2, Dept FIN, Acct No. 3144 1028 908
                                                                                          CHF      Credit. Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM, Acct
         No. 100000137598
 CAD     Bank of Montreal, Montreal, SWIFT BOFMCAM2, Dept COM, Acct No. 31441039578               No. 0835-0988012-63-000
 CAD     Bank of Montreal, Montreal, SWIFT BOFMCAM2, Dept FIN, Acct No. 31441039578       CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct
 CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM, Acct                    No. 0835-0988012-63-000                                                     ·
         No. 0835-1488306-03-000                                                          DKK      Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
 CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct                    No. 3996027546
         No. 0835-1488306-03-000                                                          DKK      Danske Bank NS, Copenhagen, SWIFT DABA0KKK, Dept FIN, Acct No. 3996027S4S
 CNY     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct             '          EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM Acct
                                                                                                  No. 1009517970 0000                                                       '
         No. 400885646000CNY
 CNY     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct                        EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN Acct
                                                                                                  No. 1009517970 0000                                                   '
         No. 400885646000CNY
 CNY     Standard Chartered Bank (Hong Kong) Limited,                                     GBP      Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct
         Kowloon, SWIFT SCBLHKHH, Dept COM, Acct No. 44709448867                                  No. 20325310282766
 CNY     Standard Chartered Bank (Hong Kong) Limited,                                     GBP      Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct
         Kowloon, SWIFT SCBLHKHH, Dept FIN, Acct No. 44709448867                                  No. 20325310282766
 DKK     Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept COM, Acct No. 399 608           INR     HDFC Bank Ltd, Mumbai, SWIFT HDFCINBB, Dept COM, Acct No. 00600390000534
         3535                                                                    ,        INR     HDFC Bank Ltd, Mumbai, SWIFT HDFCINBB, Dept FIN, Acct No. 00600390000534
                                                                                          JOO     The Housing Bank for Trade & Finance, Amman, SWIFT HBHOJOAX, Dept COM A!lCt
 DKK     ~~~ske Bank NS, Copenhagen, SWIFT DABADKKK, Dept FIN,' Acct No. 399 608
                                                                                                  No. 001/040979/01/03                                                            '
 EGP      Faisal Islamic Bank of Egypt, Giza, SWIFT FIEGEGCXITD, Dept COM, Acct           JOO     The Housing Bank for Trade & Finance, Amman, SWIFT HBHOJOAX, Dept FIN Acct
         No. 805200/00                                                                            No. 001/040979/01/03                                                          '
 EGP      Faisal Islamic Bank of Egypt, Giza, SWIFT FIEGEGCXITD, Dept FIN, Acct           JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct
                                                                                                  No. 4439                                                .  .
         No. 805200/00
 EUR      Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct                       JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct
         No. 64129066-GB59       BARG 2032 5364 1290 66                                           No. 4439
 EUR      Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct                       KWD      Al Ahli Bank of Kuwait (K.S.C.), Kuwait, SWIFT ABKKKWKW, Dept COM, Acct
         No. 64129066-GB59       BARG 2032 5364 1290 66                                           No. KW40ABKK0000000000900614640050
 EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 50040000/400       KWD      Al Ahli Bank of Kuwait (K.S.C.), Kuwait, SWIFT ABKKKWKW, Dept FIN, Acct
         885 646 OOOEUR                                                                           No. KW40ABKK0000000000900614640050
 EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct No. 50040000/400       LKR     People's Bank, Colombo, SWIFT PSBKLKLX, Dept COM, Acct No. 796100120240884
         885 646 OOOEUR                                                                   LKR     People's Bank, Colombo, SWIFT PSBKLKLX, Dept FIN, Acct No. 796100120240884
 EUR     Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept COM, Acct               OMR      Qatar National Bank (S.A.Q.), Muscat, SWIFT QNBAOMRX, Dept COM, Acct
         No. 050013107                                                                            No. 2331800102001
 EUR      Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept FIN, Acct              OMR      Qatar National Bank (S.A.Q.), Muscat, SWIFT QNBAOMRX, Dept FIN, Acct
         No. 050013107                                                                            No. 2331800102001
 GBP      Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct                       QAR      Qatar National Bank (S.A.Q.), Doha, SWIFT QNBAQAQA, Dept COM, Acct"
         No. 83252167-GB57       BARG 2032 5383 2521 67                                           No. 0001-800456-001
 GBP      Barclays Bank PLC: London, SWIFT BARCGB22, Dept FIN, Acct                       QAR      Qatar National Bank (S.A.Q.), Doha, SWIFT QNBAQAQA, Dept FIN, Acct
         No. 83252167-GB57       BARG 2032 5383 2521 67                                           No. 0001-800456-001
  INR    HDFC Bank Ltd, Mumbai, SWIFT HDFCINBB, Dept COM, Acct No. 00600 39 0000 482      SAR     The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct
  INR    HDFC Bank Ltd, Mumbai, SWIFT HDFCINBB, Dept FIN, Acct No. 00600 39 0000 482              No. SA5410000055530774000106
.JOO     Jordan Islamic Bank_.Amman, SWIFT JIBAJOAM, Dept COM, Acct                       SAR     The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept FIN, Acct
         No. 2321/1/009624/001                                                                    No. SA541000005553077 4000106
 JOO     Jordan Islamic Bank, Amman, SWIFT JIBAJOAM, Dept FIN, Acct                       SEK     Svenska Handelsbanken AB (publ), Stockholm, SWIFT HANDSESS, Dept COM, Acct
         No. 2321/1/009624/001                                                                    No. 99-40927369
 JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct       SEK     Svenska Handelsbanken AB (publ), Stockholm, SWIFT HANDSESS, Dept FIN, Acct
         No. 4494                                                                                 No. 99-40927369
 JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct       USO     Wells Fargo Bank, National Association, New York
         No. 4494                                                                                 City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000193002007
 KWD       Kuwait Finance House K.S.C., Kuwait, SWIFT KFHOKWKW, Dept COM, Acct            USO     Wells Fargo Bank, National Association, New York
         No. 011220000518                                                                         City, SWIFT PNBPUS3NNYC, Dept FIN, Acct No. 2000193002007
 KWD       Kuwait Finance House K.S.C., Kuwait, SWIFT KFHOKWKW, Dept FIN, Acct
         No. 011220000518
 NOK      Danske Bank NS, Trondheim, SWIFT DABAN022, Dept COM, Acct
                                                                                          Commercial Bank of Dubai
                                                                                          Al ltthad Street, Port Saeed (Opposite Deira City Centre)
         No. 8601.29.01781
                                                                                          Tel (971-4) 2121000    Fax (971-4) 2121911
 NOK      Danske Bank NS, Trondheim, SWIFT DABAN022, Dept FIN, Acct No. 8601.29.01781
                                                                                          Prin Corr
 OMR      BankMuscat S.A.O.G., Muscat, SWIFT BMUSOMRX, Dept COM, Acct No. 000 101
                                                                                          AED     Central Bank of the United Arab Emirates, Abu
         21129 200 15
                                                                                                  Dhabi, SWIFT CBAUAEAA, Dept COM, Acct No. AE940010002000023201001
 OMR      BankMuscat S.A.0.G., Muscat, SWIFT BMUSOMRX, Dept FIN, Acct No. 000 101
                                                                                          AED     Central Bank of the United Arab Emirates, Abu
         2112920015       .
                                                                                                  Dhabi, SWIFT CBAUAEAA, Dept FIN, Acct No. AE940010002000023201001
 PKR      United Bank Limited, Karachi, SWIFT UNILPKKA, Dept COM, Acct No. 188701080036
                                                                                          AUD     Australia and New Zealand Banking Group Limited,
 PKR      United Bank Limited, Karachi; SWIFT UNILPKKA, Dept FIN, Acct No. 188701080036
                                                                                                  Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 228478-00001
 QAR      Qatar Islamic Bank SAQ, Doha, SWIFT QISBQAQA, Dept COM, Acct No. 100164619
                                                                                          AUD     Australia and New Zealand Banking Group Limited,
 QAR      Qatar Islamic Bank SAQ, Doha, SWIFT QISBQAQA, Dept FIN, Acct No. 100164619
                                                                                                  Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 228478-00001
 SAR      The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct
                                                                                          BHD     BBK BSC, Manama, SWIFT BBKUBHBM, Dept COM, Acct No. 100000024869
         No. 8832106 1000 400
                                                                                          BHD     BBK BSC, Manama, SWIFT BBKUBHBM, Dept FIN, Acct No. 100000024869
 SAR      The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept FIN, Acct
                                                                                          CAD     Bank of Montreal, Montreal, SWIFT BOFMCAM2, Dept COM, Acct No. 3169036070
         No. 8832106 1000 400
                                                                                          CAD     Bank of Montreal, Montreal, SWIFT BOFMCAM2, Dept FIN, Acct No. 3169036070
 USO      The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct
                                                                                          CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH, Dept COM, Acct
         No. 8901150665
                                                                                                  No. 023000000881840500002




                                                                                                                                                                                        ;
                                                                                                                                                                                        ~
                   Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 23 of 29
December 2017 - May 2018                                                                                                                               Dubai
 The Bank Directory
Worldwide Correspondents                                                                                   UNITED ARAB EMIRATES 1417

Commercial Bank of Dubai continued                                                       AED    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept COM, Acct
                                                                                                No. 100002560
CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH, Dept FIN, Acct
       No. 023000000881840500002
                                                                                         AED    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept FIN, Acct
                                                                                                No. 100002560
DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
       No. 3996018458
                                                                                         CAD    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept COM, Acct
                                                                                                No. 011000140
DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3996018458
EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 400
                                                                                         CAD    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept FIN, Acct
                                                                                                No. 011000140
       885613001
EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct No. 400 885613001
                                                                                         CjiF   Credit Europe Bank (Suisse) S.A., Geneva, SWIFT FSUICHGG, Dept COM, Acct
                                                                                                No. 20003710001
EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
       No. 9517822
                                                                                         CHF    Credit Europe Bank (Suisse) S.A., Geneva, SWIFT FSUICHGG, Dept FIN, Acct
                                                                                                No. 20003710001
EUR     ING Belgique S.A., Brussels, SWIFT BBRUBEBB, Dept COM, Acct
       No. 301.0186986.511003
                                                                                         CHF    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept COM, Acct
                                                                                                No. 100002706
EUR     Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept COM, Acct No. 100100003773
EUR     Natixis, Paris, SWIFT NATXFRPP, Dept COM, Acct No. 6966426001
                                                                                         CHF    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept FIN, Acct
                                                                                                No. 100002706
EUR     Unicredit Bank Austria AG, Vienna, SWIFT BKAUATWW, Dept COM, Acct
       No. 0001-28306100
                                                                                         EUR    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept COM, Acct
                                                                                                No. 783407092
GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct
       No. 20325320283622
                                                                                         EUR    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept FIN, Acct
                                                                                                No. 783407092
GBP     Citibank, N.A., London, SWIFT CITIGB2L, Dept COM, Acct No. 13073874
GBP     Lloyds Bank Pie, London, SWIFT LOYDGB2L, Dept COM, Acct No. 1021495
                                                                                         GBP    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept COM, Acct
                                                                                                No. 0060003065
GBP     Lloyds Bank Pie, London, SWIFT LOYDGB2L, Dept FIN, Acct No. 1021495
                                                                                         GBP    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept FIN, Acct
GBP     National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept COM, Acct
                                                                                                No. 0060003065
       No. 0204446194
HKD     DBS Bank (Hong Kong) Limited, Hong Kong
                                                                                         JPY    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept COM, Acct
                                                                                                No. 11000068
       Island, SWIFT DHBKHKHH, Dept COM, Acct No. 3333501742
HKD     DBS Bank (Hong Kong) Limited, Hong Kong
                                                                                         JPY    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept FIN, Acct
                                                                                                No. 11000068
       Island, SWIFT DHBKHKHH, Dept FIN, Acct No. 3333501742
INR    State Bank of India, Mumbai, SWIFT SBININBB, Dept COM, Acct
                                                                                         RON    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept COM, Acct
                                                                                                No. 0100003583
       No. 00000011179065383
INR    State Bank of India, Mumbai, SWIFT SBININBB, Dept FIN, Acct
                                                                                         RON    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept FIN, Acct
                                                                                                No. 0100003583
       No. 00000011179065383
JOD    Arab Jordan Investment Bank, Amman, SWIFT AJIBJOAX, Dept COM, Acct '
                                                                                         TRY    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept COM, Acct
                                                                                                No. 39912833
        No. 2021010814100
JOD    Arab Jordan Investment Bank, Amman, SWIFT AJIBJOAX, Dept FIN, Acct
                                                                                         TRY    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept FIN, Acct
                                                                                                No. 39912833
       No. 2021010814100
JPY    Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct
                                                                                         USD    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept COM, Acct
                                                                                                No. 19033699
       No. 4771
JPY    Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct
                                                                                         USD    Credit Europe Bank N.V., Amsterdam, SWIFT FBHLNL2A, Dept FIN, Acct
                                                                                                No. 19033699
        No. 4771
JPY    The Bank of Tokyo-Mitsubishi UFJ, ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct
                                                                                         USD    MashreqBank PSC, New York City, SWIFT MSHQUS33, Dept FIN, Acct No. 70010337
        No. 653-0418730
JPY    The Bank of Tokyo-Mitsubishi UFJ, ltd, Tokyo, SWIFT BOTKJPJT, Dept· FIN, Acct
                                                                                         Dubai Islamic Bank Limited
        No. 653-0418730                                                                  P .0 Box 1080 Airport Road Deira ·
KWD      National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept COM, Acct            Tel (971-4) 295 3000     Fax (971-4) 295 4111
        No. 1000432057                                                                   Prin Corr
KWD      National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept FIN, Acct            AUD Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept COM, Acct
        No. 1000432057                                                                            No. 0001973
LKR     People's Bank, Colombo, SWIFT PSBKLKLX, Dept COM, Acct No. 796100100240861       AUD Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept FIN, Acct
LKR     People's Bank, Colombo, SWIFT PSBKLKLX, Dept FIN, Acct No. 796100100240861                No. 0001973
MYR     Malayan Banking Berhad, Kuala Lumpur, SWIFT MBBEMYKL,. Dept COM, Acct            BDT lslami Bank Bangladesh Limited, Dhaka, SWIFT IBBLBDDH, Dept COM, Acct No. 00-3
        No. 614011-684963                                                                BDT lslami Bank Bangladesh Limited, Dhaka, SWIFT IBBLBDDH, Dept FIN, Acct No. 00-3
MYR     Malayan Banking Berhad, Kuala Lumpur, SWIFT MBBEMYKL, Dept FIN, Acct             BHD Standard Chartered Bank, Manama, SWIFT SCBLBHBM, Dept COM, Acct
        No. 614011-684963                                                                         No. 01901843801-BH28SCBLBHD01901843801
NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001 .02 28024           BHD Standard Chartered Bank, Manama, SWIFT SCBLBHBM, Dept FIN, Acct
NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001 02 28024                     No. 01901843801-BH28SCBLBHD01901843801
OMR      BankMuscat S.A.O.G., Muscat, SWIFT BMUSOMRX, Dept COM, Acct                     CAD The Toronto-Dominion Bank, Toronto, SWIFT TDOMCATTTOR, Dept COM, Acct
        No. 0001000013370021                                                                      No. 0360-XX-XXXXXXX
OMR      BankMuscat S.A.O.G., Muscat, SWIFT BMUSOMRX, Dept FIN, Acct                     CAD The Toronto-Dominion Bank, Toronto, SWIFT TDOMCATTTOR, Dept FIN, Acct
        No. 0001000013370021                                                                      No. 0360-XX-XXXXXXX                               .
PKR     Habib Bank Ltd., Karachi, SWIFT HABBPKKA, Dept COM, Acct No. 00077900508003
                                                                                         CHF Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM, Acct
PKR     Habib Bank Ltd., Karachi, SWIFT HABBPKKA, Dept FIN, Acct No. 00077900508003               No. 0835 0890334 33 005-CH65 0483 5089 0334 33005
QAR     The Commercial Bank (QSC), Doha, SWIFT CBQAQAQA, Dept COM, Acct                  CHF Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct No. 0835
        No. QA93CBQA000000004010000193001                                                         0890334 33 005-CH65 0483 5089 0334 33005
QAR     The Commercial Bank (QSC), Doha, SWIFT CBQAQAQA, Dept FIN, Acct                  DKK Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct
        No. QA93CBQA000000004010000193001                                                         No. 3007508999-DK5130003007508999
SAR     Riyad Bank, Riyadh, SWIFT RIBLSARI, Dept COM, Acct                               DKK Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct
        No. SA5520000009250306589940                                                              No. 3007508999-DK5130003007508999
SAR     Riyad Bank, Riyadh, SWIFT RIBLSARI, Dept FIN, Acct                               EUR Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
        No. SA5520000009250306589940                                                              No. 100 951789700-DE21500700100951789700
SAR     The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct             EUR Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct
        No. SA6910000055530790009201                                                              No. 100 951789700--DE21500700100951789700
SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct      GBP Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct
        No. 5201-85 278 43                                                                        No. 00284475-GB41 BARC20325300284475
SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct      GBP Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct
        No. 5201-85 278 43                                                                        No. 00284475-GB41 BARC20325300284475
SGD      DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept COM, Acct No. 037-002732-4        INR ICICI Bank ltd, Mumbai, SWIFT ICICINBB, Dept COM, Acct No. 000405075078
SGD      DBS Bank Ltd, Singapore, SWIFT DBSSSGSG, Dept FIN, _Acct No. 037-002732-4       INR ICICI Bank ltd, Mumbai, SWIFT ICICINBB, Dept FIN, Acct No. 000405075078
USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 36154984       JOD The Housing Bank for Trade & Finance, Amman, "SWIFT HBHOJOAX, Dept COM, Acct
USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept FIN, Acct No. 36154984                No. 0005583000101001--J014HBH00010000005583000101001
USD      Deutsche Bank Trust Company Americas, New Yark                                  JOD The Housing Bank for Trade & Finance, Amman, SWIFT HBHOJOAX, Dept FIN, Acct
        City, SWIFT BKTRUS33, Dept COM, Acct No. 4462472                                          No. 0005583000101001-J014HBH00010000005583000101001
USD      Deutsche Bank Trust Company Americas, New York                                  JPY The Bank of Tokyo-Mitsubishi UFJ, ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct
        City, SWIFT BKTRUS33, Dept FIN, Acct No. 4462472                                          No. 6530464023
USD      Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct          JPY The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept FIN, Acct
        No. 3582-028046-001                                                                       No. 6530464023
USD      Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct          KWD Kuwait Finance House K.S.C., Kuwait, SWIFT KFHOKWKW, Dept COM, Acct No. 1
        No. 3582-028046-001                                                                       122 000011 01-KW51 KFHO0000000000011220000011
USD     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct       KWD Kuwait Finance House K.S.C., Kuwait, SWIFT KFHOKWKW, Dept FIN, Acct No. 1 122
        No. 890 0017 856                                                                          000011 01-KW51 KFHO0000000000011220000011
                                                                                         NOK DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001 02
                                                                                                  28164-N09170010228164
Credit Europe Bank (Dubai) Ltd.                                                          NOK DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001 02
Currency House Office, Building 1, Level 7, Unit 7 Al Fattan Area, DIFC
                                                                                                  28164-NO9170010228164
Tel (971-4) 438 7100 Fax (971-4) 438 7175
Prin Corr
                                                                                         NZD Westpac New Zealand Limited, Auckland, SWIFT WPACNZ2W, Dept FIN, Acct
                                                                                                  No. RET010820NZD220001
                Case
             Dubai           1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 24 December
                                                                                   of 29                                                               2017 - May 20lS
                                                                                                                                                    The Bank Directo
1418 UNITED ARAB EMIRATES                                                                                                                     Worldwide Correspondeni

Dubai Islamic BanJ( Limited continued                                                    HKD     The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
OMR      BankMuscat S.A.0.G., Muscat, SWIFT BMUSOMRX, Dept COM, Acct                             Island, SWIFT HSBCHKHHHKH, Dept COM, Acct No. 502-428436-001
        No. 0001000015330019                                                             HKD     The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
OMR      BankMuscat S.A.O.G., Muscat, SWIFT BMUSOMRX, Dept FIN, Acct                             Island, SWIFT HSBCHKHHHKH, Dept FIN, Acct No. 502-428436-001
        No. 0001000015330019
                                                                                         INR    HDFC Bank Ltd, Mumbai, SWIFT HDFCINBB, Dept COM, Acct No. 60039000086 3
PKR     Dubai Islamic Bank Pakistan Limited, Karachi, SWIFT DUIBPKKA, Dept COM, Acct     INR    HDFC Bank Ltd, Mumbai, SWIFT HDFCINBB, Dept FIN, Acct No. 600390000863
        No. 0000029005
                                                                                         INR    ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept COM, Acct No. 0004-05075374
PKR     Dubai Islamic Bank Pakistan Limited, Karachi, SWIFT DUIBPKKA, Dept FIN, .Acct
                                                                                         INR    ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept FIN, Acct No. 0004-05075374
        No. 0000029005
                                                                                         JOO     Arab Bank Pie, Amman, SWIFT ARABJOAX, Dept COM, Acct
OAR     Qatar Islamic Bank SAQ, Doha, SWIFT QISBQAQA, Dept COM, Acct                             No. 0100/897240-0/900-J073ARAB1000000000100897240900
        No. 100073427QAR202789-QA61QISB000000000102027890013                             JOD     Arab Bank Pie, Amman, SWIFT ARABJOAX, Dept FIN, Acct
                                                                                                 No. 0100/897240-0/900-J073ARAB       1000000000100897240900
OAR     Qatar Islamic Bank SAQ, Doha, SWIFT QISBQAQA, Dept FIN, Acct
        No. 100073427QAR202789-QA61QISB000000000102027890013
                                                                                         JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct
                                                                                                 No. 653-0442224
SAR     The Saudi British Bank, Riyadh, SWIFT SABBSARI, Dept COM, Acct
        No. 001-551746-021-SA4845000000001551746021
                                                                                         JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept FIN, Acct
SAR     The Saudi British Bank, Riyadh, SWIFT SABBSARI, Dept FIN, Acct                           No. 653-0442224
        No. 001-5517 46-021-SA48450000000015517 46021                                    KWD      Al Ahli Bank of Kuwait (K.S.C.), Kuwait, SWIFT ABKKKWKW, Dept COM, Acct
                                                                                                 No. 0900-612480-050-KW51 ABKK0000000000900612480050
SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
        No. 52018527274-SE905000000005201852727        4
                                                                                         KWD      Al Ahli Bank of Kuwait (K.S.C.), Kuwait, SWIFT ABKKKWKW, Dept FIN, Acct
SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct              No. 0900-612480,050-KW51 ABKK0000000000900612480050
        No. 5201852727 4-SE9050000000052018527274
                                                                                         LKR     Hatton National Bank Limited, Colombo, SWIFT HBLILKLX, Dept COM, Acct
                                                                                                 No. 054010065035
SGD     Sumitomo Mitsui Banking Corporation,
        Singapore, SWIFT SMBCSGSG, Dept COM, Acct No. 3437269
                                                                                         LKR     Hatton National Bank Limited, Colombo, SWIFT HBLILKLX, Dept FIN, Acct
SGD     Sumitomo Mitsui Banking Corporation, Singapore, SWIFT SMBCSGSG, Dept FIN, Acct           No. 054010065035
        No. 3437269             .                                                        MAD      Attijariwafa Bank, Casablanca, SWIFT BCMAMAMC, Dept COM, Acct
                                                                                                 No. 007780000016100090257273
USO     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct
                                                                                         MAD      Attijariwafa Bank, Casablanca, SWIFT BCMAMAMC, Dept FIN, Acct
        No. 3582-021617-001
                                                                                                 No. ·007780000016100090257273
USO     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct
        No. 3582-021617-001
                                                                                         NOK      DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001.02.28067
ZAR     Absa Bank Limited, Johannesburg, SWIFT ABSAZAJJ, Dept COM, Acct
                                                                                         NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001.02.28067
        No. 188607-ZAR-6712-01
                                                                                         NZD·    ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept COM, Acct
                                                                                                 No. 229161 NZD00001
ZAR     Absa Bank Limited, Johannesburg, SWIFT ABSAZAJJ, Dept FIN, Acct
                                                                                         NZD     ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept FIN, Acct
        No. 188607-ZAR-6712-01                                                If
                                                                                                 No. 229161 NZD00001
                                                                                         OMR      HSBC Bank Oman SAOG, Muscat, SWIFT BBMEOMRX, Dept COM, Acct
Emirates Investment Bank PJSC                                                                    No. 219-000692-001
Festival Tower, 15th Floor Dubai Festival City                                           OMR      HSBC Bank Oman SAOG, Muscat, SWIFT BBMEOMRX, Dept FIN, Acct
Tel (971-4) 2317777       Fax (971-4) 2317788                                                    No. 219-000692-001
Prin Corr                                                                                PHP     Standard Chartered Bank, Metropolitan Manila, SWIFT SCBLPHMM, Dept COM, Acct
AED Central Bank of the United Arab Emirates, Abu                                                No. 147167701134
           Dhabi, SWIFT CBAUAEAA, Dept COM, Acct No. 2000-207810-001-AE64  0010 0020     PHP     Standard Chartered Bank, Metropolitan Manila, SWIFT SCBLPHMM, Dept FIN, Acct
           0020 7810 001                                                                         No. 147167701134
EUR Standard Chartered Bank, Frankfurt, SWIFT SCBLDEF:><i,Dept COM, Acct                 PKR     Banklslami Pakistan Limited, Karachi, SWIFT BKIPPKKA, Dept COM, Acct
           No. 018301308-DE79512305000018301308                                                  No. 1003-2080915-0075
EUR Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept FIN, Acct                   PKR     Banklslami Pakistan Limited, Karachi, SWIFT BKIPPKKA, Dept FIN, Acct
           No. 018301308-DE79512305000018301308                                                  No. 1003-2080915-0075
GBP        Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct               PKR     Standard Chartered Bank (Pakistan) Limited,
           No. 01266501801-GB61SCBL60910412665018                                                Karachi, SWIFT SCBLPKKX, Dept COM, Acct No. 15059017901
GBP        Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept FIN, Acct               PKR     Standard Chartered Bank (Pakistan) Limited,
           No. 01266501801-GB61SCBL60910412665018                                                Karachi, SWIFT SCBLPKKX, Dept FIN, Acct No. 15059017901
USO Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct               OAR     Doha Bank, Doha, SWIFT DOHBQAQA, Dept COM, Acct No. 201/13304/1/2006/0
         · No. 3582026294001                                                             OAR     Doha Bank, Doha, SWIFT DOHBQAQA, Dept FIN, Acct No. 201/13304/1/2006/0
USO Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct               SAR     The Saudi British Bank, Riyadh, SWIFT SABBSARI, Dept COM, Acct
           No. 3582026294001                                                                     No. 001-551993-021-SA 8945000000001551993021
                                                                                         SAR     The Saudi British Bank, Riyadh, SWIFT SABBSARI, Dept FIN, Acct
                                                                                                 No. 001-551993-021-SA 8945000000001551993021
Emirates Islamic Bank                                                                    SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
Dubai Healthcare City, The Executive Office Building no. 16                                      No. 5201-85-309-17
Tel (971-4) 701 5210 Fax (971-4) 232 9575                                                SEK     Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct
Prin Corr                                                                                        No. 5201-85-309-17
AUD Australia and New Zealand Banking Group Limited,                                     SGD     Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept COM, Acct
        Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 229161-001                                 No. 106343122
AUD Australia and New Zealand Banking Group Limited,                                     SGD     Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept FIN, Acct
        Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 229161-001                                 No. 106343122
BOT     AB Bank Limited, Dhaka, SWIFT ABBLBDDH, Dept COM, Acct No. 4070-112704-030       TRY    Turkiye Garanti Bankasi A.S., istanbul, SWIFT TGBATRiS093, Dept COM, Acct
BDT     AB Bank Limited, Dhaka, SWIFT ABBLBDDH, Dept FIN, Acct No. 4070-112704-030               No. 0093000006499542-TR480006200093000006499542
BHD National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept COM, Acct            TRY    Turkiye Garanti Bankasi A.S., istanbul, SWIFT TGBATRIS093, Dept FIN, Acct
        No. 99295229                                                                             No. 0093000006499542-TR480006200093000006499542
BHD      National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept FIN, Acct       USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 3600-1478
        No. 99295229                                                                     USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept FIN, Acct No. 3600-1478
CAD Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct                        ZAR     FirstRand Bank Ltd, Johannesburg, SWIFT FIRNZAJJ, Dept COM, Acct No. 9021574
        No. 095911358035                                                                 ZAR     FirstRand Bank Ltd, Johannesburg, SWIFT FIRNZAJJ, Dept FIN, Acct No. 9021574
CAD Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct
        No. 095911358035
CHF Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ, Dept COM, Acct                   EMIRATES NBD PJSC
        No. 0835-987032-53-000                                                           Beniyas Road Deira
CHF Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ, Dept FIN, Acct                   Tel (971-4) 2256900      Fax (971-4) 2341970
        No. 0835-987032-53-000                                                           Prin Corr
CNY      Standard Chartered Bank (China) Limited,                                        AED Central Bank of the United Arab Emirates, Abu
        Shanghai, SWIFT SCBLCNSXSHA, Dept COM, Acct No. 000000501510665283                       Dhabi, SWIFT CBAUAEAA, Dept COM, Acct
CNY      Standard Chartered Bank (China) Limited,                                                No. 2000-026201-001-AE410010002000026201001
        Shanghai, SWIFT SCBLCNSXSHA, Dept FIN, Acct No. 000000501510665283               AED     Central Bank of the United Arab Emirates, Abu
DKK Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept COM, Acct                                   Dhabi, SWIFT CBAUAEAA, Dept FIN, Acct
        No. 3007535228                                                                           No. 2000-026201-001-AE410010002000026201001
DKK Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007535228            AUD National Australia Bank Limited, Melbourne, SWIFT NATAAU33033, Dept COM, Acct
EGP      Emirates National Bank of Dubai SAE, Cairo, SWIFT EBILEGCX, Dept COM, Acct              No. 1803005053500
        No. 1269318540503                                                                AUD      National Australia Bank Limited, Melbourne, SWIFT NATAAU33033, Dept FIN, Acct
EGP      Emirates National Bank of Dubai SAE, Cairo, SWIFT EBILEGCX, Dept FIN, Acct              No. 1803005053500
        No. 1269318540503                                                                BOT     Standard Chartered Bank, Dhaka, SWIFT SCBLBDDX, Dept COM, Acct
EUR Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct No. 52465400                       No. 15619029401
EUR Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct No. 52465400               BOT     Standard Chartered Bank, Dhaka, SWIFT SCBLBDDX, Dept FIN, Acct
EUR Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct No. 400 88 56 619                  No. 15619029401
        00 EUR                                                                           BHD      National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept COM, Acct
EUR Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct No. 400 88 56 619                  No. 99418118-BH73 NBOB 0000 0099 4181 18
        00 EUR                                                                           BHD      National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept FIN, Acct
GBP      HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct No. 411626                        No. 99418118-BH73 NBOB 0000 0099 4181 18
GBP       HSBC Bank pie, London, SWIFT MIDLGB22, Dept FIN, Acct No. 411626
                   Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 25 of 29
 December 2017 - May 2018                                                                                                                                            Dubai
  The Bank Directory
 Worldwide Correspondents                                                                                      UNITED ARAB EMIRATES 1419

 EMIRATES NBD PJSC continued                                                              Hinduja Bank (Middle East) Ltd
 CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct                    Dubai International Financial Center, Building GV 10, 2nd Floor, Unit 1,
         No. 09591-225-179-1                                                              Tel (971-4) 436 65 88    Fax (971-4) 436 65 89
 CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct                    Prin Corr
         No. 09591-225-179-1                                                              AED      Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept COM, Acct
 CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct                            No. CH38 0882 7001 0863 0878 4 via UNBEAEAA AcctNo: IBAN:
         No. 02300-0000-8818-9050-0000                                                            AE210450000011014846546
 CHF     UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept FIN, Acct                    AED     Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept FII\I, Acct
         No. 02300-0000-8818-9050-0000                                                            No. CH38 0882 7001 0863 0878 4 via UNBEAEAA AcctNo: IBAN:
 DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM, Acct                              AE210450000011014846546
         No. 3007506791                                                                   AUD      Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept COM, Acct
 DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct No. 3007506791               No. CH14 0882 700108631503 6 via INSECHZZ AcctNo: Acct nr: AUD 40.296.346
 EGP     Emirates National Bank of Dubai SAE, Cairo, SWIFT EBILEGCX, Dept COM, Acct       AUD      Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept FIN, Acct
         No. 1269327562301                                                                        No. CH14 0882 700108631503 6 via INSECHZZ AcctNo: Acct nr: AUD 40.296.346 ·
 EGP     Emirates National Bank of Dubai SAE, Cairo, SWIFT EBILEGCX, Dept FIN, Acct       CAD      Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept COM, Acct
         No. 1269327562301                                                                        No. CH29 0882 7001 0863 1612 4 via BNDCCAMMINT AcctNo: Acct. nr:107951 228
 EUR     BNP Paribas, Paris, SWIFT BNPAFRPP, Dept COM, Acct No. 064501268                         001 001 01
 EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct      CAD      Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept FIN, Acct
         No. 100 951 7913 1000                                                                    No. CH29 0882 700108631612 4 via BNDCCAMMINT AcctNo: Acct nr:107951 228
 EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct              001 001 01
         No. 100 951 7913 1000                                                            CHF     Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept COM, Acct
 EUR     ING Belgique SA, Brussels, SWIFT BBRUBEBB010, Dept COM, Acct                             No. CH72 0882 7001 0863 0400 1
         No. 301-0186113-51                                                               CHF     Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept FIN, Acct
 GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct                                No. CH72 0882 7001 0863 0400 1
         No. 20325320284661                                                               EUR     Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept COM, Acct:·
 GBP     Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct                                No. 'CH43 0882 7001 0863 0597 8
         No. 20325320284661                                                               EUR     Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept COM, Acct
 HKD     Standard Chartered Bank (Hong Kong) Limited,                                             No. CH43 0882 7001 0863 0597 8 via KREDBEBB AcctNo: Ale No. : 480-9451087-94
         Kowloon, SWIFT SCBLHKHH, Dept COM, Acct No. 447 094 2056 3                       EUR     Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept FIN, Acct
 HKD     Standard Chartered Bank (Hong Kong) Limited,                                             No. CH43 0882 7001 0863 0597 8 via KREDBEBB AcctNo: Ale No. : 480-9451087-94
         Kowloon, SWIFT SCBLHKHH, Dept FIN, Acct No. 447 094 2056 3                       GBP     Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept COM, Acct
  INR   HDFC Bank Ltd, Mumbai, SWIFT HDFCINBB, Dept COM, Acct No. 600 390000259                   No. CH34 0882 7001 0863 0982 6 via BARCGB22 AcctNo: IBAN: GB84 BARC 2032
_ INR   ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept COM, Acct No. 0004 050756",5                 5313 1174 80
  INR   ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept FIN, Acct No. 0004 05075075          GBP     Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept FIN, Acct
 JOD     Arab Bank Pie, Amman, SWIFT ARABJOAX, Dept COM, Acct No. 01000-99778-1/900               No. CH34 0882 7001 0863 0982 6 via BARCGB22 AcctNo: IBAN: GB84 BARC 2032
 JOO     Arab Bank Pie, Amman, SWIFT ARABJOAX, Dept FIN, Acct No. 01000-99778-1/900               5313 1174 80
 JPY     Mizuho Bank Ltd, Tokyo, SWIFT MHCBJPJT, Dept COM, Acct No. 1266010               NOK     Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept COM, Acct
 JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct              No. CH22 0882 7001 0863 1857 8 via INSECHZZ AcctNo: Acct nr: NOK 40.296.362
         No. 653-0443247                                                                  NOK     Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept FIN, Acct
 JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept FIN, Acct              No. CH22 0882 7001 0863 1857 8 via INSECHZZ AcctNo: Acct nr: NOK 40.296.362
         No. 653-0443247                                                                  USD     Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept COM, Acct
 KWD      National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept COM, Acct                    No. CH49 0882 7001 0863 0684 O via RZBAA TWW AcctNo: Acct nr: 070-55.030.233
         No. 1000372151-KW7 4NBOK0000000000001000372151'                                  USD     Hinduja Bank (Switzerland) Ltd, Geneva, SWIFT ABSGCHGG, Dept FIN, Acct No. CH
 KWD      National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept FIN, Acct                    49 0882 7001 0863 0684 0 via BNDCCAMMINT AcclNo: Account No.: 107951 240 002
         No. 1000372151-KW74NBOK0000000000001000372151                                            001 01
 LKR     Hatton National Bank Limited, Colombo, SWIFT HBLILKLX, Dept COM, Acct
         No. 054010064948
 LKR     Hatton National Bank Limited, Colombo, SWIFT HBLILKLX, Dept FIN, Acct
                                                                                          HSBC Financial Services (Middle East) Limited
                                                                                          16th Floor Twin Towers, 201 Beniyas Road, Deira
         No. 054010064948
                                                                                          Tel (971-4) 5077423  Fax (971-4) 2273522
 MAD     Attijariwafa Bank, Casablanca, SWIFT BCMAMAMC, Dept COM, Acct
                                                                                          Prin Corr
         No. 007780000016500090252209
 MAD                                                                                      EUR      HSBC Bank Middle East Limited, Dubai, SWIFT BBMEAEAD, Dept COM, Acct No. via
         Attijariwafa Bank, Casablanca, SWIFT BCMAMAMC, Dept FIN, Acct
                                                                                                  MIDLGB22
         No. 007780000016500090252209
 NOK                                                                                      USD     HSBC Bank Middle East Limited, Dubai, SWIFT BBMEAEAD, Dept COM, Acct No. via
         DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001-02-28172
 NOK     DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN, Acct No. 7001-02-28172                     MRMDUS33
 NZD     ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept COM, Acct
         No. 737494/00001 NZD
 NZD
                                                                                          Kuwait Turkish Participation Bank Dubai ltd.
         Bank of New Zealand, Wellington, SWIFT BKNZNZ22, Dept COM, Acct
                                                                                          Office 903, Level 9, Al Fattan Currency House Tower 1, DIFC
         No. 2331600000
                                                                                          Tel (971-4) 384 1000   Fax (971-4) 327 4422
 NZD     Bank of New Zealand, Wellington, SWIFT BKNZNZ22, Dept FIN, Acct No. 2331600000
                                                                                          Prin Corr
 OMR      BankMuscat S.A.O.G., Muscat, SWIFT BMUSOMRX, Dept COM, Acct
                                                                                          EUR      HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM
         No. 0001000013750029
                                                                                          USD      HSBC Bank USA, National Association, New York
 OMA      BankMuscat S.A.O.G., Muscat, SWIFT BMUSOMRX, Dept FIN, Acct
                                                                                                  City, SWIFT MRMDUS33, Dept COM
         No. 0001000013750029
  PKR    Standard Chartered Bank (Pakistan) Limited,
         Karachi, SWIFT SCBLPKKX, Dept COM, Acct                                          MashreqBank PSC
         No. 15059017801-PK18SCBL0000015059017801                                         Omar Bin Al Khatab Street
  PKR    Standard Chartered Bank (Pakistan) Limited,                                      Tel (971-4) 222 3333    Fax (971-4) 222 6061
         Karachi, SWIFT SCBLPKKX, Dept FIN, Acct                                          Prin Corr
         No. 15059017801-PK18SCBL0000015059017801                                         AED     Central Bank of the United Arab Emirates, Abu
  OAR    Doha Bank, Doha, SWIFT DOHBOAOA, Dept FIN, Acct No. 201-13303-01-2006-0                  Dhabi, SWIFT CBAUAEAA, Dept COM, Acct No. 2000-033-201-001
  OAR    Qatar National Bank (SAO.), Doha, SWIFT QNBAOAOA, Dept COM, Acct                 AED     Central Bank of the United Arab Emirates, Abu
         No. 0001-810030-001                                                                      Dhabi, SWIFT CBAUAEAA, Dept FIN, Acct No. 2000-033-201-001
  SAR    EMIRATES NBD PJSC, Riyadh, SWIFT EBILSARI, Dept FIN, Acct                        AUD     Australia and New Zealand Banking Group Limited,
         No. 1266027367401-SA 1595000001266027367401                                              Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 216879AUD00001
  SAR    The Saudi British Bank, Riyadh, SWIFT SABBSARI, Dept COM, Acct                   AUD     Australia and New Zealand Banking Group Limited,
         No. 001-551936-021-SA87 45000000001551936021                                             Melbourne, SWIFT ANZBAU3M, Dept FIN, Acct No. 216879AUD00001
  SEK    Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct      BDT     Sonali Bank Limited, Dhaka, SWIFT BSONBDDH, Dept COM, Acct No. NRAT B - 16 -
         No. 5201-85-300-46                                                                       02A
  SEK    Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct      BDT     Sonali Bank Limited, Dhaka, SWIFT BSONBDDH, Dept FIN, Acct No. NRAT B - 16 -
         No. 5201-85-300-46                                                                       02A
  SGO    Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept COM, Acct               BHD     MashreqBank PSC, Manama, SWIFT BOMLBHBM, Dept COM, Acct
         No. 0109382269                                                                           No. 030190002112
  SGO    Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept FIN, Acct               BHD     MashreqBank PSC, Manama, SWIFT BOMLBHBM, Dept FIN, Ace/No. 030190002112
         No. 0109382269                                                                   BHD     National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept FIN, Acct
  USO    Bank of America, National Association, New York                                          No. 030190002112
         City, SWIFT BOFAUS3N, Dept COM, Acct No. 6550286074                              CAD     Bank of Montreal, Toronto, SWIFT BOFMCAT2, Dept COM, Acct No. 31441044377
  USO    Citibank, NA, New York City, SWIFT CITIUS33, Dept COM, Acct No. 3602 3618        CAD     Bank of Montreal, Toronto, SWIFT BOFMCAT2, Dept FIN, Acct No. 31441044377
  USD    Deutsche Bank Trust Company Americas, New York                                   CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct
         City, SWIFT BKTRUS33, Dept COM, Acct No. 04-030-194                                      No. 095912351757 MASS
  USO    Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct           CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct
         No. 3582-091829-001                                                                      No. 095912351757 MASS
  Uso    Wells Fargo Bank, National Association, New York                                 CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM, Acct
         City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000293869739                                No. 0835-0988020-73-000
  ZAR    FirstRand Bank Ltd, Johannesburg, SWIFT FIRNZAJJ, Dept COM, Acct No. 9019944     CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct
  ZAR    FirstRand Bank Ltd, Johannesburg, SWIFT FIRNZAJJ, Dept FIN, Acct No. 9019944             No. 0835-0988020-73-000
                   Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 26 of 29
             Dubai                                                                                                                                December 2017 - May 2018
                                                                                                                                                        The Bank Directory
 1420 UNITED ARAB EMIRATES                                                                                                                        Worldwide Correspondents


 MashreqBank PSC continued,                                                                   USD     MashreqBank PSC, New York City, SWIFT MSHQUS33, Dept FIN, Acct No. 70123452
                                                                                              ZAR     The Standard Bank of South Africa Limited,
 CNY     Bank of China (Hong Kong) Limited, Hong Kong
                                                                                                      Johannesburg, SWIFT SBZAZAJJ, Dept COM, Acct No. 7220078
         Island, SWIFT BKCHHKHH838, Dept COM, Acct No. 01287560119029
                                                                                              ZAR     The Standard Bank of South Africa Limited,
 CNY     Bank of China (Hong Kong) Limited, Hong Kong
                                                                                                      Johannesburg, SWIFT SBZAZAJJ, Dept FIN, Acct No. 7220078
         Island, SWIFT BKCHHKHH838, Dept FIN, Acct No. 01287560119029
 DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKKCUS,. Dept COM, Acct
         No. 3007535155                                                                       Mirabaud (Middle East) Limited
 DKK      Danske Bank A/S, Copenhagen, SWIFT DABADKKKCUS, Dept FIN, Acct                      24th Floor, North Tower, Emirates Financial Towers Dubai International Finan$'ial Centre
         No. 3007535155                                      .                     .          Tel (971-4) 426 6777 Fax (971-4) 426 6766
 EGP     MashreqBank PSC, Cairo, SWIFT MSHQEGCA, Dept COM, Acct No. 0195000009
                                                                                              Prin Corr
 EGP     MashreqBank PSC, Cairo, SWIFT MSHQEGCA, Dept FIN, Acct No. 0195000009
                                                                                              AUD      Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct No. 504937-13000
 EUR     MashreqBank PSC, London, SWIFT MSHQGB2L, · Dept COM, Acct No. 10073
                                                                                                       via WPACAU2F
 EUR     MashreqBank PSC, London, SWIFT MSHQGB2L, Dept FIN, Acct No. 10073                    CAD      Westpac Banking Corporation, Sydney, SWIFT WPACAU2F, Dept COM, Acct
 EUR    . National Westminster Bank PLC, London, SWIFT NWBKGB2l, Dept COM
                                                                                                       No. 504937-25000 via ROYCCAT2                                   .        .
 GBP      MashreqBank PSC, London, SWIFT MSHQGB2L, Dept COM, Acct No.. 6572
                                                                                              CHF      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF; Dept COM, Acct
 GBP      MashreqBank PSC, London, SWIFT MSHQGB2L, Dept FIN, Acct No. 6572
                                                                                                       No. 100-951768100
 GBP      National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept COM                     CNY      Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct
 HKD      MashreqBank PSC, Hong Kong Island, SWIFT MSHQHKHH, Dept COM, Acct                            No. 504937-185000 via BKCHHKHH AcctNo: Ale Number: 012-875-60115755
         No. 10000947                                                                         CZK      Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct
 HKD      MashreqBank PSC, Hong Kong Island, SWIFT MSHQHKHH, Dept FIN, Acct
                                                                                                       No. 504937-525000 via CRESCHZZ80A
         No. 10000947                                                                         DKK      Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct No. 504937-29000
 INR    Axis Bank, Mumbai, SWIFT AXISINBB, Dept COM, Acct No. 915020037219003
                                                                                                       via SYBKDK22
 INR    ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept COM, Acct No. 000405075162
                                                                                              EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
 INR    MashreqBank PSC, Mumbai, SWIFT MSHQINBB, Dept COM, Acct No. 61022015
                                                                                                       No. 100-951768100
         HONRE                                                                                GBP       Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
 INR    MashreqBank PSC, Mumbai, SWIFT MSHQINBB, Dept FIN, Acct No. 61022015
                                                                                                       No. 100-951768100
         HONRE                                                                                HKD      Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct
 JOD     The Housing Bank for Trade & Finance, Amman, SWIFT HBHOJOAX, Dept COM, Acct
                                                                                                       No. 504937-289000 via HSBCHKHHHKH                                          .
         No. 0000618000101001                                                                 JPY     Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct No. 504937-57000
 JOD     The Housing Bank for Trade & Finance, Amman, SWIFT HBHOJOAX, Dept FIN, Acct
                                                                                                       via BOTKJPJT
         No. 0000618000101001                                                                 KWD Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct
 JPY     Mizuho Bank Ltd, Tokyo, SWIFT MHCBJPJT, Dept COM, Acct
                                                                                                       No. 504937-337000 via UBSWCHZH80A
         No. 146JPY-CST0629010                                                 .,-            NOK       Mirabaud & Cie SA, Geneva, S'{VIFT MIRACHGG, Dept COM, Acct No. 504937-65000
 JPY     Mizuho Bank Ltd, Tokyo, SWIFT MHCBJPJT, Dept FIN, Acct No. 146JPY-CST0629010
                                                                                                       via DNBANOKK                   .
 KRW       KEB Hana Bank, Seoul, SWIFT HNBNKRSE, Dept COM, Acct No. 06091000102001
                                                                                              NZD      Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, ._DeptCOM, Acct
 KRW       KEB Hana Bank, Seoul, SWIFT HNBNKRSE, Dept FIN, Acct No. 06091000102001
                                                                                                       No. 504937-197000 via CRESCHZZ80A
 KWD       Gulf Bank KSCP, Kuwait, SWIFT GULBKWKW, Dept COM, Acct                             RUB      Credit Suisse (Schweiz) AG, Zilrich, SWIFT CRESCHZZ80A, Dept COM, Acct
         No. KW10GULB0000000000000005486234
                                                                                                       No. 504937-550000 via UBSWCHZH80A                  .
 KWD       Gulf Bank KSCP, Kuwait, SWIFT GULBKWKW, Dept FIN, Acct
                                                                                              SEK      Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct No.:504937-77000
         No. KW10GULB0000000000000005486234
                                                                                                       via ESSESESS
 KWD       MashreqBank PSC, Kuwait, SWIFT MSHQKWKW, Dept COM; Acct                            SGD      Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct
         No. 060190021054
                                                                                                       No. 504937-493000 via CRESCHZZ80A
  LKR    Bank of Ceylon, Colombo, SWIFT BCEYLKLX, Dept COM, Acct No. 0001431853
                                                                                              USD      Deutsche Bank Trust Company Americas, New York
  LKR    Bank of Ceylon, Colombo, SWIFT BCEYLKLX, Dept FIN, Acct No. 0001431853
                                                                                                       City, SWIFT BKTRUS33, Dept COM, Acct No. 04 448 005
• MAD     Attijariwafa Bank, Casablanca, SWIFT BCMAMAMC, Dept FIN, Acct No. 016 H             XAG      Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct
         902574                                                                                        No. 504937-701000 via UBSWCHZH80A
 NOK      Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept COM,. Acct                        XAU      Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct
         No. 60010228029/BOMLDXB
                                                                                                       No. 504937-701000 via UBSWCHZH80A
 NOK      Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept FIN, Acct                         XPD      UBS Switzerland AG, Zilrich, SWIFT UBSWCHZH80A, Dept COM, Acct
         No. 60010228029/BOMLDXB                                                                       No. 504937-701000 via UBSWCHZH80A
 NPR      Nepal Investment Bank Ltd., Kathmandu, SWIFT NIBLNPKT, Dept COM, Acct               XPT      Mirabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct
         No. 00101010274944
                                                                                                       No. 504937-701000 via UBSWCHZH80A
 NZD     ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept COM, Acct
                                                                                              ZAR      Mlrabaud & Cie SA, Geneva, SWIFT MIRACHGG, Dept COM, Acct No. 504937-85000
         No. 216.789NZD00001                                                                           via FIRNZAJJ
 NZD      ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22, Dept FIN, Acct
          No. 216789NZD00001
 OMR       HSBC Bank Oman SAOG, Muscat, SWIFT BBMEOMRX, Dept COM, Acct                        Noor Bank PJSC
          No. 219-000551-001                                                                  Building 1, Level 8, Emaar Square Downtown Dubai
 OMR       HSBC Bank Oman SAOG, Muscat, SWIFT BBMEOMRX, Dept FIN, Acct                        Tel (971-4) 4268888        Fax (971-4) 3456789
          No. 219-000551-001                                                                  Prin Corr
 PHP      BOO Unibank Inc, Metropolitan Manila, SWIFT BNORPHMM, Dept COM, Acct                AUD       Commonwealth Bank of Australia, Sydney, SWIFT CTBAAU2S, Dept COM, Acct
          No. 2782060321                                                                                No. 100443601 AUD112601
 PHP      BDO Unibank Inc, Metropolitan Manila, SWIFT BNORPHMM, Dept FIN, Acct                AUD       Commonwealth Bank bf Australia, Sydney, SWIFT CTBAAU2S, Dept FIN, Acct
          No. 2782060321                                                                                No. 100443601AUD112601
 PKR      MCB Bank Limited, Karachi, SWIFT MUCBPKKA, Dept COM, Acct No. 0069 01 01            BHD       Bahrain Islamic Bank BSC, Manama, SWIFT BIBBBHBM, Dept COM, Acct
          0009770                                                                                       No. 100000118041
 PKR      MCB Bank Limited, Karachi, SWIFT MUCBPKKA, Dept FIN, Acct No. 0069 01 01            BHD       Bahrain Islamic Bank BSC, Manama, SWIFT BIBBBHBM, Dept FIN, Acct
          0009770                                                                                       No. 100000118041
 QAR      MashreqBank PSC, Doha, SWIFT MSHQQAQA, Dept COM, Acct No. 020190060002              CAD       Bank of Montreal, Toronto, SWIFT BOFMCAT2, Dept COM, Acct No. '3144 1034 961
 QAR      MashreqBank PSC, Doha, SWIFT MSHQQAQA, Dept FIN, Acct No. 020190060002              CAD       Bank of Montreal, Toronto, SWIFT BOFMCAT2, Dept FIN, Acct No. '3144 1034 961
 SAR      Banque Saudi Fransi, Riyadh, SWIFT BSFRSARI, Dept COM, Acct No. 005 2080            CHF       Banque de Commerce et de Placements SA,
          0275--SA56 5500 0000 0005 2080 0275                                                           Geneva, SWIFT BPCPCHGG, Dept COM, Acct No. 10604077-0100
 SAR      The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct                CHF       Banque de Commerce et de Placements SA,
          No. 55530357000106                                                                            Geneva, SWIFT BPCPCHGG, Dept FIN, Acct No. 10604077-0100
 SAR      The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept FIN, Acct                EUR       Natixis, Paris, SWIFT NATXFRPP; Dept COM, Acct
          No. 55530357000106                                                                            No. FR7630007999990639039700069
 SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct         EUR       Natixis, Paris, SWIFT NATXFRPP, Dept FIN, Acct
          No. 52018528157                                                                               No. FR7630007999990639039700069
 SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct         EUR       Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept COM, Acct
          No. 52018528157                                                                               No. '050007808
 SGD      United Overseas Bank Limited, Singapore, SWIFT UOVBSGSG, Dept COM, Acct             EUR       Standard Chartered Bank, Frankfurt, SWIFT SCBLDEFX, Dept FIN, Acct
          No. 1013998561                                                                                No. '050007808
 SGD      United Overseas Bank Limited, Singapore, SWIFT UOVBSGSG, Dept FIN, Acct             GBP       Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct
          No. 1013998561                                                                                No. XX-XXXXXXX-01
 THB      The Siam Commercial Bank Public Company Limited,                                    GBP       Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept FIN, Acct
          Bangkok, SWIFT SICOTHBK, Dept COM, Acct No. 1113913300                                        No. XX-XXXXXXX-01
 THB      The Siam Commercial Bank Public Company Limited,                                    GBP       The Bank of New York Mellon, London, SWIFT IRVTGB2X, Dept COM, Acct
          Bangkok, SWIFT SICOTHBK, Dept FIN, Acct No. 1113913300                                        No. GB571RVT70022585473860
 TND      Amen Bank S.A., Tunis, SWIFT CFCTTNTT, Dept FIN, Acct No. 078070081157157246        GBP       The Bank of New York Mellon, London, SWIFT IRVTGB2X, Dept FIN, Acct
          62                                                                                            No. GB571RVT70022585473860
 TRY      Turkiye is Bankasi A.S., istanbul, SWIFT ISBKTRIS, Dept COM, Acct No. 01790003427   INR      ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept COM, Acct No. 405075628
 TRY      Turkiye is Bankasi A.S., istanbul, SWIFT ISBKTRIS, Dept FIN, Acct No. 01790003427   INR      ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept FIN, Acct No. 405075628
 USD      MashreqBank PSC, New York City, SWIFT MSHQUS33, Dept COM, Acct                      JOD       Jordan Islamic Bank, Amman, SWIFT JIBAJOAM, Dept COM, Acct
          No. 70120817 via BOMLAEADEBC                                                                  No. '0999970794402400013
 USD      MashreqBank PSC, New York City, SWIFT MSHQUS33, Dept COM, Acct                      JOD       Jordan Islamic Bank, Amman, SWIFT JIBAJOAM, Dept FIN, Acct
          No. 70123452                                                                                  No. '0999970794402400013
           Case
Decemb~r 2017  - May1:20-mc-00131-VSB
                     2018                                             Document 5-4 Filed 03/04/20 Page
                                                                                                   Dubai27 of 29
                                                                                                         - Ras Al Khaimah
The Bank Directory
Worldwide Correspondents                                                                                     UNITED ARAB EMIRATES 1421
NoorBankPJSCcontinued                                                                     EUR     Commerzbank AG, Frankfurt; SWIFT COBADEFF, Dept FIN, Acct
JPY Sumitomo Mitsui Banking       Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct              No. 400885650200-DE76500400000885650200
        No. 4911                                                                          GBP     Clearstream Banking S.A., Luxembourg, SWIFT CEDELULL, Dept FIN, Acct No. 88952
JPY     Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct        GBP     Clearstream Banking S.A., Luxembourg, SWIFT CEDELULL, Dept FIN, Acct No. 88952
        No. 491"1                                                                         GBP     Lloyds Bank Pie, London, SWIFT LOYDGB2L, Dept FIN, Acct No. 01026144
KWD      Boubyan Bank (KSC), Kuwait, SWIFT BBYNKWKW, Dept COM, Acct                       GBP     Lloyds Bank Pie, London, SWIFT LOYDGB2L, Dept FIN, Acct No. 01026144
        No. '0090191-001                                                                  HKD     Standard Chartered Bank (Hong Kong) Limited,
KWD      Boubyan Bank (KSC), Kuwait, SWIFT BBYNKWKW, Dept FIN, Acct No. '0090191-001              Kowloon, SWIFT SCBLHKHH, Dept FIN, Acct No. 44709462568
LKR     Bank of Ceylon, Colombo, SWIFT BCEYLKLX, Dept COM, Acct No. 71877616              HKD     Standard Chartered Bank (Hong Kong) Limited,
LKR     Bank of Ceylon, Colombo, SWIFT BCEYLKLX, Dept FIN, Acct No. 71877616                      Kowloon, SWIFT SCBLHKHH, Dept FIN, Acct No. 44709462568
OMR      BankMuscat S.A.O.G., Muscat, SWIFT BMUSOMRX, Dept COM, Acct                      INR    ICICI Bank ltd, Mumbai, SWIFT ICICINBB, Dept FIN, Acct No. 000405075097
        No. '0001012113780012             .                                               INR    ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept FIN, Acct No. 000405075097
OMR      BankMuscat S.A.0.G., Muscat, SWIFT BMUSOMRX, Dept FIN, Acct                      JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept FIN, Acct
        No. '0001012113780012                                                                     No. 653-0431613
PKR     United Bank Limited, Karachi, SWIFT UNILPKKA, Dept COM, Acct No. 188701080005     JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept FIN, Acct
PKR     United Bank Limited, Karachi, SWIFT UNILPKKA, Dept FIN, Acct No. 188701080005             No. 653-0431613
QAR     Qatar Islamic Bank SAO, Doha, SWIFT QISBQAQA, Dept COM, Acct                      KES     Barclays Bank of Kenya Limited, Nairobi, SWIFT BARCKENX, Dept FIN, Acct
        No. 0111107360085                                                                         No. 2032072979
OAR     Qatar Islamic Bank SAO, Doha, SWIFT QISBQAQA, Dept FIN, Acct                      KES     Barclays Bank of Kenya Limited, Nairobi, SWIFT BARCKENX, Dept FIN, Acct
        No. 0111107360085                                                                         No. 2032072979
QAR     The Commercial Bank (QSC), Doha, SWIFT CBQAQAQA, Dept COM, Acct                   KWD      National Bank of Kuwait SAKP, Kuwait,. SWIFT NBOKKWKW, Dept FIN, Acct
        No. 4010-004736-001                                                                       No. KW28NBOK0000000000001000430500
OAR     The Commercial Bank (QSC), Doha, SWIFT CBQAQAQA, Dept FIN, Acct                   KWD      National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept FIN, Acct
        No. 4010-004736-001                                                                       No. KW28NBOK0000000000001000430500
SAR     Alawwal Bank, Riyadh,. SWIFT AAALSARI, Dept COM, Acct No. 010204315009            LKR     Hatton National Bank Limited, Colombo, SWIFT HBLILKLX, Dept FIN, Acct
SAR     Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept FIN, Acct No. 010204315009                     No. 054010064871                                                .
SGD     Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept COM, Acct                LKR     Hatton National Bank Limited, Colombo, SWIFT HBLILKLX, Dept FIN, Acct
        No. '0109304578                                                                           No. 054010064871                                  ··
SGD     Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept FIN, Acct                NOK     Nordea Bank AB (publ), Oslo, SWIFT NDEANOKK, Dept FIN, Acct
        No. '0109304578                                                                           No. 60010228118-N03760010228118
USD     Citibank, N.A., New York City, SWIFT CITIUS33, Dept COM, Acct No. 36934163        NOK     Nordea Bank AB (pub!), Oslo, SWIFT NDEANOKK, Dept FIN, Acct
USD     Citibank, NA, New York City, SWIFT CITIUS33, Dept FIN, Acct No. 36934163                  No. NO3760010228118-60010228118
USO     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, ~ct             OMR      BankMuscat S.A.O.G., Muscat, SWIFT BMUSOMRX, Dept FIN, Acct
        No. 3582-021134-001                                                                       No. 0001000016340158              .
USO     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct            OMR      BankMuscat S.A.O.G., Muscat, SWIFT BMUSOMRX, Dept FIN, Acct
        No. 3582-021134-001                                                                       No. 0001000016340158
USD     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM, Acct        PKR    .United Bank Limited, Karachi, SWIFT UNILPKKA, Dept FIN, Acct No. 188701064603
        No. 890-0661-062                                                  .               PKR     United Bank Limited, Karachi, SWIFT UNILPKKA, Dept FIN, Acct No. 188701064603
USO     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
                                                                                          QAR     Qatar National Bank (S.A.Q.), Doha, SWIFT QNBAQAQA, Dept FIN, Acct
        No. 890-0661-062                                                  .        ·             No. QA26QNBA000000000001817330001
                                                                                          QAR     Qatar National Bank-(S.A.Q.), Doha, SWIFT QNBAQAQA, Dept FIN, Acct
                                                                                                 No. QA26QNBA000000000001817330001
Wall Street Exchange Centre LLC                                                           SAR     The Saudi British Bank, Riyadh, SWIFT SABBSARI, Dept FIN, Acct
Nail Road, Deira, Al Sabkha Deira Central Building                                                No. SA4945000000001552017021
Tel (971-4) 2269871     Fax (971-4) 2269817                                               SAR     The Saudi British Bank, Riyadh, SWIFT SABBSARI, Dept FIN, Acct
PrinCorr                                                                                         No. SA494500000000.1552017021
EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM            SEK     Svenska Handelsbanken AB (pub!), Stockholm, SWIFT HANDSESS, Dept FIN, Acct
                                                                                                 No. 40-378-039-SE6060000000000040378039
                                                                                          SEK     Svenska Handelsbanken AB (pub!), Stockholm, SWIFT HANDSESS, Dept FIN, Acct
                                                                                                 No. 40-378-039-SE6060000000000040378039
FUJAIRAH                                                                                  SGD     Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept FIN, Acct
                                                                                                 No. 01-0-938272-2
                                                                                          SGD     Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept FIN, Acct
National Bank of Fujairah                                                                        No. 01-0-938272-2
Hamad Bin Abdullah Street
Tel (971-9) 2224513 Fax (971-9) 2229470                                                   USD     Clearstream Banking S.A., Luxembourg, SWIFT CEDELULL, Dept FIN, Acct No. 88952
PrinCorr                                                                                  USO     Clearstream Banking S.A., Luxembourg, SWIFT CEDELULL, Dept FIN, Acct No. 88952
                                                                                          USD     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct
AED Central     Bank of the United Arab Emirates, Abu
                                                                                                 No. 3582-075514-001
        Dhabi, SWIFT CBAUAEAA, Dept FIN, Acct
                                                                                          USD     Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct
        No. 7000038701 001-AE380010007000038701001
                                                                                                 No. 3582-075514-001
AED     Central Bank of the United Arab Emirates, Abu
                                                                                          XAU     Commerzbank AG, Luxembourg, SWIFT COBALULU, Dept FIN, Acct
        Dhabi, SWIFT CBAUAEAA, Dept FIN, Acct
                                                                                                 No. 1257344253940 via CHASGB2LBUL
        No. AE380010007000038701001-7000038701001
                                                                                          XAU     Commerzbank AG, Luxembourg, SWIFT COBALULU, Dept FIN, Acct
AED     _Clearstream Banking S.A., Luxembourg, SWIFT CEDELULL, Dept FIN, Acct No. 88952
                                                                                                 No. 1257344253940 via CHASGB2LBUL
AED     Clearstream Banking S.A., Luxembourg, SWIFT CEDELULL, Dept FIN, Acct No. 88952
                                                                                          ZAR    The Standard Bank of South Africa Umited,
AUD     Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept FIN, Acct No. NBF
                                                                                                 Johannesburg, SWIFT SBZAZAJJ, Dept FIN, Acct No. 7222687
        0001978
                                                                                          ZAR    The Standard Bank of South Africa Limited,
AUD     Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept FIN, Acct No. NBF
                                                                                                 Johannesburg, SWIFT SBZAZAJJ, Dept FIN, Acct No. 7222687
        0001978
BHD     National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept FIN, Acct
        No. 0099059878
BHD     National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept FIN, Acct         RAS AL KHAIMAH
        No. 0099059878
CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct
        No. 095912373702                                                                  The National Bank of Ras AI-Khaimah (PSC)
CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN, Acct                     RAK Operations Centre, Emirates Road Al Nakheel
        No. 095912373702                                                                  Tel (971-7) 206 2222 Fax (971-7) 243 5454
CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct             PrinCorr
        No. 0835-0891681-03-01O-CH3504835089168103010                                     AUD Australia and New Zealand Banking Group        Limited,
CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct                     Melbourne, SWIFT ANZBAU3M, Dept COM
        No. 0835-0891681-03-010-CH350483508.9168103010                                    AUD     Australia and New Zealand Banking Group Limited,
CNY     Standard Chartered Bank (China) Limited,                                                  Melbourne, SWIFT ANZBAU3M, Dept FIN
        Shanghai, SWIFT SCBLCNSXSHA, Dept FIN, Acct No. 00000-0501510-942-376             BHD     Ahli United Bank BSC, Manama, SWIFT AUBBBHBM, Dept COM
CNY     Standard Chartered Bank (China) Limited,                                          BHD     Ahli United Bank BSC, Manama, SWIFT AUBBBHBM, Dept FIN
        Shanghai, SWIFT SCBLCNSXSHA, Dept FIN, Acct No. 00000-0501510-942-376             CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM
CNY     Standard Chartered Bank (Hong Kong) Limited,                                      CAD     Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN
        Kowloon, SWIFT SCBLHKHH, Dept FIN, Acct No. 44709458943                           CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ, Dept COM
CNY     Standard Chartered Bank (Hong Kong) Limited,                                      CHF     Credit Suisse (Schweiz) AG, ZUrich, SWIFT CRESCHZZ, Dept FIN
        Kowloon, SWIFT SCBLHKHH, Dept FIN, Acct No. 44709458943                           DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept COM
DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct                       DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN
        No. 3007516479-DK4530003007516479                                                 EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM
DKK     Danske Bank A/S, Copenhagen, SWIFT DABADKKK, Dept FIN, Acct                       EUR     Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN
        No. 3007516479-DK4530003007516479                                                 GBP     Lloyds Bank Pie, London, SWIFT LOYDGB2L, Dept COM
EUR     Clearstream Banking S.A., Luxembourg, SWIFT CEDELULL, Dept FIN, Acct No. 88952    GBP     Lloyds Bank Pie, London, SWIFT LOYDGB2L, Dept FIN
EUR     Clearstream Banking S.A., Luxembourg, SWIFT CEDELULL, Dept FIN, Acct No. 88952    INR    Axis Bank, Mumbai, SWIFT AXISINBB004, Dept COM
EUR     Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct                         INR    Canara Bank, Mumbai, SWIFT CNRBINBB, Dept COM
        No. 400885650200-DE76500400000885650200                                           INR    Canara Bank, Mumbai, SWIFT CNRBINBB, Dept FIN
                                                                                          JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM
                    Case 1:20-mc-00131-VSB Document 5-4 Filed 03/04/20 Page 28 of 29
            Ras Al Khaimah - Sharjah
                                                                                                                                                   The Bank Directory
1422 UNITED ARAB EMIRATES                                                                                                                    Worldwide Correspondents


The National Bank of Ras AI-Khaimah (PSC) continued                                      USO     JPMorgan Chase Bank, National Association, New York
JPY     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept FIN                   City, SWIFT CHASUS33, Dept FIN
KWD       National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept COM                 USO     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept COM
KWD       National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept FIN                 USO     The Bank of New York Mellon, New York City, SWIFT IRVTUS3N, Dept FIN
LKR      Hatton National Bank Limited, Colombo, SWIFT HBLILKLX, Dept COM
LKR      Hatton National Bank Limited, Colombo, SWIFT HBLILKLX, Dept FIN
NOK       DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM
                                                                                         lnvestbank PSC
                                                                                         Al Borj Avenue, Rolla Area
NOK       DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept FIN
                                                                                         Tel (971-6) 5980555      Fax (971-6) 5693807
OMR       National Bank of Oman Limited S.A.O G.,
                                                                                         Prin Corr
         Muscat, SWIFT NBOMOMRX, Dept COM, Acct No. 1077001791001
                                                                                         AED       Central Bank of the United Arab Emirates, Abu
OMR       National Bank of Oman Limited S.A.O G.,
                                                                                                  Dhabi, SWIFT CBAUAEAA, Dept COM, Acct No. 3000-030301-001-AE38 0010 0030
         Muscat, SWIFT NBOMOMRX, Dept FIN, Acct No. 1077001791001
                                                                                                  0003 0301 001
PKR      Habib Bank Ltd., Karachi, SWIFT HABBPKKA, Dept COM
                                                                                         AEO      Central Bank of the United Arab Emirates, Abu
PKR      Habib Bank Ltd., Karachi, SWIFT HABBPKKA, Dept FIN
                                                                                                  Dhabi, SWIFT CBAUAEAA, Dept FIN, Acct No. 3000-030301-001-AE38 0010 0030
QAR       Qatar National Bank (S.A.Q.), Doha, SWIFT QNBAQAQA, Dept COM
                                                                                                  0003 0301 001
QAR       Qatar National Bank (S.A.Q.), Doha, SWIFT QNBAQAQA, Dept FIN
                                                                                         AUD       Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept COM, Acct No. IBF
SAR      The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct
                                                                                                  000 1970
         No. SA59 1000 0088 3470 0000 8802
                                                                                         AUD       Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept FIN, Acct No. IBF
SAR      The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept FIN, Acct No. SA59
                                                                                                  000 1970
         1000 0088 3470 0000 8802
                                                                                         BHD       Arab Bank Pie, Manama, SWIFT ARABBHBM, Dept COM, Acct
SGD      Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept COM, Acct
                                                                                                  No. 2002-717990-920-BH09ARAB02002717990920
         No. 0106343440
                                                                                         BHD       Arab Bank Pie, Manama, SWIFT ARABBHBM, Dept FIN, Acct
SGD      Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept FIN, Acct
                                                                                                  No. 2002-717990-920-BH09ARAB02002717990920
         No. 0106343440
                                                                                         CAD       Bank of Montreal, Toronto, SWIFT BOFMCAT2, Dept COM, Acct No. 31441028254
USO      Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM
                                                                                         CAD       Bank of Montreal, Toronto, SWIFT BOFMCAT2, Dept FIN, Acct No. 31'441028254
USO      Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN
                                                                                         CNY      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct
ZAR      The Standard Bank of South Africa Limited,
                                                                                                  No. 400-8856-20500-CNY
       . Johannesburg, SWIFT SBZAZAJJ, Dept COM
                                                                                         CNY      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct
ZAR      The Standard Bank of South Africa Limited,
                                                                                                  No. 400-8856-20500-CNY
         Johannesburg, SWIFT SBZAZAJJ, Dept FIN
                                                                                         EUR      UniCredit S.p.A., Milan, SWIFT UNCRITMM, Dept COM, Acct No. 0995
                                                                                                  9050100-IT? 410200832978000009050100
                                                                                         GBP      Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept COM, Acct No. 00
SHARJAH                                                                                           01269805601-GB47 SCBL 6091 0412 6980 56
                                                                                         GBP      Standard Chartered Bank, London, SWIFT SCBLGB2L, Dept FIN, Acct No. 00
                                                                                                  01269805601-GB47 SCBL 6091 0412 6980 56
Bank of Sharjah                                                                          JOO      The Housing Bank for Trade & Finance, Amman, SWIFT HBHOJOAX, Dept COM, Acct
Al Khan Street                                                                                    No. 0000-616700101001-J058HBHO         0010000000616700101001
Tel (971-6) 5694411      Fax (971-6) 5694422                                             JOO      The Housing Bank for Trade & Finance, Amman, SWIFT HBHOJOAX, Dept FIN, Acct
Prin Corr                                                                                         No. 0000-616700101001~058HBHO          0010000000616700101001
AED      Central Bank of the United Arab Emirates, Abu Dhabi, SWIFT CBAUAEAA, Dept COM   JPY      Standard Chartered Bank, Tokyo, SWIFT SCBLJPJT, Dept COM, Acct
AED      Central Bank of the United Arab Emirates, Abu Dhabi, SWIFT CBAUAEAA, Dept FIN            No. 02208971110
AED      Emirates Lebanon Bank S.A.L., Beirut, SWIFT ELBKLBBX, Dept COM                  JPY      Standard Chartered Bank, Tokyo, SWIFT SCBLJPJT, Dept FIN, Acct No. 02208971110
AED      Emirates Lebanon Bank S.A.L., Beirut, SWIFT ELBKLBBX, Dept FIN                  KWD       National Bank of Abu Dhabi, Kuwait, SWIFT NBADKWKW, Dept COM, Acct
AUD      Australia and New Zealand Banking Group Limited,                                         No. 6800008471-KW77NBAD0001000000006800008471
        Melbourne, SWIFT ANZBAU3M, Dept COM                                              KWD       National Bank of Abu Dhabi, Kuwait, SWIFT NBADKWKW, Dept FIN, Acct
AUD      Australia and New Zealand Banking Group Limited,                                         No. 6800008471-KW77NBAD000100000000680000'8471
        Melbourne, SWIFT ANZBAU3M, Dept FIN                                              OMR       Oman Arab Bank (SAOC), Muscat, SWIFT OMABOMRU, Dept COM, Acct
BHD      National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept COM                      No. 3101-146053-500
BHD      National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept FIN             OMR       Oman Arab Bank (SAOC), Muscat, SWIFT OMABOMRU, Dept FIN, Acct
CAD      Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM                                  No. 3101-146053-500
CAD      Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept FIN                         OAR      Qatar National Bank (S.A.Q.), Doha, SWIFT QNBAQAQA, Dept COM, Acct
CHF      Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM                          No. 00-1813480001-QA73 QNBA 0000 0000 0001 8134 8000 1
CHF      Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN                 OAR      Qatar National Bank (S.A.Q.), Doha, SWIFT QNBAQAQA, Dept FIN, Acct
DKK      Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept COM                                     No. 00-1813480001-QA73 QNBA 0000 0000 0001 8134 8000 1
DKK      Danske Bank NS, Copenhagen, SWIFT DABADKKK, Dept FIN                            SAR      Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept COM, Acct
EUR      Banque Federative du Credit Mutuel, Paris, SWIFT CMCIFRPA, Dept COM                      No. 031-000-703-018-SA62 5000 0000 0310 0070 3018
EUR      Banque Federative du Credit Mutual, Paris, SWIFT CMCIFRPA, Dept FIN             SAR      Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept FIN, Acct
EUR      Belfius Bank SNNV, Brussels, SWIFT GKCCBEBB, Dept COM                                    No. 031-000-703-018-SA62 5000 0000 0310 0070 3018
EUR      Belfius Bank SNNV, Brussels, SWIFT GKCCBEBB, Dept FIN                           USO      JPMorgan Chase Bank, National Association, New York
EUR      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM                                      City, SWIFT CHASUS33, Dept COM, Acct No. 544-7-00881
EUR      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN                             USO      JPMorgan Chase Bank, National Association, New York
EUR      Emirates Lebanon· Bank S.A.L., Beirut, SWIFT ELBKLBBX, Dept COM                          City, SWIFT CHASUS33, Dept FIN, Acct No. 544-7-00881
EUR      Emirates Lebanon Bank S.A.L., Beirut, SWIFT ELBKLBBX, Dept FIN                  USD      Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept COM, Acct
EUR      Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept COM                                  No. 3582-027804-001
EUR      Intesa Sanpaolo S.p.A., Turin, SWIFT BCITITMM, Dept FIN                         USO      Standard Chartered Bank, New York City, SWIFT SCBLUS33, Dept FIN, Acct
EUR      UniCredit Bank AG, Munich, SWIFT HYVEDEMM, Dept COM                                      No. 3582-027804-001
EUR      UniCredit Bank AG, Munich, SWIFT HYVEDEMM, Dept FIN
EUR      Unicredit Bank Austria AG, Vienna, SWIFT BKAUATWW, Dept COM
EUR      Unicredit Bank Austria AG, Vienna, SWIFT BKAUATWW, Dept FIN                     Sharjah Islamic Bank
GBP      National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept COM                 Al Khan Area Corniche Street
GBP      National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept FIN                 Tel (971-6) 5998888      Fax (971-6) 5309998
INR     State Bank of India, Mumbai, SWIFT SBININBB136, Dept COM                         Prin Corr
INR     State Bank of India, Mumbai, SWIFT SBININBB136, Dept FIN                         AUD      Westpac Banking Corporation, Sydney, SWIFT WPACAU2F, Dept COM, Acct No. NBS
JPY     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM                    0001977
JPY     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept FIN           BHO      National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept COM, Acct
KWD       Commercial Bank of Kuwait KPSC, Kuwait, SWIFT COMBKWKW, Dept COM                        No. 0099332493-BH50NBOB00000099332493
KWD       Commercial Bank of Kuwait KPSC, Kuwait, SWIFT COMBKWKW, Dept FIN               BHD      National Bank of Bahrain (B.S.C.), Manama, SWIFT NBOBBHBM, Dept FIN, Acct
KWD       National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept COM                          No. 0099332493-BH50NBOB00000099332493
KWD       National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept FIN                 CAD      Royal Bank of Canada, Toronto, SWIFT ROYCCAT2, Dept COM, Acct
OMR       Bank Dhofar SAOG, Muttrah, SWIFT BDOFOMRU, Dept COM                                     No. 095911376342
OMR       Bank Dhofar SAOG, Muttrah, SWIFT BDOFOMRU, Dept FIN                            CHF      Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM, Acct
PKR      National Bank of Pakistan, Karachi, SWIFT NBPAPKKA, Dept COM                             No. 0835-0991690-23-000
PKR      National Bank of Pakistan, Karachi, SWIFT NBPAPKKA, Dept FIN                    EGP      Commercial International Bank (Egypt) S.A.E.,
OAR       Doha Bank, Doha, SWIFT DOHBQAQA, Dept COM                                               Cairo, SWIFT CIBEEGCX, Dept COM, Acct No. 100013756141
QAR       Doha Bank, Doha, SWIFT DOHBQAQA, Dept FIN                                      EGP      Commercial International Bank (Egypt) S.A. E.,
SAR      Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept COM                                           Cairo, SWIFT CIBEEGCX, Dept FIN, Acct No. 100013756141
SAR      Alawwal Bank, Riyadh, SWIFT AAALSARI, Dept FIN                                  EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept COM, Acct
SAR      Riyad Bank, Riyadh, SWIFT RIBLSARI, Dept COM                                             No. 100-95004480000
SAR      Riyad Bank, Riyadh, SWIFT RIBLSARI, Dept FIN                                    EUR      Deutsche Bank Aktiengesellschaft, Frankfurt, SWIFT DEUTDEFF, Dept FIN, Acct
SAR      The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM                           No. 100-95004480000
SAR      The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept FIN                  GBP      Lloyds Bank Pie, London, SWIFT LOYDGB2L, Dept COM, Acct No. 01016211
USO      Emirates Lebanon Bank S.A.L., Beirut, SWIFT ELBKLBBX, Dept COM                  INR     ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept COM, Acct No. 000405075215
USO      Emirates Lebanon Bank S.A.L., Beirut, SWIFT ELBKLBBX, Dept FIN                  INR     ICICI Bank Ltd, Mumbai, SWIFT ICICINBB, Dept FIN, Acct No. 000405075215
USO      JPMorgan Chase Bank, National Association, New York                             JOO      The Housing Bank for Trade & Finance, Amman, SWIFT HBHOJOAX, Dept COM, Acct
         City, SWIFT CHASUS33, Dept COM                                                           No. 0000617300101001-JO31HBHO0010000000617300101001
           Case
December 2017  - May1:20-mc-00131-VSB
                     2018                                         Document 5-4 Filed 03/04/20 Page 29 of 29
 The Bank Directory
Worldwide Correspondents                                          UNITED ARAB EMIRATES - UNITED KINGDOM 1423

SharjahIslamicBankcontinued                                                           PKR      United Bank Limited, Karachi, SWIFT UNILPKKA, Dept COM, Acct No. 188701080310
JOD The Housing Bank for Trade   & Finance, Amman, SWIFT HBHOJOAX, Dept FIN, Acct     PKR      United Bank Limited, Karachi, SWIFT UNILPKKA, Dept FIN, Acct No. 188701080310
       No. 0000617300101001-J031HBH00010000000617300101001                            OAR      The Commercial Bank (QSC), Doha, SWIFT CBQAQAQA, Dept COM, Acct
JPY    The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct            No. 4010-004179-002
       No. 653-0431788
                                                                                      OAR      The Commercial Bank (QSC), Doha, SWIFT CBQAQAQA, Dept FIN, Acct
KWD     Kuwait Finance House K.S.C., Kuwait, SWIFT KFHOKWKW, Dept COM, Acct                    No. 4010-004179-002
       No. 011220000127-KW23KFH00000000000011220000127
                                                                                      SAR      The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct
KWD     Kuwait Finance House K.S.C., Kuwait, SWIFT KFHOKWKW, Dept FIN, Acct                    No. SA 111000008834 7000005204
       No. 011220000127-KW23KFH00000000000011220000127                                SAR      The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept FIN; Acct
LKR    Hatton National Bank Limited, Colombo, SWIFT HBLILKLX, Dept COM, Acct                   No. SA 111000008834 7000005204
       No. 054010065281
                                                                                      SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept COM, Acct
                                                                                               No. 5201 85 607 78
LKR    Hatton National Bank Limited, Colombo, SWIFT HBLILKLX, Dept FIN, Acct
       No. 054010065281
                                                                                      SEK      Skandinaviska Enskilda Banken AB, Stockholm, SWIFT ESSESESS, Dept FIN, Acct
OMR     BankMuscat S.A.0.G., Muscat, SWIFT BMUSOMRX, Dept COM, Acct                            No. 5201 85 607 78
       No. 0001000014310014
                                                                                      TRY      Alternatifbank A.S., istanbul, SWIFT ALFBTRIS, Dept COM, Acct
                                                                                               No. TR 150012400000553911100002
OMR     BankMuscat S.A.O.G., Muscat, SWIFT BMUSOMRX, Dept FIN, Acct
       No. 0001000014310014
                                                                                      TRY      Alternatifbank A.S., istanbul, SWIFT ALFBTRIS, Dept FIN, Acct
                                                                                               No. TR150012400000553911100002
PKR    Habib Bank Ltd., Karachi, SWIFT HABBPKKA, Dept COM, Acct No. 00070901040903
PKR    Habib Bank Ltd., Karachi, SWIFT HABBPKKA, Dept FIN, Acct No. 00070901040903
                                                                                      USD      Deutsche Bank Trust Company Americas, New York
                                                                                               City, SWIFT BKTRUS33, Dept FIN, Acct No. 04 424951
OAR     Qatar National Bank (S.A.Q.), Doha, SWIFT QNBAQAQA, Dept COM, Acct
       No. 001-817580-001-QA62QNBA000000000001817580001
                                                                                      USD      The Bank of New York.Mellon, New York City, SWIFT IRVTUS3N, Dept FIN, Acct
                                                                                               No. 890131-1650
OAR     Qatar National Bank (S.A.Q.), Doha, SWIFT QNBAQAQA, Dept FIN, Acct
       No. 001-817580-001-QA62QNBA000000000001817580001                               ZAR      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct
                                                                                               No. 400885627000ZAR via SBZAZAJJ
SAR    The Saudi British Bank, Riyadh, SWIFT SABBSARI, Dept COM, Acct
       No. 001551951021-SA6245000000001551951021
                                                                                      ZAR      Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept FIN, Acct
SAR    The Saudi British Bank, Riyadh, SWIFT SABBSARI, Dept FIN, Acct                          No. 400885627000ZAR via SBZAZAJJ
       No. 001551951021-SA6245000000001551951021
SGD    Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept COM, Acct
       No. 0106357867
SGD    Standard Chartered Bank, Singapore, SWIFT SCBLSGSG, Dept FIN, Acct

USD
       No. 0106357867
       Wells Fargo Bank, National Association, New York                               UNITED KINGDOM
       City, SWIFT PNBPUS3NNYC, Dept COM, Acct No. 2000-191822-700

                                                                                      AIRDRIE
United Arab Bank
UAB Tower Buhaira Corniche, Opposite Al Noor Mosque Al Majaz
Tel (971-6) 5075222 Fax (971-6) 5075950                                               Airdrie Savings Bank
Prin Corr                                                                             56 Stirling Street
AED Central Bank of the United Arab Emirates, Abu                                     Tel (44-1236) 766851Fax (44-1236) 752463
        Dhabi, SWIFT CBAUAEAA, Dept COM, Acct No. AE14 0010 0030 0004 6301 001        Prin Corr
AED Central Bank of the United Arab Emirates, Abu                                     GBP Bank of Scotland pie, Airdrie, SWIFT BOFSGB21334, Dept COM
        Dhabi, SWIFT CBAUAEAA, Dept FIN, Acct No. AE14 0010 0030 0004 6301 001        GBP Bank of Scotland pie, Edinburgh, SWIFT BOFSGB21168
AUD Westpac Banking Corporation, Sydney, SWIFTWPACAU2S, Dept COM, Acct
        No. UAR 0001976
AUD Westpac Banking Corporation, Sydney, SWIFT WPACAU2S, Dept FIN, Acct No. UAR
        0001976
                                                                                      BARROW-IN-FURNESS
BHD BMI Bank B.S.C. (c), Manama, SWIFT BMUSBHBM, Dept COM, Acct No. BH53
        BMUS 0010 0000 0407 91 ·                                                      Furness Building Society
BHD BMI Bank B.S.C. (c), Manama, SWIFT BMUSBHBM, Dept FIN, Acct No. BH53 BMUS         51-55 Duke Street
        0010 0000 0407 91                                                             Tel (44-1229) 824560 Fax (44-1229) 837043
CAD Bank of Montreal, Montreal, SWIFT BOFMCAM2, Dept COM, Acct No. 3169 105 7306      Prin Corr
CAD Bank of Montreal, Montreal, SWIFT BOFMCAM2, Dept FIN, Acct No. 3169 105 7306      GBP National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept COM, Acct
CHF     Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept COM, Acct                 No. 88824837
        No. 0835-0890007-73-010                                                       GBP National Westminster Bank PLC, London, SWIFT NWBKGB2L, Dept FIN, Acct
CHF      Credit Suisse (Schweiz) AG, Zurich, SWIFT CRESCHZZ80A, Dept FIN, Acct                No. 88824837
        No. 0835-0890007-73-010
CNY Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct
         No. 400885627000CNY via BKCHCNBJ300
CNY Commerzbank AG,_Frankfurt, SWIFT COBADEFF, Dept FIN, Acct                         BELFAST
        No. 400885627000CNY via BKCHCNBJ300
DKK Nordea Bank AB (publ), Copenhagen, SWIFT NDEADKKK, Dept COM, Acct
         No. 50000 17 320
                                                                                      AIB Group (UK) Pie
                                                                                      First Trust Centre 92 Ann Street
DKK Nordea Bank AB (pub!), Copenhagen, SWIFT NDEADKKK, Dept FIN, Acct No. 50000
                                                                                      Tel (44-28) 9032 5599     Fax (44-28) 90327076
         17 320
EUR Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct No. 68788700            Prin Corr
EUR Commerzbank AG, Frankfurt, SWIFT COBADEFF, Dept COM, Acct                         AED      MashreqBank PSC, Dubai, SWIFT BOMLAEAD, Dept COM, Acct No. 0195511271
         No. 50040000/400885627000EUR
                                                                                      AUD      Australia and New Zealand Banking Group Limited,
                                                                                               Melbourne, SWIFT ANZBAU3M, Dept COM, Acct No. 234674-00001
EUR Lloyds Bank Pie, London, SWIFT LOYDGB2L, Dept COM, Acct No. 86540159
EUR Societe Generale, Paris, SWIFT SOGEFRPP, Dept FIN, Acct No. 003016140150          CAD      Canadian Imperial Bank of Commerce, Toronto, SWIFT CIBCCATT, Dept COM, Acct
GBP Barclays Bank PLC, London, SWIFT BARCGB22, Dept COM, Acct No. 53325431                     No. 17-79311
                                                                                      CHF      UBS Switzerland AG, Zurich, SWIFT UBSWCHZH80A, Dept COM, Acct
GBP Barclays Bank PLC, London, SWIFT BARCGB22, Dept FIN, Acct No. 53325431
GBP Lloyds Bank Pie, London, SWIFT LOYDGB2L, Dept COM, Acct No. 01038835                       No. 023000000596530500000
GBP Lloyds Bank Pie, London, SWIFT LOYDGB2L, Dept FIN, Acct No. 01038835              CZK      Ceskoslovenska Obchodni Banka, a.s., Prague, SWIFT CEKOCZPP, Dept COM, Acct
INR                                                                                            No. 0000000166983553
        Canara Bank, Mumbai, SWIFT CNRBINBB, Dept COM, Acct No. 3004297000012
INR     Canara Bank, Mumbai, SWIFT CNRBINBB, Dept FIN, Acct No. 3004297000012
                                                                                      DKK       Nordea Bank AB (pub!), Copenhagen, SWIFT NDEADKKK, Dept COM, Acct
JOD                                                                                            No. 5000018963
         Arab Bank Pie, Shmeisani, SWIFT ARABJOAXDLR, Dept COM, Acct
         No. J084ARAB1000000000100099777900
                                                                                      EUR      Allied Irish Banks pie, Dublin, SWIFT AIBKI_E2D, Dept COM, Acct No. 08179507
JOD      Arab Bank Pie, Shmeisani, SWIFT ARABJOAXDLR, Dept FIN, Acct
                                                                                      GBP       HSBC Bank pie, London, SWIFT MIDLGB22, Dept COM, Acct No. 58547847
         No. J084ARAB 1000000000100099777900
                                                                                      HKD      The Hongkong and Shanghai Banking Corporation Limited, Hong Kong
                                                                                               Island, SWIFT HSBCHKHHHKH, Dept COM, Acct No. 511343816001
JPY Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept COM, Acct
                                                                                      HUF      OTP Bank Nyrt., Budapest, SWIFT OTPVHUHB, Dept COM, Acct
         No. 5264
JPY Sumitomo Mitsui Banking Corporation, Tokyo, SWIFT SMBCJPJT, Dept FIN, Acct                 No. 11782007-81198258
         No. 5264
                                                                                      ILS     Bank Leumi le-Israel B.M:, Tel Aviv, SWIFT LUMIILIT, Dept COM, Acct
                                                                                               No. 1080033022015927
KWD National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept COM, Acct
                                                                                      INR     Anz Banking Group Ltd., Mumbai, SWIFT ANZBINBX, Dept COM, Acct
         No. KW22 NBOK 0000 0000 0000 1000 3698 86
                                                                                               No. 003000012874
KWD National Bank of Kuwait SAKP, Kuwait, SWIFT NBOKKWKW, Dept FIN, Acct
         No. KW22 NBOK 0000 0000 0000 1000 3698 86
                                                                                      JPY     The Bank of Tokyo-Mitsubishi UFJ, Ltd, Tokyo, SWIFT BOTKJPJT, Dept COM, Acct
                                                                                               No. 653-0464236
MYR Malayan Banking Berhad, Kuala Lumpur, SWIFT MBBEMYKL, Dept FIN, Acct
         No. 6-14011-68501-3
                                                                                      NOK       DNB Bank ASA, Oslo, SWIFT DNBANOKK, Dept COM, Acct No. 7001.02.32064
NOK Nordea Bank AB (pub!), Oslo, SWIFT NDEANOKK, Dept COM, Acct No. 6001 02           NZD      ANZ Bank New Zealand Limited, Auckland, SWIFT ANZBNZ22058, Dept COM, Acct
                                                                                               No. 773838100001NZD
         00035
NOK Nordea Bank AB (pub!), Oslo, SWIFT NDEANOKK, Dept FIN, Acct No. 6001 02 00035     PLN      Bank Zachodni WBK S.A., Wrociaw, SWIFT WBKPPLPP, Dept COM, Acct
                                                                                               No. 79109000040000001067130001
OMR BankMuscat S.A.O.G., Muscat, SWIFT BMUSOMRX, Dept COM, Acct No. 0001
         00001 0120 024
                                                                                      SAR      The National Commercial Bank, Jeddah, SWIFT NCBKSAJE, Dept COM, Acct
                                                                                               No. 88304200000105
OMR BankMuscat S.A.0.G., Muscat, SWIFT BMUSOMRX, Dept FIN, Acct No. 0001 00001
         0120 024
